

33 HAYDEN AVENUE
LEXINGTON, MASSACHUSETTS


Lease Dated January 2, 2019


THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building known as, and with an address at, 33 Hayden Avenue, Lexington,
Massachusetts 02421.


The parties to this Indenture of Lease hereby agree with each other as follows:

ARTICLE I

Reference Data

1.1    Subjects Referred To
Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:


Landlord:
 
HAYDEN OFFICE TRUST under Declaration of Trust dated August 24, 1977, as the
same may have been amended
 
 
 
Landlord’s Original Address:
 
c/o Boston Properties Limited Partnership
Prudential Center
800 Boylston Street, Suite 1900
Boston, Massachusetts 02199-8103
 
 
 
Landlord’s Construction Representative:
 
Jon Randall
 
 
 
Tenant:
 
Dicerna Pharmaceuticals, Inc., a Delaware corporation.
 
 
 
Tenant’s Original Address:
 
87 Cambridgepark Drive
Cambridge, MA 02140
 
 
 
Tenant’s Email Address for Information Regarding Billings and Statements:
 
ap@dicerna.com
 
 
 
Tenant’s Construction Representative:
 
David Miller
 
 
 
Tenant Plans Date:


 
April 1, 2019





Page 1





--------------------------------------------------------------------------------




 
 
 
Commencement Date:
 
As defined in Section 2.4 of this Lease and in Exhibit B-1.
 
 
 
 
 
 
Authorization to Proceed Date:
 
May 15, 2019
 
 
 
Long Lead Item Release Date:
 
May 1, 2019
 
 
 
Estimated Commencement Date:
 
November 1, 2019
 
 
 
Outside Completion Date:


 
May 1, 2020
Term or Lease Term (sometimes called the “Original Term”):
 
The period commencing on the Commencement Date and ending on the day preceding
the 7th anniversary of the Commencement Date, unless such date is not the last
day of a calendar month, in which case the Term shall end on the last day of
such calendar month , unless extended or sooner terminated as provided in this
Lease.
 
 
 
Extension Options:
 
Two (2) periods of five (5) years each as provided in and on the terms set forth
in Section 2.4.1 hereof.
 
 
 
Rent Year:
 
Any twelve (12) month period during the Term of the Lease commencing as of the
Commencement Date, or as of any anniversary of the Commencement Date, except
that if the Commencement Date does not occur on the first day of a calendar
month, then (i) the first Rent Year shall further include the partial calendar
month in which the first anniversary of the Commencement Date occurs, and (ii)
the remaining Rent Years shall be the successive twelve-(12)-month periods
following the end of such first Rent Year.
 
 
 
The Site:
 
That certain parcel of land known as and numbered 33 Hayden Avenue, Lexington,
Middlesex County, Massachusetts, being more particularly described in Exhibit
A attached hereto.
 
 
 
The Building:
 
The building known as and numbered 33 Hayden Avenue, Lexington, Massachusetts.
 
 
 
The Complex:
 
The Building together with all common areas, surface parking areas, the Site and
all improvements (including landscaping) thereon and thereto.
 
 







Page 2





--------------------------------------------------------------------------------




Tenant’s Premises:
 
The entire rentable floor area of the Building as shown on the floor plan
annexed hereto as Exhibit D and incorporated herein by reference.
 
 
 
Number of Parking Spaces:
 
All of the parking spaces located on the Site for so long as Tenant shall be
directly (which shall include any permitted sublease or assignment under this
Lease) leasing the Building in its entirety.
 
 
 
Annual Fixed Rent:
 
(a)     During the Original Term of this Lease, Annual Fixed Rent shall be
payable by Tenant as follows:




(b)    During the extension option period (if exercised), as determined pursuant
to Section 2.4.1.


 
 
 
Tenant Electricity:
 
As provided in Section 2.8 hereof.
 
 
 
Additional Rent:
 
All charges and other sums payable by Tenant as set forth in this Lease, in
addition to Annual Fixed Rent.
 
 
 
Rentable Floor Area of the Premises:
 
80,872 square feet.
 
 
 
Total Rentable Floor Area of the Building:
 
80,872 square feet.
 
 
 
Permitted Use:
 
General office purposes and general laboratory use provided such laboratory use
is ancillary and accessory to the office use of the office portion of the
Premises, as the foregoing may from time to time be permitted under the Zoning
By-Law of the Town of Lexington and subject to the provisions of Section 2.1.1
below.
 
 
 
Broker:
 
T3 Advisors
 
 
 
Security Deposit:
 
$2,800,000.00 on the terms set forth in Section 9.18 hereof.
 
 
 














Page 3





--------------------------------------------------------------------------------




1.2    Table of Articles and Sections
ARTICLE I
 
 
 
Reference Data
 
 
1.1
Subjects Referred To
 
 
1.2
Table of Articles and Sections
 
 
1.3
Exhibits
 
 
 
 
 
 
ARTICLE II
 
 
 
Building, Premises, Term and Rent
 
 
2.1
The Premises
 
 
2.2
Rights to Use Common Facilities
 
 
2.3
Landlord’s Reservations
 
 
2.4
Habendum
 
 
2.5
Fixed Rent Payments
 
 
2.6
Operating Expenses
 
 
2.7
Real Estate Taxes
 
 
2.8
Utilities
 
 
 
ARTICLE III
 
 
Condition of Premises; Alterations
 
 
3.1
Preparation of Premises
 
 
 
 
 
 
ARTICLE IV
 
 
Landlord’s Covenants; Interruptions and Delays    
 
 
4.1
Landlord Covenants
 
 
4.2
Interruptions and Delays in Services and Repairs, etc
 
 
 
 
 
 
ARTICLE V
 
 
 
Tenant’s Covenants
 
 
5.1
Payments
 
 
 
5.2
Repair and Yield Up
 
 
5.3
Use
 
 
 
5.4
Obstructions; Items Visible from Exterior; Rules and Regulations
 
 
5.5
Safety Appliances
 
 
5.6
Assignment; Sublease
 
 
5.7
Right of Entry
 
 
 
5.8
Floor Load; Prevention of Vibration and Noise
 
 
5.9
Personal Property Taxes
 
 
5.10
Compliance with Laws
 



Page 4





--------------------------------------------------------------------------------




 
5.11
Payment of Litigation Expenses
 
 
5.12
Alterations
 
 
 
5.13
Vendors
 
 
 
5.14
OFAC
 
 
 
 
 
 
 
ARTICLE VI
 
 
Casualty and Taking
 
 
6.1
Damage Resulting From Casualty
 
 
6.2
Uninsured Casualty
 
 
6.3
Rights of Termination for Taking
 
 
6.4
Award
 
 
 
 
 
 
 
ARTICLE VII
 
 
 
Default    
 
 
 
7.1
Tenant’s Default
 
 
 
7.2
Landlord’s Default
 
 
 
 
 
 
ARTICLE VIII
 
 
 
Insurance and Indemnity
 
 
8.1
Tenant’s Indemnity
 
 
8.2
Tenant’s Risk
 
 
 
8.3
Tenant’s Commercial General Liability Insurance
 
 
8.4
Tenant’s Property Insurance
 
 
8.5
Tenant’s Other Insurance
 
 
8.6
Requirements for Tenant’s Insurance
 
 
8.7
Additional Insureds
 
 
8.8
Certificates of Insurance
 
 
8.9
Subtenants and Other Occupants
 
 
8.10
No Violation of Building Policies
 
 
8.11
Tenant to Pay Premium Increases
 
 
8.12
Landlord’s Insurance
 
 
8.13
Waiver of Subrogation
 
 
8.14
Tenant’s Work
 
 
 
 
 
 
 
ARTICLE IX
 
 
 
Miscellaneous Provisions
 
 
9.1
Waiver
 
 
 
9.2
Cumulative Remedies
 
 
9.3
Quiet Enjoyment
 
 
9.4
Notice to Mortgagee and Ground Lessor
 



Page 5





--------------------------------------------------------------------------------




 
9.5
Assignment of Rents
 
 
9.6
Surrender
 
 
 
9.7
Brokerage
 
 
 
9.8
Invalidity of Particular Provisions
 
 
9.9
Provisions Binding, Etc.
 
 
9.10
Recording; Confidentiality
 
 
9.11
Notices
 
 
 
9.12
When Lease Becomes Binding and Authority
 
 
9.13
Section Headings
 
 
9.14
Rights of Mortgagee
 
 
9.15
Status Reports and Financial Statements
 
 
9.16
Self-Help
 
 
 
9.17
Holding Over
 
 
 
9.18
Security Deposit
 
 
9.19
Late Payment
 
 
 
9.20
Tenant’s Payments
 
 
9.21
Waiver of Trial by Jury
 
 
9.22
Electronic Signatures
 
 
9.23
Governing Law
 
 


1.3    Exhibits
There are incorporated as part of this Lease:


Exhibit A     --    Description of Site


Exhibit B-1    --    Work Agreement


Exhibit B-2     --    Base Building Work: Space Plan and Detailed Scope
            
Exhibit B-3     --    Tenant Plan and Working Drawing Requirements
            
Exhibit C    --    Landlord’s Services


Exhibit D    --    Floor Plan


Exhibit E
--    Form of Declaration Affixing the Commencement Date of Lease



Exhibit F    --    Broker Determination of Prevailing Market Rent
            
Exhibit G    --    Form of Letter of Credit
            
Exhibit H    --    Form of Certificate of Insurance


Exhibit I    --    Tenant’s Hazardous Materials


Exhibit J     --    Form of Notice of Lease

ARTICLE II

Building, Premises, Term and Rent

2.1    The Premises
Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, the Premises in the Building excluding the exterior walls
and exterior windows (except the inner surfaces thereof), floor slabs, load
bearing elements, foundations, columns and other structural elements of the
Building, the roof and roof membrane, and the exterior areas of the Property.
Subject to the terms of this Lease, Landlord expressly reserves the right to
access and use, as reasonably necessary for Landlord to perform Landlord’s
obligations under this Lease and to preserve Landlord’s interest in and to the
Building, the


Page 6





--------------------------------------------------------------------------------




roof, loading areas, fan rooms, janitorial, electrical, telephone and
telecommunications closets, elevators, stairways, conduits, risers, shafts,
plenum spaces and mechanical rooms, electric and telephone closets, janitor
closets, and pipes, ducts, conduits, wires and appurtenant fixtures in and
serving the Building and the Building systems. Landlord agrees to exercise such
reserved rights in a manner so as to minimize unreasonable interference with
Tenant’s use of the Premises.


2.1.1
Use Limitations.



Tenant hereby covenants and agrees with Landlord that Tenant shall be
responsible and obligated, at Tenant’s sole cost and expense, for obtaining and
maintaining in full force and effect throughout the entire Term, all permits,
approvals and licenses from time to time required by Legal Requirements (defined
in Exhibit B-1) and all Hazardous Materials Laws (defined in Section 5.3)
relating and applicable to the conduct and operation of the laboratory and
vivarium including, but not limited to, the use, storage, removal, transport and
disposal and other handling of Hazardous Materials and the requirements imposed
by the Lexington Board of Health and regulations under which it operates. Upon
Landlord’s request, Tenant shall provide Landlord with copies of any such
permits, approvals, or licenses. The foregoing shall be in addition to the
covenants and obligations of Tenant elsewhere set forth in this Lease including
those set forth in Section 5.3 hereof. Tenant acknowledges, covenants and agrees
that Landlord shall have no obligation, liability or other responsibility for
performing or otherwise complying with any of the foregoing or for the
commissioning of any of Tenant’s laboratory (including, without limitation, the
vivarium) or other equipment and systems.



2.2    Common Facilities; Parking; Outdoor Patios
2.2.1
Common Facilities.



Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided, Tenant shall have, as appurtenant to
the Premises, the non-exclusive right to use in common with others, subject to
commercially reasonable rules from time to time made by Landlord of which Tenant
is given notice (the “Rules and Regulations”), the walkways and driveways
necessary for access to the Building, and the surface of the roof and ground
areas on the Site for purposes accessory to the Permitted Use such as
telecommunications and back-up power and an area immediately outside the
Building for the installation and maintenance of a microbulk gas supply system;
provided, however, that the location of any such telecommunications equipment,
back-up power equipment and/or microbulk gas supply system shall be subject to
Landlord’s prior approval (which shall not be unreasonably withheld, conditioned
or delayed) and any and all installations, alterations, and improvements in
connection with the foregoing shall be subject to all of the terms and
conditions of Section 5.12(A). Tenant’s selected telecommunication service
provider shall have access to the Building and the


Page 7





--------------------------------------------------------------------------------




Premises to provide Tenant’s telecommunication services, at Tenant’s sole cost
and expense, provided that if Tenant’s selected telecommunications service
provider is not already providing service to the Building, such provider shall
be subject to Landlord’s prior approval (which shall not be unreasonably
withheld, conditioned, or delayed). Landlord may modify, amend, supplement or
change the Rules and Regulations from time to time upon reasonable prior notice
(except in the event of an emergency) to Tenant and provided that, except if
required in connection with applicable Legal Requirements, in no event shall any
new or amended Rules and Regulations be inconsistent with Tenant’s rights under
this Lease and in the event of any conflict between the terms and conditions of
this Lease and the Rules and Regulations, the provisions of this Lease shall
control.


2.2.2
Tenant’s Parking



In addition, Tenant shall have the right to use in the parking area, at no
additional cost, the Number of Parking Spaces (referred to in Section 1.1) for
the parking of automobiles. In the event that the Rentable Floor Area of the
Premises decreases at any time during the Lease Term, the Number of Parking
Spaces provided to Tenant hereunder shall be reduced proportionately. Tenant
covenants and agrees that it and all persons claiming by, through and under it,
shall at all times abide by all reasonable rules and regulations promulgated by
Landlord with respect to the use of the parking areas on the Site. The parking
privileges granted herein are non-transferable except to a permitted assignee or
subtenant as provided in Section 5.6. Further, Landlord assumes no
responsibility whatsoever for loss or damage due to fire, theft or otherwise to
any automobile(s) parked on the Site or to any personal property therein,
however caused, and Tenant covenants and agrees, upon request from Landlord from
time to time, to notify its officers, employees, agents and invitees of such
limitation of liability. Tenant acknowledges and agrees that a license only is
hereby granted, and no bailment is intended or shall be created.


2.2.3
Outdoor Patios and Back Lawn



(A)
As part of the Base Building Work (as defined on Exhibit B-1 attached hereto)
and subject to Section 1.1.(A)(1) of Exhibit B-1, Landlord, at its sole cost and
expense, shall (i) construct an outdoor patio accessible from the existing
Building cafeteria on the front of the Building, (ii) construct an outdoor patio
at the rear of the Building, and (iii) landscape an outdoor lawn area at the
rear of the Building (collectively, the “Outdoor Patios & Back Lawn”)
substantially in the locations and pursuant to the design plans shown on Exhibit
B-2 attached hereto. Subject to compliance with all applicable Legal
Requirements and the terms and conditions of this Section 2.2.3, and provided
that Tenant and/or a Permitted Transferee is directly leasing (which shall
include any permitted sublease or assignment under this Lease) the Building in
its entirety, Tenant will have the exclusive right, without payment of an
additional fee or charge, to access and use the Outdoor Patios & Back Lawn



Page 8





--------------------------------------------------------------------------------




for outdoor seating and other outdoor activities ancillary to Tenant’s office
uses of the Premises. Tenant shall have the right to install, at Tenant's sole
cost and expense, tables, chairs, umbrellas and other furniture in the Outdoor
Patios & Back Lawn (the “Outdoor FF&E”) subject to Landlord’s prior written
approval, which shall not be unreasonably withheld or delayed, provided,
however, Landlord may require that moveable Outdoor FF&E be secured in a manner
reasonably acceptable to Landlord. Landlord shall not be responsible to police
or monitor the Outdoor Patios & Back Lawn or to remove any unauthorized persons
using the Outdoor Patios & Back Lawn without Tenant’s approval, but Landlord
agrees to reasonably cooperate with Tenant, at no cost to Landlord, from time to
time to post appropriate signage if Landlord has reasonable evidence or actual
knowledge that unauthorized persons are using the Outdoor Patios & Back Lawn
without Tenant’s approval.


(B)
Tenant’s use of the Outdoor Patios & Back Lawn and Tenant’s Outdoor FF&E shall
be upon and subject to all of the terms and conditions of this Lease, including,
without limitation, Tenant’s indemnification and insurance obligations under
this Lease, except as modified below:



(i)
Tenant may use the Outdoor Patios & Back Lawn for Tenant’s own use or the use of
any subtenants or assignees to which Landlord has consented pursuant to Section
5.6.3 and any Permitted Transferees pursuant to Section 5.6.4 and only for the
purposes set forth in this Section 2.2.3 and Tenant's rights under this Section
2.2.3 shall not be assignable or otherwise transferable (including by sublease,
license or other means) by Tenant separately from the Lease. In no event shall
Tenant permit use of the Outdoor Patios & Back Lawn by the general public
(exclusive of Tenant’s invitees having a business relationship with Tenant).



(ii)
Tenant’s use of the Outdoor Patios & Back Lawn and the Outdoor FF&E shall be
subject to rules and regulations reasonably issued from time to time by Landlord
and of which Tenant has been given prior notice and Tenant shall comply with all
Legal Requirements applicable to the Outdoor Patios & Back Lawn.



(iii)
Tenant shall maintain the Outdoor FF&E in a safe, clean and first class
condition consistent with first class office building standards for comparable
buildings in the Boston West Suburban Market.



(iv)
Tenant shall use the Outdoor Patios & Back Lawn so as not to cause any damage to
the Building or the Complex or any interference with the use, operation or
maintenance of the Building or the Complex or any mechanical, electrical or
other building systems of the Building.



Page 9





--------------------------------------------------------------------------------






(v)
Tenant's rights under this Section 2.2.3 shall in no event be deemed to restrict
Landlord's right to use or grant rights to third parties to use any other
exterior areas of the Site for other uses or purposes; provided Landlord or
third parties shall not materially interfere with Tenant’s use of the Premises.
If, at any time during the Term, Tenant and/or a Permitted Transferee is no
longer directly leasing (which shall include any permitted sublease or
assignment under this Lease) the Building in its entirety, Tenant's right to
exclusive use of the Outdoor Patios & Back Lawn shall terminate and Landlord may
require Tenant to remove any or all of the Outdoor FF&E and to repair any damage
to the Building or the Complex caused by the installation or removal of such
Outdoor FF&E.



In the event that any governmental agency having jurisdiction over the Building
and/or the Complex, as the case may be, shall impose any sidewalk or common
space taxes or other taxes or fees on Landlord in connection with the use or
operation of the Outdoor Patios & Back Lawn or the Outdoor FF&E, Tenant shall
pay to Landlord the amount of any such tax or fee imposed on connection with
Tenant’s use or operation of the Outdoor Patios & Back Lawn or the Outdoor FF&E.



2.3    Landlord’s Reservations
Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use and upon reasonable prior notice to Tenant (except in the
event of an emergency): (a) to install, use, maintain, repair, replace and
relocate for service to the Premises and other parts of the Building, or either,
pipes, ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, and (b) to alter or relocate any other common facility,
provided that substitutions are substantially equivalent or better.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises.



2.4    Habendum
Tenant shall have and hold the Premises for a period commencing on the earlier
of (a) that date on which the Premises are ready for occupancy as defined in
Section 3.1 and Exhibit B-1 hereof, or (b) that date on which Tenant commences
occupancy of any portion of the Premises for the Permitted Uses (such date that
is the earlier of (a) or (b), the “Commencement Date”), and continuing for the
Term unless sooner terminated as provided in Article VI or Article VII or unless
extended as provided in Section 2.4.1.


As soon as may be convenient after the date has been determined on which the
Term commences as aforesaid, Landlord and Tenant agree to join with each other
in the execution of a written Declaration Affixing the Commencement Date of
Lease, in the form of Exhibit


Page 10





--------------------------------------------------------------------------------




E, in which the date on which the Term commences as aforesaid and the Term of
this Lease shall be stated. If Tenant fails to execute such Declaration Affixing
the Commencement Date of Lease, the Commencement Date and Lease Term shall be as
reasonably determined by Landlord in accordance with the terms of this Lease.


2.4.1
Extension Option



(A)     On the conditions (which conditions Landlord may waive by written notice
to Tenant) that both at the time of exercise of the then applicable option to
extend and at the commencement date of the then applicable extension option
period (i) there exists no Event of Default (defined in Section 7.1) and there
have been no more than two (2) Event of Default occurrences during the
twenty-four (24) months immediately preceding the date of Tenant’s exercise
notice, (ii) this Lease is still in full force and effect, and (iii) Tenant has
neither assigned this Lease nor sublet more than twenty-five percent (25%) of
the Rentable Floor Area of the Premises (except for an assignment or subletting
permitted without Landlord’s consent under Section 5.6.1 hereof), Tenant shall
have the right to extend the Term hereof upon all the same terms, conditions,
covenants and agreements herein contained (except for the Annual Fixed Rent
which shall be adjusted during the option periods as hereinbelow set forth) for
two (2) successive periods of five (5) years each as hereinafter set forth. Each
option period is sometimes herein referred to as an “Extended Term.”
Notwithstanding any implication to the contrary Landlord has no obligation to
make any additional payment to Tenant in respect of any construction allowance
or the like or to perform any work to the Premises as a result of the exercise
by Tenant of any such option.


(B)     (i)     If Tenant desires to exercise the then applicable option to
extend the Term, then Tenant shall give notice (the “Exercise Notice”) to
Landlord, not earlier than twenty-one (21) months nor later than eighteen (18)
months prior to the expiration of the then Term of this Lease (as it may have
been previously extended) exercising such option to extend. Promptly after
Landlord’s receipt of the Exercise Notice Landlord shall provide Landlord’s
quotation of a proposed Annual Fixed Rent for the then applicable Extended Term
(“Landlord’s Rent Quotation”). If at the expiration of thirty (30) days after
the date when Landlord provides such quotation to Tenant (the “Negotiation
Period”), Landlord and Tenant have not reached agreement on a determination of
an Annual Fixed Rent for the then applicable Extended Term and executed a
written instrument extending the Term of this Lease pursuant to such agreement,
then Tenant shall have the right, for thirty (30) days following the expiration
of the Negotiation Period, to make a request to Landlord for a broker
determination (the “Broker Determination”) of the Prevailing Market Rent (as
defined in Exhibit F) for the applicable Extended Term, which Broker
Determination shall be made in the manner set forth in Exhibit F.


(B)     (ii)    If Tenant timely shall have requested the Broker Determination,
then the Annual Fixed Rent for the applicable Extended Term shall be the
Prevailing


Page 11





--------------------------------------------------------------------------------




Market Rent as determined by the Broker. If Tenant does not timely request the
Broker Determination, then Annual Fixed Rent during the applicable Extended Term
shall be equal to Landlord’s Rent Quotation.


(C)    Upon the giving of the Exercise Notice by Tenant to Landlord exercising
Tenant’s then applicable option to extend the Lease Term in accordance with the
provisions of either subsection (B) above, this Lease and the Lease Term hereof
shall be extended, for the applicable Extended Term, without the necessity for
the execution of any additional documents, except that Landlord and Tenant agree
to enter into an instrument in writing setting forth the Annual Fixed Rent for
the then applicable Extended Term but the failure to so enter into such a
written instrument shall not negate the exercise of the applicable option to
extend. Notwithstanding anything herein contained to the contrary, in no event
shall Tenant have the right to exercise more than one extension option at a time
and, further, Tenant shall not have the right to exercise its second extension
option unless it has duly exercised its first extension option and in no event
shall the Lease Term hereof be extended for more than ten (10) years after the
expiration of the Original Term hereof.



2.5    Fixed Rent Payments
Tenant agrees to pay to Landlord, (1) on the Commencement Date (defined in
Section 1.1 hereof) and thereafter monthly, in advance, on the first day of each
and every calendar month during the Original Term, a sum equal to one twelfth
(1/12th) of the Annual Fixed Rent (sometimes hereinafter referred to as “fixed
rent”) and (2) on the first day of each and every calendar month during each
extension option period (if exercised), a sum equal to one twelfth (1/12th) of
the Annual Fixed Rent as determined in Section 2.4.1 for the applicable
extension option period. Until notice of some other designation is given, fixed
rent and all other charges for which provision is herein made shall be paid by
remittance to or for the order of Boston Properties Limited Partnership, as
agent of Landlord either (i) by ACH transfer to Bank of America in Dallas,
Texas, Bank Routing Number 111 000 012 or (ii) by mail to P.O. Box 3557, Boston,
Massachusetts 02241-3557, and in the case of (i) referencing Account Number
3756454460, Account Name of Boston Properties, LP, Tenant’s name and the
Property address. All remittances received by Boston Properties Limited
Partnership, as agents as aforesaid, or by any subsequently designated
recipient, shall be treated as payment to Landlord.


Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Commencement Date is a day other than
the first day of a calendar month, the first payment of Annual Fixed Rent which
Tenant shall make to Landlord shall be a payment equal to a proportionate part
of such monthly Annual Fixed Rent for the partial month from the Commencement
Date to the first day of the succeeding calendar month.


Additional Rent payable by Tenant on a monthly basis, as hereinafter provided,
likewise shall be prorated, and the first payment on account thereof shall be
determined in similar


Page 12





--------------------------------------------------------------------------------




fashion but shall commence on the Commencement Date; and other provisions of
this Lease calling for monthly payments shall be read as incorporating this
undertaking by Tenant.


The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.



2.6    Operating Expenses
“Landlord’s Operating Expenses” means the cost of operation of the Building and
the Site which shall exclude costs of special services rendered to tenants
(including Tenant) for which a separate charge is made, but shall include,
without limitation, the following: premiums for insurance carried with respect
to the Building and the Site (including, without limitation, liability
insurance, insurance against loss in case of fire or casualty and insurance of
monthly installments of fixed rent and any Additional Rent which may be due
under this Lease and other leases of space in the Building for not more than 12
months in the case of both fixed rent and Additional Rent and if there be any
first mortgage of the Property, including such insurance as may be required by
the holder of such first mortgage); compensation and all fringe benefits,
worker’s compensation insurance premiums and payroll taxes paid to, for or with
respect to all persons engaged in the operating, maintaining or cleaning of the
Building or Site, water, sewer, electric, gas, oil and telephone charges
(exclusive of any utility charges billed to or paid directly by Tenant); cost of
building and cleaning supplies and equipment; cost of maintenance, cleaning and
repairs (other than repairs not properly chargeable against income or reimbursed
from contractors under guarantees); cost of snow removal and care of
landscaping; costs (net of any revenues) of operating, maintaining and cleaning
the cafeteria, including the cost of compensating any cafeteria operator for
operating losses; payments under service contracts with independent contractors;
management fees at reasonable rates for self managed buildings consistent with
the type of occupancy and the service rendered; costs of maintaining a regional
property management office in connection with the operation, management and
maintenance of the Building; all costs of applying and reporting for the
Building or any part thereof to seek or maintain certification under the U.S.
EPA’s Energy Star® rating system, the U.S. Green Building Council’s Leadership
in Energy and Environmental Design (LEED) rating system or a similar system or
standard; and all other reasonable and necessary expenses paid in connection
with the operation, cleaning and maintenance of the Building and the Site and
properly chargeable against income, provided, however, there shall be included
(a) depreciation for capital expenditures made by Landlord during the Lease Term
(i) to reduce Landlord’s Operating Expenses if Landlord shall have reasonably
determined that the annual reduction in Landlord’s Operating Expenses shall
exceed depreciation therefor or (ii) to comply with applicable laws, rules,
regulations, requirements, statutes, ordinances, by-laws and court decisions of
all public authorities which are hereafter in force and first apply to the
Building after the date of this Lease (the capital expenditures described in
subsections (i) and (ii) being hereinafter referred to as “Permitted Capital
Expenditures”); plus (b) in the case of both (i) and (ii) an interest factor,
reasonably determined by Landlord, as being the interest rate then charged for
long term mortgages by institutional lenders on like properties within


Page 13





--------------------------------------------------------------------------------




the locality in which the Building is located; depreciation in the case of both
(i) and (ii) shall be determined by dividing the original cost of such capital
expenditure by the number of years of useful life of the capital item acquired
and the useful life shall be reasonably determined by Landlord in accordance
with generally accepted accounting principles and practices in effect at the
time of acquisition of the capital item; provided, however, if Landlord
reasonably concludes on the basis of engineering estimates that a particular
capital expenditure will effect savings in other Landlord’s Operating Expenses,
including, without limitation, energy related costs, and that such projected
savings will, on an annual basis (“Projected Annual Savings”), exceed the annual
depreciation therefor, then and in such event the amount of depreciation for
such capital expenditure shall be increased to an amount equal to the Projected
Annual Savings; and in such circumstance, the increased depreciation (in the
amount of the Projected Annual Savings) shall be made for such period of time as
it would take to fully amortize the cost of the item in question, together with
interest thereon at the interest rate as aforesaid in equal monthly payments,
each in the amount of 1/12th of the Projected Annual Savings, with such payment
to be applied first to interest and the balance to principal.


Notwithstanding the generality of the foregoing, the following costs shall be
excluded or deducted, as the case may be, from the calculation of Operating
Expenses Allocable to the Premises:


(1)
real estate taxes payable pursuant to Section 2.7;



(2)
principal or interest on indebtedness, debt amortization or ground rent paid by
Landlord in connection with any mortgages, deeds of trust or other financing
encumbrances, or ground leases of the Building or the Site;



(3)
capital expenditures and improvements to the Property other than Permitted
Capital Expenditures;



(4)
legal, auditing, consulting and professional fees and other costs paid or
incurred in connection with financings, refinancings or sales of any interest in
Landlord or of Landlord’s interest in the Building or the Site or in connection
with any ground lease (including, without limitation, recording costs, mortgage
recording taxes, title insurance premiums and other similar costs, but excluding
those legal, auditing, consulting and professional fees and other costs incurred
in connection with the normal and routine maintenance and operation of the
Building and/or the Site);



(5)
legal fees, space planner’s fees, architect’s fees, leasing and brokerage
commissions, advertising and promotional expenditures and any other marketing
expense incurred in connection with the leasing of space in the Building
(including new leases, lease amendments, lease terminations and lease renewals);





Page 14





--------------------------------------------------------------------------------




(6)
the cost of any items to the extent to which such cost is reimbursed to Landlord
by third parties, or is covered by a warranty to the extent of reimbursement for
such coverage;



(7)
the cost of repairs or replacements incurred by reason of fire or other
casualty, or condemnation (other than costs not in excess of the deductible on
any insurance maintained by Landlord which provides a recovery for such repair
or replacement), to the extent Landlord actually receives proceeds of property
and casualty insurance policies or condemnation awards or would have received
such proceeds had Landlord maintained the insurance required to be maintained by
Landlord under this Lease;



(8)
the cost of acquiring sculptures, paintings or other objects of fine art in the
Building in excess of amounts typically spent for such items in Class A office
buildings of comparable quality in the competitive area of the Building;



(9)
bad debt loss, rent loss, or reserves for bad debt or rent loss;



(10)
contributions to charitable or political organizations in excess of amounts
typically spent for such contributions in Class A office buildings of comparable
quality in the competitive area of the Building;



(11)
damage and repairs necessitated by the negligence or willful misconduct of
Landlord Parties;



(12)
interest, fines or penalties for late payment or violations of Legal
Requirements by Landlord, if any, except to the extent incurring such expense is
either (a) a reasonable business expense under the circumstances or (b) caused
by a corresponding late payment or violation of a Legal Requirement by Tenant,
in which event Tenant shall be responsible for the full amount of such expense;



(13)
the cost of remediation and removal of “Hazardous Materials” (as that term is
defined in Section 5.3 Suburban below) in the Building or on the Site required
by “Hazardous Materials Laws” (as that term is defined in Section 5.3 below),
provided, however, that the provisions of this clause 13 shall not preclude the
inclusion of costs with respect to materials (whether existing at the Property
as of the date of this Lease or subsequently introduced to the Property) which
are not as of the date of this Lease (or as of the date of introduction) deemed
to be Hazardous Materials under applicable Hazardous Materials Laws but which
are subsequently deemed to be Hazardous Materials under applicable Hazardous
Materials Laws (it being understood and agreed that Tenant shall nonetheless be
responsible under Section 5.3 of this Lease for all costs of remediation and
removal of Hazardous Materials to the extent caused by Tenant Parties;



(14)
costs of replacements, alterations or improvements necessary to make the
Building or the Site comply with Legal Requirements in effect and applicable to
the Building



Page 15





--------------------------------------------------------------------------------




and/or the Site prior to the date of this Lease, except to the extent the need
for such replacements, alterations or improvements is caused by Tenant Parties
(in which case Tenant shall nonetheless be responsible for such costs in
accordance with Section 5.10 of this Lease), provided, however, that the
provisions of this clause 14 shall not preclude the inclusion of costs of
compliance with Legal Requirements enacted prior to the date of this Lease if
such compliance is required for the first time by reason of any amendment,
modification or reinterpretation of a Legal Requirement which is imposed after
the date of this Lease;


(15)
costs for the original construction and development of the Building and
nonrecurring costs for the repair or replacement of any structural portion of
the Building made necessary as a result of defects in the original design,
workmanship or materials;



(16)
costs and expenses incurred for the administration of the entity which
constitutes Landlord, as the same are distinguished from the costs of operation,
management, maintenance and repair of the Property, including, without
limitation, entity accounting and legal matters;



(17)
salaries and all other compensation (including fringe benefits) of partners,
officers and executives above the grade of Regional Property Manager;



(18)
the wages and benefits of any employee who does not devote substantially all of
his or her employed time to the Property unless such wages and benefits are
prorated on a reasonable basis to reflect time spent on the operation and
management of the Property vis-à-vis time spent on matters unrelated to the
operation and management of the Property;



(19)
except as may be otherwise expressly provided in this Lease with respect to
specific items, the cost of any services or materials provided by any party
related to Landlord, to the extent such cost exceeds, the reasonable cost for
such services or materials absent such relationship in self-managed buildings
similar to the Building in the vicinity of the Building; and



(20)
depreciation for the Building.



“Operating Expenses Allocable to the Premises” means 100% of Landlord’s
Operating Expenses.


Commencing as of the Commencement Date, and continuing thereafter throughout the
remainder of the Lease Term, Tenant shall pay to Landlord, as Additional Rent,
with respect to any full calendar year or fraction of a calendar year falling
within the Lease Term, Operating Expenses Allocable to the Premises. Such
payments shall be made at the times and in the manner hereinafter provided in
this Section 2.6. Tenant’s obligation to pay Operating Expenses Allocable to the
Premises with respect to the calendar years in which the Commencement Date
occurs and the termination of the Lease Term occurs shall be pro-


Page 16





--------------------------------------------------------------------------------




rated based upon the ratio of the portion of such calendar years which occur
during the Lease Term to the total length of such calendar years.


Not later than one hundred and twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Term or fraction thereof at the end of the Term,
Landlord shall render Tenant a statement in reasonable detail and according to
usual accounting practices certified by a representative of Landlord (“Operating
Expense Statement”), showing for the preceding calendar year or fraction
thereof, as the case may be, Landlord’s Operating Expenses and Operating
Expenses Allocable to the Premises. Said statement to be rendered to Tenant
shall also show for the preceding year or fraction thereof as the case may be
the amounts of operating expenses already paid by Tenant as Additional Rent and
the amount of operating expenses and the amount of the Operating Expenses
Allocable to the Premises remaining due from, or overpaid by, Tenant for the
year or other period covered by the statement. Within thirty (30) days after the
date of delivery of such statement, Tenant shall pay to Landlord the balance of
the amounts, if any, required to be paid pursuant to the above provisions of
this Section 2.6 with respect to the preceding year or fraction thereof, or
Landlord shall credit any amounts due from it to Tenant pursuant to the above
provisions of this Section 2.6 against (i) monthly installments of fixed rent
next thereafter coming due or (ii) any sums then due from Tenant to Landlord
under this Lease (or refund such portion of the overpayment as aforesaid if the
Term has ended and Tenant has no further obligation to Landlord).


In addition, Tenant shall make payments monthly on account of Operating Expenses
Allocable to the Premises anticipated for the then current year at the time and
in the fashion herein provided for the payment of fixed rent. The amount to be
paid to Landlord shall be an amount reasonably estimated annually by Landlord to
be sufficient to cover, in the aggregate, a sum equal to the Operating Expenses
Allocable to the Premises for each calendar year during the Term.



2.7    Real Estate Taxes
Commencing as of the Commencement Date and continuing thereafter throughout the
remainder of the Lease Term, Tenant shall pay to Landlord, as Additional Rent,
with respect to any full Tax Year or fraction of a Tax Year falling within the
Term, the amount of Landlord’s Tax Expenses Allocable to the Premises (“Tenant’s
Tax Payment”). Tenant’s obligations to pay Landlord’s Tax Expenses Allocable to
the Premises with respect to the Tax Years in which the Commencement Date occurs
and the termination of the Lease Term occurs shall be pro-rated based upon the
ratio of the portion of such Tax Years which occur during the Lease Term to the
total length of such Tax Year. Not later than ninety (90) days after Landlord’s
Tax Expenses Allocable to the Premises are determined for the first such Tax
Year or fraction thereof and for each succeeding Tax Year or fraction thereof
during the Term, Landlord shall render Tenant a statement in reasonable detail
certified by a representative of Landlord (the “Tax Expense Statement”) showing
for the preceding year or fraction thereof, as the case may be, real estate
taxes on the Building and the Site and abatements and refunds of any taxes and
assessments. At Tenant’s request, Landlord shall


Page 17





--------------------------------------------------------------------------------




furnish Tenant with copies of the municipal tax bills used to prepare the Tax
Expense Statement. Expenditures for legal fees and for other expenses incurred
in seeking the tax refund or abatement may be charged against the tax refund or
abatement before the adjustments are made for the Tax Year. Said statement to be
rendered to Tenant shall also show for the preceding Tax Year or fraction
thereof as the case may be the amounts of real estate taxes already paid by
Tenant as Additional Rent, and the amount of real estate taxes remaining due
from, or overpaid by, Tenant for the year or other period covered by the
statement. Within thirty (30) days after the date of delivery of the foregoing
statement, Tenant shall pay to Landlord the balance of the amounts, if any,
required to be paid pursuant to the above provisions of this Section 2.7 with
respect to the preceding Tax Year or fraction thereof, or Landlord shall credit
any amounts due from it to Tenant pursuant to the provisions of this Section 2.7
against (i) monthly installments of fixed rent next thereafter coming due or
(ii) any sums then due from Tenant to Landlord under this Lease (or refund such
portion of the over-payment as aforesaid if the Term has ended and Tenant has no
further obligation to Landlord).


Only Landlord shall have the right to institute tax reduction or other
proceedings to reduce real estate taxes or the valuation of the Building and the
Site. Notwithstanding the foregoing, to the extent permissible by law and
provided that (i) this Lease is in full force and effect, (ii) no monetary or
other material Event of Default has occurred and is continuing under this Lease,
(iii) Tenant shall not have assigned its interest in this Lease (other than to a
Permitted Transferee), and (iv) Tenant and/or a Permitted Transferee shall be
directly leasing (which shall include any permitted sublease or assignment under
this Lease) the Building in its entirety and subject to Tenant’s payment of the
Abatement Expenses in accordance with this Section 2.7, Landlord will, upon
written request of Tenant, apply for an abatement of real estate taxes within
the applicable statutory timeframes for initiating such proceedings, provided
that Tenant has provided Landlord with such notice reasonably prior to the
expiration of any applicable statutory period for filing the appeal.


In addition, payments by Tenant on account of Tenant’s Tax Payment for the then
current year shall be made monthly at the time and in the fashion herein
provided for the payment of fixed rent. The amount so to be paid to Landlord
shall be an amount reasonably estimated by Landlord to be sufficient to provide
Landlord, in the aggregate, a sum equal to Tenant’s Tax Payment, at least ten
(10) days before the day on which such payments by Landlord would become
delinquent.


To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.


Terms used herein are defined as follows:


(i)
“Tax Year” means the twelve-month period beginning July 1 each year during the
Term or if the appropriate governmental tax fiscal period shall begin on any
date other than July 1, such other date.



Page 18





--------------------------------------------------------------------------------






(ii)
“Landlord’s Tax Expenses Allocable to the Premises” means 100% of Landlord’s Tax
Expenses unless the Site becomes a multi-tenant property, in which case the
percentage shall be equitably adjusted.



(iii)
“Landlord’s Tax Expenses” with respect to any Tax Year means the aggregate real
estate taxes on the Building and Site with respect to that Tax Year, reduced by
any abatement receipts with respect to that Tax Year.



(iv)
“Real estate taxes” means all taxes and special assessments of every kind and
nature and user fees and other like fees assessed by any governmental authority
(including, but not limited to, any tax, assessment or charge resulting from the
creation of a special improvement district) on the Building or Site which the
Landlord shall become obligated to pay because of or in connection with the
ownership, leasing and operation of the Site, the Building and the Property
(including, without limitation, if applicable the excise prescribed by Mass Gen
Laws (Ter Ed) Chapter 121A, Section 10 and amounts in excess thereof paid to the
Town of Lexington pursuant to agreement between Landlord and the Town) and
reasonable expenses of and fees for any formal or informal proceedings for
negotiation or abatement of taxes (collectively, “Abatement Expenses”). The
amount of special taxes or special assessments to be included shall be limited
to the amount of the installment (plus any interest, other than penalty
interest, payable thereon) of such special tax or special assessment required to
be paid during the year in respect of which such taxes are being determined.
There shall be excluded from such taxes (a) any penalties or interest owing by
reason of Landlord’s failure to pay such taxes when due, and (b) all income,
estate, succession, inheritance and transfer taxes; provided, however, that if
at any time during the Term the present system of ad valorem taxation of real
property shall be changed so that in lieu of the whole or any part of the ad
valorem tax on real property there shall be assessed on Landlord a capital levy
or other tax on the gross rents received with respect to the Site or Building or
Property, federal, state, county, municipal, or other local income, franchise,
excise or similar tax, assessment, levy or charge (distinct from any now in
effect in the jurisdiction in which the Property is located) measured by or
based, in whole or in part, upon any such gross rents, then any and all of such
taxes, assessments, levies or charges, to the extent so measured or based, shall
be deemed to be included within the term “real estate taxes” but only to the
extent that the same would be payable if the Site and Building were the only
property of Landlord.




2.8    Utilities
Effective as of the Commencement Date and continuing throughout the Term, for so
long as Tenant shall be directly (which shall include any permitted sublease or
assignment under this Lease) leasing the Building in its entirety, Tenant
covenants and agrees to make application to the appropriate utility companies or
utility providers for electrical, water, and gas service to the Building in the
quantum required for Tenant’s use of the Building and to


Page 19





--------------------------------------------------------------------------------




make any deposit (including but not limited to, such letters of credit) as such
utility company or provider shall require.  Tenant covenants and agrees to pay,
punctually as and when due, all electricity, water and gas charges and rates for
and relating to the Building and from time-to-time if requested by Landlord to
provide Landlord with evidence of payment to, and good standing with, such
utility companies or providers as Landlord may reasonably require.  Tenant
further covenants and agrees to defend, save harmless and, indemnify Landlord
against all liability, cost and damage arising out of or in any way connected to
the payment, nonpayment or late payment of any and all charges or deposits to
such utility companies or providers.  The provisions of this Section 2.8 shall
survive the expiration or termination of this Lease for a period of twelve (12)
full calendar months.


In the event that any utility may not be contracted for by Tenant in Tenant’s
own name, then Tenant shall pay to Landlord the costs of such utility within
thirty (30) days after receipt of an invoice from Landlord, as Additional Rent.



In the event that there is located in the Premises a data center containing high
density computing equipment, as defined in the U.S. EPA’s Energy Star® rating
system (“Energy Star”), Landlord may, at any time during the Term, require the
installation in accordance with Energy Star of separate metering or check
metering equipment (Tenant being responsible for the costs of any such meter or
check meter and the installation and connectivity thereof).


2.9    Tenant Audit


Subject to the provisions of this Section and provided that no Event of Default
of Tenant exists, Tenant shall have the right to examine the correctness of the
Operating Expense Statement and the Tax Expense Statement and any item contained
therein:


(A)
Any request for examination in respect of any Tax Year or “Operating Year” (as
defined hereinbelow) may be made by notice from Tenant to Landlord no more than
one hundred twenty (120) days after the date (the “Statement Date”) Landlord
provides to Tenant the applicable year-end statement required hereunder in
respect of such Operating Year or such Tax Year, as applicable (and only if
Tenant shall have fully paid the amounts billed with respect to the applicable
Operating Expenses Allocable to the Premises or Tenant’s Tax Payment). Such
notice shall set forth in reasonable detail the matters questioned. Any
examination must be completed and the results communicated to Landlord no more
than one hundred eighty (180) days after Landlord makes its books and records
supporting the applicable year-end statement available to Tenant for
examination. “Operating Year” shall mean a period of twelve (12) consecutive
calendar months, commencing on the first day of January in each year, except
that the first Lease Year of the Lease Term hereof shall be the period
commencing on the Commencement Date and ending on the succeeding December 31,
and the last Lease Year of the Lease Term hereof shall be the period commencing
on January 1 of the calendar year in which the Lease Term ends, and ending with
the date on which the Lease Term ends.



Page 20





--------------------------------------------------------------------------------






(B)
Tenant hereby acknowledges and agrees that Tenant’s sole right to contest the
Operating Expense Statement and Tax Expense Statement shall be as expressly set
forth in this Section 2.9. Tenant hereby waives any and all other rights
provided pursuant to applicable laws to inspect Landlord’s books and records
and/or to contest the Operating Expense Statement and Tax Expense Statement. If
Tenant shall fail to timely exercise Tenant’s right to inspect Landlord’s books
and records as provided in this Section, or if Tenant shall fail to timely
communicate to Landlord the results of Tenant’s examination as provided in this
Section, with respect to any Operating Year or Tax Year, as applicable, then
such Operating Expense Statement and/or Tax Expense Statement as applicable,
shall be conclusive and binding on Tenant.



(C)
So much of Landlord’s books and records pertaining to the Landlord’s Operating
Expenses and/or Landlord’s Tax Expenses, as applicable, for the specific matters
questioned by Tenant for the Operating Year or Tax Year included in the
applicable year-end statement shall be made available to Tenant within a
reasonable time after Landlord receives the notice from Tenant to make such
examination pursuant to this Section, either electronically or during normal
business hours at the offices where Landlord keeps such books and records or at
another location, as determined by Landlord.



(D)
Tenant shall have the right to make such examination no more than once in
respect of any Operating Year or Tax Year, as applicable, in which Landlord has
given Tenant an Operating Expense Statement or Tax Expense Statement, as
applicable.



(E)
Such examination may be made only by a qualified employee of Tenant or a
qualified independent certified public accounting firm approved by Landlord,
such approval not to be unreasonable withheld. No examination shall be conducted
by an examiner who is to be compensated, in whole or in part, on a contingent
fee basis.



(F)
As a condition to performing any such examination, Tenant and its examiners
shall be required to execute and deliver to Landlord an agreement, in form
acceptable to Landlord, agreeing to keep confidential any information which it
discovers about Landlord or the Building in connection with such examination.



(G)
No subtenant shall have any right to conduct any such examination and no
assignee may conduct any such examination with respect to any period during
which the assignee was not in possession of the Premises.



(H)
All costs and expenses of any such examination shall be paid by Tenant, except
if such examination shows that the amount of the Landlord’s Operating Expenses
or Landlord’s Tax Expenses was overstated by more than five percent (5%),
Landlord shall reimburse Tenant for the reasonable out-of-pocket costs and
expenses incurred by Tenant in such examination, up to a maximum amount of Ten
Thousand Dollars ($10,000.00).



Page 21





--------------------------------------------------------------------------------






If as a result of such examination Landlord and Tenant agree that the amounts
paid by Tenant to Landlord on account of the Landlord’s Operating Expenses or
Landlord’s Tax Expenses exceeded the amounts to which Landlord was entitled
hereunder, or that Tenant is entitled to a credit with respect to the Landlord’s
Operating Expenses or Landlord’s Tax Expenses, Landlord, at its option, shall
refund to Tenant the amount of such excess or apply the amount of such credit,
as the case may be, within thirty (30) days after the date of such agreement.
Similarly, if Landlord and Tenant agree that the amounts paid by Tenant to
Landlord on account of Landlord’s Operating Expenses or Landlord’s Tax Expenses
were less than the amounts to which Landlord was entitled hereunder, then Tenant
shall pay to Landlord, as additional rent hereunder, the amount of such
deficiency within thirty (30) days after the date of such agreement.


ARTICLE III

Condition of Premises; Alterations

3.1    Preparation of Premises
The condition of the Premises upon Landlord’s delivery along with any work to be
performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B-1 and made a part hereof.

ARTICLE IV

Landlord’s Covenants; Interruptions and Delays

4.1    Landlord Covenants
4.1.1
Services Furnished by Landlord



To furnish services, utilities, facilities and supplies set forth in Exhibit C
equal to those customarily provided by landlords in high quality buildings in
the Boston West Suburban Market subject to escalation reimbursement in
accordance with Section 2.6 (except as may otherwise be expressly provided in
said Exhibit C).


Furthermore, for so long as Tenant or a Permitted Transferee shall be directly
leasing (which shall include any permitted sublease or assignment under this
Lease) the Building in its entirety, Landlord shall operate and, subject to the
final sentence of this Section 4.1.1, clean the Building cafeteria, subject to
the following terms and conditions:


(A)
Pursuant to Section 9.20 of this Lease, any such cafeteria services may be
performed by or through one or more Service Providers (including, without
limitation, a taxable REIT subsidiary that is affiliated with either Landlord or
Landlord’s property manager and an independent cafeteria operator);



Page 22





--------------------------------------------------------------------------------






(B)
Landlord and Tenant shall mutually agree upon the initial selection of the
cafeteria operator and any replacement cafeteria operator. If Landlord and
Tenant are unable to agree upon the selection of the initial or any replacement
cafeteria operator, then the decision shall be made reasonably and in good faith
by Landlord so long as such operator has food offerings and pricing consistent
with other comparable first class office buildings in the Boston West Suburban
Market;



(C)
The hours of operation and menu selections shall be subject to Tenant’s prior
reasonable approval. If Tenant is dissatisfied with the performance of the
cafeteria operator and notifies Landlord in writing of such dissatisfaction,
setting forth in reasonable detail the reasons for such dissatisfaction,
Landlord and Tenant shall meet to discuss the cafeteria operator issues and
Landlord will work with the cafeteria operator to remedy such issues, to the
extent practicable, within a reasonable period of time. In the event any such
issues cannot be remedied, then upon not less than ninety (90) days prior
written notice from Tenant to Landlord, Landlord shall dismiss such cafeteria
operator, and in such event, the replacement cafeteria operator shall be
selected pursuant to subsection (B) above;



(D)
Landlord and any Service Providers performing the cafeteria services shall each
have such possession and control of the cafeteria, and such access to the
cafeteria and to such other portions of the Premises (including, without
limitation, loading docks and common corridors), in each case, as may be
necessary for the operation of the cafeteria, which shall include the right to
bring into and store in the cafeteria such supplies and other personal property
as may be necessary for the operation of the cafeteria. Tenant and Landlord
shall coordinate the foregoing in such manner as to minimize unreasonable
interference with Tenant’s use of the Premises on the one hand and with the
cafeteria operations on the other hand;



(E)
In the event that Tenant elects to subsidize the cafeteria prices, then Tenant
shall enter into such separate agreements with Landlord and/or any Service
Provider as may be necessary to implement such subsidy;



(F)
The cleaning and janitorial services to be provided by Landlord in the cafeteria
shall include wiping of the table top surfaces and mopping of the floors in the
cafeteria seating area;



(G)
Any other cleaning of the cafeteria (including, without limitation, cleaning of
the so called “back of house” portion of the cafeteria) not included in
subsection (F) above shall be the responsibility of the cafeteria operator; and





Page 23





--------------------------------------------------------------------------------




(H)
Tenant shall have the right, upon not less than ninety (90) days prior written
notice to Landlord, to elect to engage its own cafeteria operator reasonably
approved by Landlord to operate the cafeteria. In such case, (i) Landlord shall
be relieved of any obligation under this Lease to operate and clean the
cafeteria, (ii) the cost of such service shall be excluded from Landlord’s
Operating Expenses, and (iii) Tenant shall maintain the cafeteria equipment to
keep the same in good operating condition and Landlord shall be relieved of any
obligation to maintain the cafeteria equipment under Section 4.1.3 below.



Notwithstanding the foregoing and provided that Tenant or a Permitted Transferee
shall be directly leasing (which shall include any permitted sublease or
assignment under this Lease) the Building in its entirety, Tenant shall have the
right, upon not less than ninety (90) days prior written notice to Landlord, to
engage its own janitorial service provider reasonably approved by Landlord to
provide the cleaning and janitorial services to the Premises, provided that such
services assumed by Tenant shall be coordinated with any work being performed by
or for Landlord at the Building or the Site and in such manner as to maintain
harmonious labor relations and prevent any work stoppage, picketing, labor
disruption or dispute or disharmony and so as not to interfere with building or
Complex operations. In such case, Landlord shall be relieved of any obligation
under this Lease to provide cleaning and janitorial services to the Premises and
the Building and the cost of such services provided to the Premises and the
Building shall be excluded from Landlord’s Operating Expenses. For the avoidance
of doubt, Tenant and Landlord acknowledge and agree that if Tenant exercises its
right to engage its own janitorial service provider pursuant to the foregoing
paragraph, Landlord shall be relieved of any obligation under subsection (F) of
this Section 4.1.1 to provide cleaning and janitorial services to the cafeteria.


4.1.2
Additional Services Available to Tenant



To furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar office buildings in the Boston
West Suburban Market upon reasonable advance request of Tenant at reasonable and
equitable rates from time to time established by Landlord. Tenant agrees to pay
to Landlord, as Additional Rent, the cost of any such additional Building
services requested by Tenant and for the cost of any additions, alterations,
improvements or other work performed by Landlord in the Premises at the request
of Tenant within thirty (30) days after being billed therefor.


4.1.3
Roof, Exterior Wall, Floor Slab and Common Facility Repairs



Except for (a) normal and reasonable wear and use and (b) damage caused by fire
and casualty and by eminent domain, and except as otherwise provided in Article
VI and subject to the escalation provisions of Section 2.6, (i) to make such
repairs


Page 24





--------------------------------------------------------------------------------




to the roof, exterior walls, floor slabs and common areas and facilities
(including, the base-building HVAC (excluding the HVAC serving the laboratory
and vivarium), elevators, mechanical, electrical and plumbing systems serving
the Premises and any base-building back-up generator, if any) as may be
necessary to keep them in good operating condition, (ii) subject to subsection
(H) of Section 4.1.1 above, maintain the cafeteria equipment to keep the same in
good operating condition, and (iii) to maintain the Building (exclusive of
Tenant’s responsibilities under this Lease) and the Site in a first class manner
comparable to the maintenance of similar properties in the Boston West Suburban
Market.



4.2    Interruptions and Delays in Services and Repairs, etc
(A)    Except as may be expressly set forth in subsection (C) below, Landlord
shall not be liable to Tenant for any compensation or reduction of rent by
reason of inconvenience or annoyance or for loss of business arising from the
necessity of Landlord or its agents entering the Premises for any of the
purposes in this Lease authorized, or for repairing the Premises or any portion
of the Building however the necessity may occur. In case Landlord is prevented
or delayed from making any repairs, alterations or improvements, or furnishing
any services or performing any other covenant or duty to be performed on
Landlord’s part, by reason of any cause reasonably beyond Landlord’s control,
including without limitation by reason of Force Majeure (as defined in Section
6.1 hereof), Landlord shall not be liable to Tenant therefor, nor, except as
expressly otherwise provided in Article VI, shall Tenant be entitled to any
abatement or reduction of rent by reason thereof, or right to terminate this
Lease, nor shall the same give rise to a claim in Tenant’s favor that such
failure constitutes actual or constructive, total or partial, eviction from the
Premises.


(B)    Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.


(C)    Notwithstanding the foregoing, and for the sole purposes of this Section
4.2, if (i) an interruption or curtailment, suspension or stoppage of an
Essential Service (as said term is hereinafter defined) shall occur (any such
interruption of an Essential Service being hereinafter referred to as a “Service
Interruption”), (ii) as a result of such Service Interruption, all or any
material part of the Premises becomes untenantable (which term, for purposes of
this paragraph, shall mean that Tenant could not reasonably occupy the Premises
for its business, including, without limitation, by virtue of access thereto
being prevented) so that for the Eligibility Period (as hereinafter defined)
Tenant is unable to and does not in fact conduct its business in the affected
portion of the Premises during the entirety of the Eligibility Period, and (iii)
such untenantability and Landlord’s inability to cure such condition is not
caused by the fault or neglect of Tenant or Tenant’s agents, employees,
subtenants or contractors, then there shall be an abatement of one day’s Annual
Fixed Rent,


Page 25





--------------------------------------------------------------------------------




Operating Expenses Allocable to the Premises, and Tenant’s Tax Payment for each
day the Service Interruption continues after the Eligibility Period until the
date the Premises or the affected portion thereof shall be rendered tenantable
(or such earlier date, if any, as Tenant shall reoccupy the Premises or the
affected portion thereof for the conduct of its business); provided, however,
that if any part of the Premises is reasonably useable for Tenant’s normal
business operations or if Tenant conducts all or any part of its operations in
any portion of the Premises notwithstanding such Service Interruption, then the
amount of each daily abatement of Annual Fixed Rent, Operating Expenses
Allocable to the Premises, and Tenant’s Tax Payment shall only be proportionate
to the area of the Premises that is rendered reasonably untenantable and is not
so used by Tenant.


A Service Interruption will not be deemed to have occurred to the extent the
same results from (x) the failure or inability of the applicable utility company
to provide electrical, water, or sewer service to the point of connection for
the building (other than due to landlord’s failure to maintain the corresponding
building systems or applicable permits in accordance with applicable laws), (y)
the negligent act or omission or intentional misconduct of Tenant (or any party
claiming by, through or under Tenant) or (z) Tenant (or any party claiming by,
through or under Tenant) introducing into the Premises personnel or equipment
that overloads the capacity of any building systems or in any other way
interferes with any building system’s ability to perform its proper functions
(such as, by way of example, Tenant’s design, layout or occupancy level of the
Premises in a manner which inhibits the HVAC system’s ability to perform in
accordance with its manufacturer’s specifications). Notwithstanding the
foregoing to the contrary, in the event any interruption of an Essential Service
is due to the failure or inability of the applicable utility company to provide
electrical, water, or sewer service to the point of connection for the Building
and Landlord receives payment for such shut down from Landlord’s insurance
carrier providing loss of rents insurance, Landlord shall provide Tenant with an
abatement in accordance with (iii) of the immediately preceding paragraph
subject to the conditions in the immediately preceding paragraph in an amount
equal to the payment actually received by Landlord (but only allocable to and on
account of the Premises) for such shut down of service to the Premises from
Landlord’s insurance carrier less the amount of any deductible contained in such
loss of rents insurance coverage and less any amount received by Tenant for such
interruption from business interruption insurance it maintains.


For the purposes hereof:


(i)
The “Eligibility Period” shall be defined as five (5) consecutive business days
after Landlord’s receipt of written notice from Tenant of the condition causing
untenantability in the Premises, provided however, that the Eligibility Period
shall be ten (10) consecutive business days after Landlord’s receipt of written
notice from Tenant of the condition causing untenantability in the Premises if
either the condition was caused by causes beyond Landlord’s control or Landlord
is unable to cure such condition as the result of causes beyond Landlord’s
control.





Page 26





--------------------------------------------------------------------------------




(ii)
The term “Essential Services” shall mean the following standard services in
accordance with Landlord’s obligations under this Lease: access, elevator
service, water and sewer service, HVAC service, condenser water, and/or
electricity.



The rights granted to Tenant hereunder this Section 4.2(C) shall be Tenant’s
sole and exclusive remedy resulting from a failure of Landlord to provide
Essential Services. This Section 4.2(C) shall not apply to matters arising as
the result of a fire, casualty, taking, or other event as to which Article VI
applies.

ARTICLE V

Tenant’s Covenants
Tenant covenants and agrees to the following during the Term and such further
time as Tenant occupies any part of the Premises:



5.1    Payments
To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, as further Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2. In the event Tenant pays any utilities for the
Premises directly to the utility company or provider, Tenant shall grant
Landlord access to Tenant’s account with such utility company or provider so
that Landlord can review the utility bills relating to the Premises.



5.2    Repair and Yield Up


Except as otherwise provided in Article VI and Section 4.1.3 to keep the
Premises in good order, repair and condition, reasonable wear and tear only
excepted, and all glass in windows (except glass in exterior walls unless the
damage thereto is attributable to Tenant’s negligence or misuse) and doors of
the Premises whole and in good condition with glass of the same type and quality
as that injured or broken, damage by fire or taking under the power of eminent
domain only excepted, and at the expiration or termination of this Lease
peaceably to yield up the Premises all construction, work, improvements, and all
alterations and additions thereto in good order, repair and condition,
reasonable wear and tear only excepted, first removing (i) all goods and effects
of Tenant, including, without limitation, any Alexion Retained FF&E (as defined
on Exhibit B-1 attached hereto) (but in no event shall Tenant remove any lab
equipment and casework, refrigeration units, generators, compressors, benches
(other than moveable benches which are in no way affixed to the Premises other
than connection to utilities such as compressed air, electricity and gas),
hoods, or HVAC systems which was paid for in whole or in part by the Tenant
Allowance unless required by Landlord as provided herein) and (ii) to the extent
specified by Landlord by notice to Tenant given at least ninety (90) days before
such expiration or termination, (x) the wiring for Tenant’s computer, telephone
and other communication systems and equipment whether located in the Premises or
in any other portion of the Building, including all risers, (y) any


Page 27





--------------------------------------------------------------------------------




staircase from the second (2nd) and/or third (3rd) floors of the Building to the
exterior patio constructed as part of the Tenant Improvement Work (as defined on
Exhibit B-1) (if any), and (z) all alterations and additions made by Tenant and
all partitions, and repairing any damage caused by such removal and restoring
the Premises and leaving them clean and neat. Tenant shall not permit or commit
any waste, and Tenant shall be responsible for the cost of repairs which may be
made necessary by reason of damage to common areas in the Building or to the
Site caused by Tenant, Tenant’s agents, contractors, employees, sublessees,
licensees, concessionaires or invitees.



5.3    Use
From the commencement of the Term, to use and occupy the Premises for the
Permitted Use only, and not to injure or deface the Premises, Building, the Site
or any other part of the Complex nor to permit in the Premises or on the Site
any auction sale, vending machine, or inflammable fluids or chemicals, or
nuisance, or the emission from the Premises of any objectionable noise or odor,
nor to permit in the Premises anything which would in any way result in the
leakage of fluid or the growth of mold, and not to use or devote the Premises or
any part thereof for any purpose other than the Permitted Uses, nor any use
thereof which is inconsistent with the maintenance of the Building as an office
and laboratory building of the first class in the quality of its maintenance,
use and occupancy, or which is improper, offensive, contrary to law or ordinance
or liable to invalidate or increase the premium for any insurance on the
Building and its contents or liable to render necessary any alteration or
addition to the Building.


Notwithstanding the foregoing, Tenant shall not, nor shall Tenant permit its
employees, invitees, agents, independent contractors, contractors, assignees or
subtenants to, keep, maintain, use or store any Hazardous Materials in the
Premises (other than the Hazardous Materials listed in Exhibit I (and at no
greater than the amounts and/or quantities specified therein) (“Tenant’s
Hazardous Materials”), provided that the same shall at all times be brought
upon, kept or used in accordance with all applicable Hazardous Materials Laws
(hereinafter defined) and to the extent any alterations or additions, including,
without limitation, installation of life/safety and/or monitoring systems, are
required with respect to the Premises and/or the Building under Legal
Requirements or Hazardous Materials Laws as a result of Tenant’s Hazardous
Materials, Tenant, subject to the terms of this Lease, shall be solely
responsible for performing and/or installing the same, at its cost, as a
condition precedent to Tenant’s right to use, store or dispose of, such
Hazardous Materials) unless the same are approved by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed. Landlord hereby
approves Tenant’s Hazardous Materials listed on Exhibit I. Tenant shall deliver
MSDS sheets (and proposed quantities) with all requests for approval of
Hazardous Materials not listed on Exhibit I as required above, and shall be
responsible for notifying all federal, state and local authorities (including
the Town of Lexington Fire Department) of the use, storage and disposal of
Hazardous Materials by Tenant to the extent required by applicable law. Landlord
agrees to respond to such request for approval within ten (10) business days of
receipt of all of the foregoing. Tenant shall maintain at the Premises a list of
all Hazardous Materials that the Tenant will keep, maintain,


Page 28





--------------------------------------------------------------------------------




use or store at the Premises (the “Hazardous Materials Schedule”). On or before
each anniversary of the Commencement Date, and on any earlier date during the
12-month period on which Tenant intends to add a new Hazardous Material or
increase the quantity of any Hazardous Material to the Hazardous Materials
Schedule, Tenant shall update the Hazardous Materials Schedule and deliver the
same to Landlord for Landlord’s approval with respect to such new or increased
Hazardous Materials as required above. The Hazardous Materials Schedule shall be
reasonably available to the Landlord at the Premises upon the Landlord’s written
request. Further, (i) Tenant shall not, nor shall Tenant permit its employees,
invitees, agents, independent contractors, contractors, assignees or subtenants
to, keep, use, maintain, or store Hazardous Materials (as hereinafter defined),
or dispose of the same into the sewage or waste disposal system or otherwise, or
engage in any activity, in violation of Hazardous Materials Laws (as hereinafter
defined) which might produce or generate any substance which is or may hereafter
be classified as a radioactive, hazardous material, waste or substance
(collectively “Hazardous Materials”), under federal, state or local laws, rules
and regulations or standards, including, without limitation, 42 U.S.C. Section
6901 et seq., 42 U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et seq., 49
U.S.C. Section 1802 et seq. and Massachusetts General Laws, Chapter 21E, and the
National Fire Protection Association NFPA 45: Standards of Fire Protection for
Laboratories Using Chemicals, and the rules and regulations or standards
promulgated under any of the foregoing, as such laws, rules and regulations may
be amended from time to time (collectively “Hazardous Materials Laws”), (ii)
Tenant shall immediately notify Landlord of any incident in, on or about the
Premises, the Building or the Site that would require the filing of a notice, or
reporting to any governmental entity, under any Hazardous Materials Laws, (iii)
Tenant shall comply and shall cause its employees, invitees, agents, independent
contractors, contractors, assignees and subtenants to comply with each of the
foregoing and (iv) Landlord shall have the right to make such inspections
(including testing) as Landlord shall elect from time to time, upon reasonable
prior notice to Tenant except in the event of an emergency, to determine that
Tenant is complying with the foregoing. Notwithstanding the foregoing, Tenant
shall also have the right to store and use reasonable quantities of office and
cleaning supplies used in the ordinary course of the use and occupancy of the
Premises for the general office use that are kept, maintained, stored and
disposed of in accordance with all applicable Hazardous Materials Laws.


Neither Landlord’s review and approval of Tenant’s Hazardous Materials listed on
Exhibit I attached hereto nor Landlord’s subsequent approval (if any) of any
other Hazardous Materials to be kept, maintained, used or stored in the Premises
pursuant to the foregoing paragraph shall be deemed to be an agreement by
Landlord that Tenant has complied with applicable Hazardous Materials Laws with
respect to any such Hazardous Materials nor deemed a waiver of Tenant’s
obligations under this Lease with respect to compliance with all applicable
Hazardous Materials Laws nor impose any liability on Landlord with respect to
compliance with applicable Hazardous Materials Laws in connection with any such
Hazardous Materials.


Notwithstanding anything to the contrary contained in this Lease, prior to the
expiration or earlier termination of the Term, Tenant shall clean and otherwise
cause the Premises to be


Page 29





--------------------------------------------------------------------------------




"decommissioned" in accordance with all applicable Hazardous Materials Laws and
shall leave the Premises and the Building (and the piping, sewage or waste
disposal system, supply lines, drains and storage containers and basins serving
the same, and all exhaust or other ductwork) free of all chemicals, blood, blood
products, germs, bacteria, viruses, biological products and other Hazardous
Materials resulting from Tenant’s use or occupancy of the Premises. Without
limiting the foregoing, upon expiration or earlier termination of the Lease,
Tenant shall provide Landlord, at Tenant’s sole cost and expense, with a
so-called "Clean Certificate" from a reputable, experienced third party
environmental engineer or industrial hygienist, licensed to do business in the
Commonwealth of Massachusetts, dated within thirty (30) days after the
expiration or early termination of the Term certifying to the Landlord that (a)
the Premises, the Building and the pipes, sewage or waste disposal system,
supply lines, drains, storage containers, basins, exhaust and ductwork are free
from chemicals, blood, blood products, germs, bacteria, viruses, biological
products and other Hazardous Materials, (b) the Premises, the Building and the
pipes, sewage or waste disposal system, supply lines, drains, storage
containers, ductwork and exhaust serving the Premises have been sanitized in
accordance with applicable Hazardous Materials Laws, (c) any radioactive
materials, biological or chemical safety cabinets located, storage rooms or the
storage areas in the Premises have been emptied and decontaminated in accordance
with applicable Hazardous Materials Laws. If Tenant fails to perform such
obligations under this paragraph, without limiting any other right or remedy,
Landlord may, on ten (10) business days’ prior written notice to Tenant perform
such obligations at Tenant’s expense, and Tenant shall within thirty (30) days
of demand reimburse Landlord for all reasonable out-of-pocket costs and expenses
incurred by Landlord in connection with such work.  Tenant’s obligations under
this paragraph shall survive the expiration or earlier termination of this
Lease. 



5.4
Obstructions; Items Visible from Exterior; Rules and Regulations

Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the other building or of the Site used by Tenant in
common with others; not without prior consent of Landlord to permit the painting
or placing of any signs, curtains, blinds, shades, awnings, aerials or
flagpoles, or the like, visible from outside the Premises; and to comply with
all reasonable rules and regulations or the requirements of any customer
handbook currently in existence or hereafter implemented, of which Tenant has
been given notice, for the care and use of the Building and Site and their
facilities and approaches; Landlord shall not be liable to Tenant for the
failure of other occupants of the Building to conform to such rules and
regulations. Without in any way limiting Landlord’s approval rights, in no event
shall Tenant have the right to construct or otherwise place on or over windows
any shades, coverings of any nature or type or any darkening or light reducing
or blocking materials and, in addition, in no event shall Tenant construct or
place any equipment, furniture, fixtures or the like in front of any windows. If
and to the extent there is any conflict between the provisions of this Lease and
any rules and regulations or customer handbook for the Building, the provisions
of this Lease shall control.



5.5    Safety Appliances


Page 30





--------------------------------------------------------------------------------




To keep the Premises equipped with all safety appliances required by any public
authority because of any use made by Tenant other than normal office use, and to
procure all licenses and permits so required because of such use and, if
requested by Landlord, to do any work so required because of such use, it being
understood that the foregoing provisions shall not be construed to broaden in
any way Tenant’s Permitted Use.



5.6    Assignment; Sublease
Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. If and so long as Tenant is a corporation
with fewer than five hundred (500) shareholders or a limited liability company
or a partnership, an assignment, within the meaning of this Section 5.6, shall
be deemed to include one or more sales or transfers of stock or membership or
partnership interests, by operation of law or otherwise, or the issuance of new
stock or membership or partnership interests, by which an aggregate of more than
fifty percent (50%) of Tenant’s stock or membership or partnership interests
shall be vested in a party or parties who are not stockholders or members or
partners as of the date hereof (a “Majority Interest Transfer”), except that the
transfer of capital stock of or equity interest in Tenant by persons or parties
through the “over the counter market” or through any recognized stock exchange
shall not in and of itself be deemed an assignment of this Lease. For the
purpose of this Section 5.6, ownership of stock or membership or partnership
interests shall be determined in accordance with the principles set forth in
Section 544 of the Internal Revenue Code of 1986, as amended from time to time,
or the corresponding provisions of any subsequent law. In addition, the
following shall be deemed an assignment within the meaning of this Section 5.6:
(a) the merger or consolidation of Tenant into or with any other entity, or the
sale of all or substantially all of its assets, and (b) the establishment by the
Tenant or a permitted successor or assignee of one or more series of series of
(1) members, managers, limited liability company interests or assets, which may
have separate rights, powers or duties with respect to specified property or
obligations of the Tenant (or such successor or assignee) or profits or losses
associated with specified property or obligations of the Tenant (or such
successor or assignee), pursuant to §18-215 of the Delaware Limited Liability
Company Act, as amended, or similar laws of other states or otherwise, or (2)
limited partners, general partners, partnership interests or assets, which may
have separate rights, powers or duties with respect to specified property or
obligations of the Tenant (or such successor or assignee) or profits or losses
associated with specified property or obligations of the Tenant (or such
successor or assignee) pursuant to §17-218 of the Delaware Revised Uniform
Limited Partnership Act, as amended, or similar laws of other states or
otherwise (a “Series Reorganization”). Any assignment, mortgage, pledge,
hypothecation, transfer or subletting not expressly permitted in or consented to
by Landlord under Section 5.6 shall, at Landlord’s election, be void; shall be
of no force and effect; and shall confer no rights on or in favor of third
parties. In addition, Landlord shall be entitled to seek specific performance of
or other equitable relief with respect to the provisions hereof. The limitations
of this Section 5.6 shall be deemed to apply to any guarantor(s) of this Lease.


Page 31





--------------------------------------------------------------------------------






5.6.1
Notwithstanding the provisions of Section 5.6 above, in the event Tenant desires
to assign this Lease or to sublet the Premises (in whole or in part), Tenant
shall give Landlord notice (the “Proposed Transfer Notice”) of any proposed
sublease or assignment, and said notice shall specify the provisions of the
proposed assignment or subletting, including (a) the name and address of the
proposed assignee or subtenant, (b) in the case of a proposed assignment or
subletting pursuant to Section 5.6.3 below, such information as to the proposed
assignee’s or proposed subtenant’s net worth and financial capability and
standing as may reasonably be required for Landlord to make the determination
referred to in said Section 5.6.3 (provided, however, that Landlord shall hold
such information confidential having the right to release same to its officers,
accountants, attorneys and mortgage lenders on a confidential basis), (c) all of
the terms and provisions upon which the proposed assignment or subletting is to
be made, (d) in the case of a proposed assignment or subletting pursuant to
Section 5.6.3 below, all other information necessary to make the determination
referred to in said Section 5.6.3 and (e) in the case of a proposed assignment
or subletting pursuant to Section 5.6.4 below, such information as may be
reasonably required by Landlord to determine that such proposed assignment or
subletting complies with the requirements of said Section 5.6.4.



5.6.2
In the event Tenant desires to (a) assign this Lease, or (b) to sublet a portion
of the Premises that includes at least ninety-five percent (95%) of the Rentable
Floor Area of the Premises for a term equal to all or substantially all of the
remaining Term hereof (a “Major Sublease”), Landlord shall have the right at its
sole option, to be exercised within thirty (30) days after receipt of Tenant’s
Proposed Transfer Notice (the “Acceptance Period”), to terminate this Lease as
of a date specified in a notice to Tenant, which date shall not be earlier than
sixty (60) days nor later than one hundred and twenty (120) days after
Landlord’s notice to Tenant; provided, however, that upon the termination date
as set forth in Landlord’s notice, all obligations relating to the period after
such termination date (but not those relating to the period before such
termination date) shall cease and promptly upon being billed therefor by
Landlord, Tenant shall make final payment of all Annual Fixed Rent and
Additional Rent due from Tenant through the termination date. For purposes of
this Section 5.6.2, a sublease shall be deemed to be for all or substantially
all of the remaining Term of this Lease if such sublease would expire with less
than eighteen (18) months remaining prior to the expiration of the Term (taking
into account any extension option previously exercised by Tenant). In the event
that Landlord shall not exercise its termination rights as aforesaid, or shall
fail to give any or timely notice pursuant to this Section the provisions of
Sections 5.6.3, 5.6.5 and 5.6.6 shall be applicable. This Section 5.6.2 shall
not be applicable to an assignment or sublease pursuant to Section 5.6.4.



5.6.3
Notwithstanding the provisions of Section 5.6 above, but subject to the
provisions of this Section 5.6.3 and the provisions of Sections 5.6.5 and 5.6.6
below, in the event of a sublease that is not a Major Sublease (where Landlord
shall not have the



Page 32





--------------------------------------------------------------------------------




right to terminate this Lease as set forth in Section 5.6.2), or in the event
that Landlord shall not have exercised the termination right as set forth in
Section 5.6.2, or shall have failed to give any or timely notice under
Section 5.6.2, then for a period of ninety (90) days (i) after the receipt of
Landlord’s notice stating that Landlord does not elect the termination right, or
(ii) after the expiration of the Acceptance Period, in the event Landlord shall
not give any or timely notice under Section 5.6.2 as the case may be, Tenant
shall have the right to assign this Lease or sublet the Premises (in whole or in
part) in accordance with the Proposed Transfer Notice provided that, in each
instance, Tenant first obtains the express prior written consent of Landlord,
which consent shall not be unreasonably withheld or delayed. Unless Landlord
elects to terminate the Lease pursuant to Section 5.6.3 above, Landlord shall
notify Tenant of its approval or rejection of the Proposed Transfer within
thirty (30) days after receipt of Tenant’s Proposed Transfer Notice.


Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:


(a)
the Tenant is no longer directly (which shall include any permitted sublease or
assignment under this Lease) leasing the Building in its entirety and the
proposed assignee or subtenant is an occupant of the Building or elsewhere on
the Site or is in active negotiation with Landlord or an affiliate of Landlord
for premises in the Building or elsewhere on the Site or is not of a character
consistent with the operation of a first class office building (by way of
example Landlord shall not be deemed to be unreasonably withholding its consent
to an assignment or subleasing to any governmental or quasi-governmental
agency). Notwithstanding the foregoing, Tenant may sublease all or a portion of
the Premises to a tenant of the Building or elsewhere on the Site if such
subtenant’s need, as to the size of the premises and length of term, cannot then
(i.e., at the time that Tenant’s sublease would commence) be satisfied by
Landlord or its affiliates within the Building or elsewhere on the Site, or



(b)
the proposed assignee or subtenant is not of good character and reputation, or



(c)
the proposed assignee or subtenant does not possess adequate financial
capability to perform the Tenant obligations as and when due or required, or



(d)
the assignee or subtenant proposes to use the Premises (or part thereof) for a
purpose other than the purpose for which the Premises may be used as stated in
Section 1.1 hereof, or





Page 33





--------------------------------------------------------------------------------




(e)
the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to increase
Landlord’s Operating Expenses beyond that which Landlord now incurs for use by
Tenant; (ii) be likely to increase the burden on elevators or other Building
systems or equipment over the burden generated by normal and customary office
usage; or (iii) violate or be likely to violate any provisions or restrictions
contained herein relating to the use or occupancy of the Premises, or



(f)
there shall be existing an Event of Default (defined in Section 7.1) or there
have been three (3) or more Event of Default occurrences during the Term, or



(g)
any part of the rent payable under the proposed assignment or sublease shall be
based in whole or in part on the income or profits derived from the Premises or
if any proposed assignment or sublease shall potentially have any adverse effect
on the real estate investment trust qualification requirements applicable to
Landlord and its affiliates, or



(h)
the holder of any mortgage or ground lease on property which includes the
Premises does not approve of the proposed assignment or sublease (in the event
that such holder has an approval right pursuant to the mortgage or ground
lease), or



(i)
due to the identity or business of a proposed assignee or subtenant, such
approval would cause Landlord to be in violation of any covenant or restriction
contained in another lease or other agreement affecting space in the Building or
elsewhere in the Property.



If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease the Premises (in
whole or in part) or assign pursuant to Tenant’s notice, as given hereunder;
provided, however, that if such assignment or sublease shall not be executed and
delivered to Landlord within ninety (90) days after the date of Landlord’s
consent, the consent shall be deemed null and void and the provisions of Section
5.6.1 shall be applicable.


5.6.4
Notwithstanding the provisions of Sections 5.6, 5.6.2, 5.6.3 and 5.6.5, but
subject to the provisions of Sections 5.6.1 and 5.6.6, Tenant shall have the
right:



(x)     to assign this Lease or to sublet the Premises (in whole or in part) to
any other entity (the “Successor Entity”) (i) which controls or is controlled by
Tenant or Tenant’s parent corporation, or (ii) which is under common control
with Tenant, provided that such transfer or transaction is for a legitimate
business purpose of Tenant other than a transfer of Tenant’s interest


Page 34





--------------------------------------------------------------------------------




in this Lease, or (iii) which purchases all or substantially all of the assets
of Tenant, or (iv) which purchases all or substantially all of the stock of (or
other ownership or membership interests in) Tenant or (v) which merges or
combines with Tenant, or


(y)     to effect a Series Reorganization, or


(z)    to engage in a Majority Interest Transfer,


provided that in any of the foregoing events described in clauses (y) and (z)
above, the transaction is for a legitimate business purpose of Tenant other than
the limitation or segregation of the liabilities of Tenant, and provided further
that in any of the foregoing events described in in (x), (y) and (z) the entity
to which this Lease is so assigned or which so sublets the whole Premises or the
series established by the Series Reorganization has a credit worthiness (e.g.
net assets on a pro forma basis using generally accepted accounting principles
consistently applied and using the most recent financial statements) which is
the same or better than the Tenant as of the date of this Lease, or with respect
to a partial sublease has credit worthiness which in Landlord’s reasonable
opinion is sufficient to perform the obligations under the sublease with respect
to the Subleased Premises (the foregoing transferees referred to, individually
or collectively, as a “Permitted Transferee”). Except in cases of statutory
merger or a Series Reorganization, in which case the surviving entity in the
merger or the series to which this Lease has been designated shall be liable as
the Tenant under this Lease, Tenant shall continue to remain fully liable under
this Lease, on a joint and several basis with the Permitted Transferee. If any
parent, affiliate or subsidiary of Tenant to which this Lease is assigned or the
Premises sublet (in whole or in part) shall cease to be such a parent, affiliate
or subsidiary, such cessation shall be considered an assignment or subletting
requiring Landlord’s consent.


5.6.5
In the case of any assignment or subleasing as to which Landlord may consent
(other than an assignment or subletting permitted under Section 5.6.4 above)
such consent shall be upon the express and further condition, covenant and
agreement, and Tenant hereby covenants and agrees that, in addition to the
Annual Fixed Rent, Additional Rent and other charges to be paid pursuant to this
Lease, fifty percent (50%) of the “Assignment/Sublease Profits” (hereinafter
defined), if any, shall be paid to Landlord. The “Assignment/Sublease Profits”
shall be the excess, if any, of (a) the “Assignment/Sublease Net Revenues” as
hereinafter defined over (b) the Annual Fixed Rent and Additional Rent and other
charges provided in this Lease (provided, however, that for the purpose of
calculating the Assignment/Sublease Profits in the case of a sublease,
appropriate prorations in the applicable Annual Fixed Rent, Additional Rent and
other charges under this Lease shall be made based on the percentage of the
Premises subleased and on the terms of the sublease). The “Assignment/Sublease
Net Revenues” shall be the fixed rent, Additional Rent and



Page 35





--------------------------------------------------------------------------------




all other charges and sums payable either initially or over the term of the
sublease or assignment plus all other profits and increases to be derived by
Tenant as a result of such subletting or assignment, less the reasonable costs
of Tenant incurred in such subleasing or assignment (the definition of which
shall be limited to rent concessions, reasonable attorneys’ fees, brokerage
commissions and alteration expenses and allowances associated with the
subleasing or assignment at issue, in each case actually paid), as set forth in
a statement certified by an appropriate officer of Tenant and delivered to
Landlord within thirty (30) days of the full execution of the sublease or
assignment document, amortized over the term of the sublease or assignment.


All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) days of receipt of same by Tenant.


5.6.6
(A)    It shall be a condition of the validity of any assignment or subletting
consented to under Section 5.6.3 above, or any assignment or subletting of right
under Section 5.6.4 above, that both Tenant and the assignee or sublessee enter
into a separate written instrument directly with Landlord in a form and
containing terms and provisions reasonably required by Landlord, including,
without limitation, the agreement of the assignee or sublessee to be bound
directly to Landlord for all the obligations of the Tenant under this Lease
(including any amendments or extensions thereof), including, without limitation,
the obligation (a) to pay the rent and other amounts provided for under this
Lease (but in the case of a partial subletting pursuant to Section 5.6.4, such
subtenant shall agree to be bound by such obligations only to the extent assumed
or incorporated in its sublease), (b) to comply with the provisions of Sections
5.6 through 5.6.6 hereof and (c) to indemnify the “Landlord Parties” (as defined
in Section 8.13) as provided in Section 8.1 hereof. Such assignment or
subletting shall not relieve the Tenant named herein of any of the obligations
of the Tenant hereunder and Tenant shall remain fully and primarily liable
therefor and the liability of Tenant and such assignee (or subtenant, as the
case may be) shall be joint and several. Further, and notwithstanding the
foregoing, the provisions hereof shall not constitute a recognition of the
sublease or the subtenant thereunder, as the case may be, and at Landlord’s
option, upon the termination or expiration of the Lease (whether such
termination is based upon a cause beyond Tenant’s control, a default of Tenant,
the agreement of Tenant and Landlord or any other reason), the sublease shall be
terminated.



(B)    As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the sum of (i) $1,000.00 and/or (ii) reasonable out of pocket legal fees or
other expenses incurred by Landlord in connection with such request.


(C)    If this Lease be assigned, or if the Premises or any part thereof be
sublet or occupied by anyone other than Tenant, Landlord may upon prior notice
to Tenant,


Page 36





--------------------------------------------------------------------------------




at any time and from time to time, collect rent and other charges from the
assignee, sublessee or occupant and apply the net amount collected to the rent
and other charges herein reserved, but no such assignment, subletting, occupancy
or collection shall be deemed a waiver of this covenant, or a waiver of the
provisions of Sections 5.6 through 5.6.6 hereof, or the acceptance of the
assignee, sublessee or occupant as a tenant or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained, the Tenant herein named to remain primarily liable under this Lease.


(D)    The consent by Landlord to an assignment or subletting under Section
5.6.3 above, or the consummation of an assignment or subletting of right under
Section 5.6.4 above, shall in no way be construed to relieve Tenant from
obtaining the express consent in writing of Landlord to any further assignment
or subletting.


(E)    On or after the occurrence of an “Event of Default” (defined in Section
7.1), Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits.    


(F)    Without limiting Tenant’s obligations under Section 5.12, Tenant shall be
responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.


(G)    In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions: (i)
the layout of both the subleased premises and the remainder of the Premises must
comply with applicable laws, ordinances, rules and/or regulations and be
approved by Landlord, including, without limitation, all requirements concerning
access and egress; (ii) in the event the subleased premises are separately
physically demised from the remainder of the Premises, Tenant shall pay all
costs of separately physically demising the subleased premises, and (iii) there
shall be no more than six (6) subleases in effect in the Premises at any given
time.



5.7    Right of Entry
To permit Landlord and its agents to examine the Premises at reasonable times
and upon reasonable prior notice (expect in the case of emergency) and, if
Landlord shall so elect, to make any repairs or replacements Landlord may deem
necessary; to remove, at Tenant’s expense, any alterations, addition, signs,
curtains, blinds, shades, awnings, aerials, flagpoles, or the like not consented
to in writing; and to show the Premises to prospective tenants during the nine
(9) months preceding expiration of the Term and to prospective purchasers and
mortgagees at all reasonable times.




Page 37





--------------------------------------------------------------------------------




In the event Tenant sends a notice alleging the existence of a dangerous or
unsafe condition, any requirements for prior notice or limitations on Landlord’s
access to the Premises contained in this Lease shall be deemed waived by Tenant
so that Landlord may immediately exercise its rights under this Section 5.7 and
Section 9.16 in such manner as Landlord deems necessary in its sole discretion
to remedy such dangerous or unsafe condition.



5.8    Floor Load; Prevention of Vibration and Noise
Not to place a load upon the Premises exceeding an average rate of 100 pounds of
live load per square foot of floor area (partitions shall be considered as part
of the live load); and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize; Tenant’s business machines and mechanical
equipment which cause vibration or noise that may be transmitted to the Building
structure or to any other space in the Building shall be so installed,
maintained and used by Tenant so as to eliminate such vibration or noise.



5.9    Personal Property Taxes
To pay promptly when due all taxes which may be imposed upon “Tenant’s Property”
(as defined in Section 8.4 hereof) in the Premises to whomever assessed.



5.10    Compliance with Laws
To comply with all applicable Legal Requirements now or hereafter in force
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises, including without limitation, all
applicable standards and regulations of the Federal Occupational Safety and
Health Administration (“OSHA Requirements”), which obligation shall include
ensuring that all contractors (including sub-contractors) that Tenant utilizes
to perform work in the Premises comply with OSHA Requirements and that all
required training is provided for such work.  In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Legal Requirements that relate
to the Base Building (as hereinafter defined), but only to the extent such
obligations are triggered by Tenant’s particular manner of use of the Premises
as opposed to general office and laboratory use in and of itself, or
alterations, additions or improvements in the Premises performed or requested by
Tenant.  “Base Building” shall include the structural portions of the Building,
the public restrooms and the Building mechanical, electrical and plumbing
systems and equipment located in the internal core of the Building on the floor
or floors on which the Premises are located.  Tenant shall promptly pay all
fines, penalties and damages that may arise out of or be imposed because of its
failure to comply with the provisions of this Section 5.10.



5.11    Payment of Litigation Expenses
As Additional Rent, to pay all reasonable costs, counsel and other fees incurred
by Landlord in connection with the successful enforcement by Landlord of any
obligations of Tenant


Page 38





--------------------------------------------------------------------------------




under this Lease or in connection with any bankruptcy case involving Tenant or
any guarantor.



5.12    Alterations
(A)
Tenant shall not make alterations and additions to Tenant’s Premises except in
accordance with plans and specifications therefor first approved by Landlord,
which approval shall not be unreasonably withheld. However, Landlord’s
determination of matters relating to aesthetic issues relating to alterations,
additions or improvements which are visible outside the Premises shall be in
Landlord’s sole discretion. Without limiting such standard Landlord shall not be
deemed unreasonable for withholding approval of any alterations or additions
(including, without limitation, any alterations or additions to be performed by
Tenant under Article III) which (a) in Landlord’s opinion might adversely affect
any structural or exterior element of the Building, any area or element outside
of the Premises, or any facility or base building mechanical system serving any
area of the Building outside of the Premises, or (b) involve or affect the
exterior design, size, height, or other exterior dimensions of the Building or
(c) will require unusual expense to readapt the Premises to normal office use on
Lease termination or expiration or increase the cost of construction or of
insurance or taxes on the Building or of the services called for by Section 4.1
unless Tenant first gives assurance acceptable to Landlord for payment of such
increased cost and that such readaptation will be made prior to such termination
or expiration without expense to Landlord, (d) enlarge the Rentable Floor Area
of the Premises, or (e) are inconsistent, in Landlord’s judgment, with
alterations satisfying Landlord’s standards for new alterations in the Building.
Landlord’s review and approval of any such plans and specifications and consent
to perform work described therein shall not be deemed an agreement by Landlord
that such plans, specifications and work conform with applicable Legal
Requirements and requirements of insurers of the Building and the other
requirements of this Lease with respect to Tenant’s insurance obligations
(herein called “Insurance Requirements”) nor deemed a waiver of Tenant’s
obligations under this Lease with respect to applicable Legal Requirements and
Insurance Requirements nor impose any liability or obligation upon Landlord with
respect to the completeness, design sufficiency or compliance of such plans,
specifications and work with applicable Legal Requirements and Insurance
Requirements nor give right to any other parties. Further, Tenant acknowledges
that Tenant is acting for its own benefit and account, and that Tenant shall not
be acting as Landlord’s agent in performing any work in the Premises,
accordingly, no contractor, subcontractor or supplier shall have a right to lien
Landlord’s interest in the Property in connection with any work. Within thirty
(30) days after receipt of an invoice from Landlord, Tenant shall pay to
Landlord as a fee for Landlord’s review of any work or plans (excluding any
review respecting initial improvements performed pursuant to Article III hereof
for which a fee has previously been paid but not including any review of plans
or work relating to any assignment or subletting), as Additional Rent, an amount
equal to the sum of: (i) $150.00 per hour beyond the first four (4) hours for
which there shall be no charge), plus (ii) third



Page 39





--------------------------------------------------------------------------------




party expenses incurred by Landlord to review Tenant’s plans and Tenant’s work.
All alterations and additions shall be part of the Building unless and until
Landlord shall specify the same for removal pursuant to Section 5.2. All of
Tenant’s alterations and additions and installation of furnishings shall be
coordinated with any work being performed by Landlord and in such manner as to
maintain harmonious labor relations and not to damage the Buildings or Site or
interfere with construction or operation of the Buildings and other improvements
to the Site and, except for installation of furnishings, shall be performed by
Landlord’s general contractor or by contractors or workers first approved by
Landlord. Except for work by Landlord’s general contractor, Tenant, before its
work is started, shall secure all licenses and permits necessary therefor;
deliver to Landlord a statement of the names of all its contractors and
subcontractors and the estimated cost of all labor and material to be furnished
by them and security satisfactory to Landlord protecting Landlord against liens
arising out of the furnishing of such labor and material; and cause each
contractor to carry insurance in accordance with Section 8.14 herein and to
deliver to Landlord certificates of all such insurance. Tenant shall also
prepare and submit to Landlord a set of as-built plans, in both print and
electronic forms, showing such work performed by Tenant to the Premises promptly
after any such alterations, improvements or installations are substantially
complete and promptly after any wiring or cabling for Tenant’s computer,
telephone and other communications systems is installed by Tenant or Tenant’s
contractor. Without limiting any of Tenant’s obligations hereunder, Tenant shall
be responsible, as Additional Rent, for the costs of any alterations, additions
or improvements in or to the Building that are required in order to comply with
Legal Requirements as a result of any work performed by Tenant. Landlord shall
have the right to provide such rules and regulations relative to the performance
of any alterations, additions, improvements and installations by Tenant
hereunder and Tenant shall abide by all such reasonable rules and regulations
and shall cause all of its contractors to so abide including, without
limitation, payment for the costs of using Building services. Tenant agrees to
pay promptly when due the entire cost of any work done on the Premises by
Tenant, its agents, employees, or independent contractors, and not to cause or
permit any liens for labor or materials performed or furnished in connection
therewith to attach to the Premises or the Buildings or the Site and immediately
to discharge any such liens which may so attach. Tenant shall pay, as Additional
Rent, 100% of any real estate taxes on the Complex which shall, at any time
after commencement of the Term, result from any alteration, addition or
improvement to the Premises made by Tenant. Tenant acknowledges and agrees that
Landlord shall be the owner of any additions, alterations and improvements in
the Premises or the Building to the extent paid for by Landlord.


(B)
Notwithstanding the terms of Section 5.12(A), Tenant shall have the right,
without obtaining the prior consent of Landlord but upon notice to Landlord
given ten (10) days prior to the commencement of any work (which notice shall
specify the nature of the work in reasonable detail), to make alterations,
additions or improvements to the Premises where:



Page 40





--------------------------------------------------------------------------------






(i)
the same are within the interior of the Premises within the Building, and do not
affect the exterior of the Premises and the Building (including no signs on
windows);



(ii)
the same are cosmetic in nature and do not affect the roof, any structural
element of the Building, the mechanical, electrical, plumbing, heating,
ventilating, air-conditioning and fire protection systems of the Building;



(iii)
the cost of any individual alteration, addition or improvement shall not exceed
$808,720.00 and the aggregate cost of said alterations, additions or
improvements made by Tenant during the Lease Term shall not exceed $1,213,080.00
in cost; and



(iv)
Tenant shall comply with the provisions of this Lease and if such work increases
the cost of insurance or taxes or of services, Tenant shall pay for any such
increase in cost;



provided, however, that Tenant shall, within fifteen (15) days after the making
of such changes, send to Landlord plans and specifications describing the same
in reasonable detail and provided further that Landlord, by notice to Tenant
given at least thirty (30) days prior to the expiration or earlier termination
of the Lease Term, may require Tenant to restore the Premises to its condition
prior to such alteration, addition or improvement at the expiration or earlier
termination of the Lease Term.



5.13    Vendors
Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Property or interfere with Building construction or operation
and shall be performed by vendors first approved by Landlord.



5.14    OFAC
(A)
As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that: (i) Tenant is not, nor is fifty percent (50%) or more of
Tenant owned or controlled directly or indirectly by, any person, group, entity
or nation named on the Specially Designated Nationals and Blocked Persons List
maintained by the United States Treasury (“OFAC”) (any such person, group,
entity or nation being hereinafter referred to as a “Prohibited Person”); (ii)
Tenant is not (nor is fifty percent (50%) or more of Tenant owned, controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and (iii)
Tenant (and any person, group, or entity which Tenant controls, directly or
indirectly) has not conducted nor will conduct business nor has



Page 41





--------------------------------------------------------------------------------




engaged nor will engage in any transaction or dealing with any Prohibited Person
that either may cause or causes Landlord to be in violation of any OFAC rule or
regulation, including without limitation any assignment of this Lease or any
subletting of all or any portion of the Premises. In connection with the
foregoing, it is expressly understood and agreed that (x) any breach by Tenant
of the foregoing representations and warranties shall be deemed an immediate
Event of Default by Tenant under Section 7.1 of this Lease (without the benefit
of notice or grace) and shall be covered by the indemnity provisions of Section
8.1 below, and (y) the representations and warranties contained in this
subsection shall be continuing in nature and shall survive the expiration or
earlier termination of this Lease. Notwithstanding anything contained herein to
the contrary, for the purposes of this subsection (A) the phrase “owned or
controlled directly or indirectly by any person, group, entity or nation” and
all similar such phrases shall not include any holder of a direct or indirect
interest in a publicly traded company whose shares are listed and traded on a
United States national stock exchange.


(B)
As an inducement to Tenant to enter into this Lease, Landlord hereby represents
and warrants that: (i) Landlord is not, nor is fifty percent (50%) or more of
Landlord owned or controlled directly or indirectly by, any Prohibited Person;
(ii) Landlord is not (nor is fifty percent (50%) or more of Landlord owned or
controlled, directly or indirectly, by any person, group, entity or nation which
is) acting directly or indirectly for or on behalf of any Prohibited Person; and
(iii) Landlord (and any person, group, or entity which Landlord controls,
directly or indirectly) has not conducted nor will conduct business nor has
engaged nor will engage in any transaction or dealing with any Prohibited Person
that either may cause or causes Tenant to be in violation of any OFAC rule or
regulation. In connection with the foregoing, it is expressly understood and
agreed that the representations and warranties contained in this subsection
shall be continuing in nature and shall survive the expiration or earlier
termination of this Lease. Notwithstanding anything contained herein to the
contrary, for the purposes of this subsection (B) the phrase “owned or
controlled directly or indirectly by any person, group, entity or nation” and
all similar such phrases shall not include (x) any shareholder of Boston
Properties, Inc., (y) any holder of a direct or indirect interest in a publicly
traded company whose shares are listed and traded on a United States national
stock exchange or (z) any limited partner, unit holder or shareholder owning an
interest of five percent (5%) or less in Boston Properties Limited Partnership
or the holder of any direct or indirect interest in Boston Properties Limited
Partnership.


ARTICLE VI

Casualty and Taking

6.1    Damage Resulting From Casualty


Page 42





--------------------------------------------------------------------------------




In case during the Lease Term the Building or the Site are damaged by fire or
casualty, Landlord shall within sixty (60) days after the occurrence thereof,
subject to Force Majeure and/or delays caused by Tenant, notify Tenant in
writing of Landlord’s reasonable estimate of the length of time necessary to
repair or restore such fire or casualty damage from the time that repair work
would commence (“Landlord’s Restoration Estimate”).


If the Premises or the Building or the Site are materially damaged and
Landlord’s Restoration Estimate exceeds two hundred seventy (270) days from the
time the repair work would commence, then either party may, at its election,
terminate this Lease by notice given to the other party within thirty (30) days
after Tenant’s receipt of Landlord’s Restoration Estimate, specifying the
effective date of termination. The effective date of termination specified by
the terminating party shall not be less than thirty (30) days nor more than
forty-five (45) days after the date of notice of such termination.


In case during the last year of the Lease Term, the Premises or the Building or
the Site are damaged by fire or casualty and such fire or casualty damage
cannot, in the ordinary course, reasonably be expected to be repaired within one
hundred fifty (150) days (and/or as to special work or work which requires long
lead time then if such work cannot reasonably be expected to be repaired within
such additional time as is reasonable under the circumstances given the nature
of the work) from the time that repair work would commence, Tenant may, at its
election, terminate this Lease by notice given to Landlord within sixty (60)
days after the date of such fire or other casualty, specifying the effective
date of termination. The effective date of termination specified by Tenant shall
be not less than thirty (30) days nor more than forty-five (45) days after the
date of notice of such termination.


Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.


If the Building or the Site or any part thereof are damaged by fire or other
casualty and this Lease is not so terminated, or Landlord or Tenant have no
right to terminate this Lease, and in any such case the holder of any mortgage
which includes the Building as a part of the mortgaged premises or any ground
lessor of any ground lease which includes the Site as part of the demised
premises allows the net insurance proceeds to be applied to the restoration of
the Building (and/or the Site), Landlord promptly after such damage and the
determination of the net amount of insurance proceeds available, shall use due
diligence to restore the Premises and the Building in the event of damage
thereto (excluding “Tenant’s Property” (as defined in Section 8.4 hereof),
except as expressly provided in the immediately following paragraph of this
Section 6.1) into proper condition for use and occupation and a just proportion
of the Annual Fixed Rent, Operating Expenses Allocable to the Premises, and
Tenant’s Tax Payment according to the nature and extent of the injury to the
Premises shall be abated until the Premises shall have been put by Landlord
substantially into such condition except for punch list items and long lead
items (provided that the Premises can be occupied by Tenant for the conduct of
its business notwithstanding the lack of completion of such long lead items).
Notwithstanding anything herein contained to the contrary, Landlord shall not be
obligated to expend for such repair and restoration any amount in excess of the
net


Page 43





--------------------------------------------------------------------------------




insurance proceeds (plus any amount that Landlord elects to self-insure pursuant
to Section 8.12).


Notwithstanding the foregoing, if Landlord is proceeding with the restoration of
the Building and the Premises in accordance with the previous paragraph,
Landlord shall also restore any alterations, additions or improvements within
the Premises that are part of Tenant’s Property (x) which have previously been
approved by Landlord in accordance with the terms and provisions of this Lease
or which have been performed in accordance with the provisions of Section
5.12(B) (including the requirement that Landlord be notified hereof) or which
are existing in the Premises as of the date of this Lease, and (y) with respect
to which Tenant has carried “all risk” insurance covering the loss or damage in
accordance with Section 8.4 below and pays the proceeds of such insurance (or an
amount equivalent thereto) to Landlord within five (5) business days following
Landlord’s written request; provided, however, that in no event shall Landlord
be required to fund any insufficiency in the insurance proceeds (or equivalent
amount) provided by Tenant with respect to such loss or damage (or to fund any
of the costs of restoration in the absence of any payment by Tenant).


Unless such restoration is completed within one (1) year from the date of the
casualty or taking (or such longer time as may be specified in Landlord’s
Restoration Estimate if neither party exercised a right to terminate on account
thereof), such period to be subject, however, to extension where the delay in
completion of such work is due to Force Majeure, as defined hereinbelow (but not
more than an additional one hundred twenty (120) days in the aggregate), Tenant,
as its sole and exclusive remedy, shall have the right to terminate this Lease
at any time after the expiration of such period until the restoration is
substantially completed, such termination to take effect as of the thirtieth
(30th) day after the date of receipt by Landlord of Tenant’s notice, with the
same force and effect as if such date were the date originally established as
the expiration date hereof unless, within thirty (30) days after Landlord’s
receipt of Tenant’s notice, such restoration is substantially completed, in
which case Tenant’s notice of termination shall be of no force and effect and
this Lease and the Lease Term shall continue in full force and effect. When used
herein, “Force Majeure” shall mean any prevention, delay or stoppage due to
governmental regulation, strikes, lockouts, acts of God, acts of war, terrorists
acts, civil commotions, unusual scarcity of or inability to obtain labor or
materials, labor difficulties, fire or other casualty (including the time
necessary to repair any damage caused thereby) or other causes reasonably beyond
Landlord’s control (excluding Landlord’s financial difficulties) or attributable
to Tenant’s action or inaction.



6.2    Uninsured Casualty
Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord and that Landlord has not elected to self-insure pursuant
to Section 8.12 and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within ninety (90) days from the time that
repair work would commence, Landlord may, at its election, terminate


Page 44





--------------------------------------------------------------------------------




the Term of this Lease by notice to the Tenant given within sixty (60) days
after such loss. If Landlord shall give such notice, then this Lease shall
terminate as of the date of such notice with the same force and effect as if
such date were the date originally established as the expiration date hereof.



6.3    Rights of Termination for Taking


If the entire Building, or such portion of the Premises or the Site as to render
the balance (if reconstructed to the maximum extent practicable in the
circumstances) unsuitable for Tenant’s purposes, shall be taken by condemnation
or right of eminent domain, Landlord or Tenant shall have the right to terminate
this Lease by notice to the other of its desire to do so, provided that such
notice is given not later than thirty (30) days after Tenant has been deprived
of possession. If either party shall give such notice, then this Lease shall
terminate as of the date of such notice with the same force and effect as if
such date were the date originally established as the expiration date hereof.


Further, if so much of the Building or the Site shall be so taken that continued
operation of the Building would be uneconomic as a result of the taking,
Landlord shall have the right to terminate this Lease by giving notice to Tenant
of Landlord’s desire to do so not later than thirty (30) days after Tenant has
been deprived of possession of the Premises (or such portion thereof as may be
taken). If Landlord shall give such notice, then this Lease shall terminate as
of the date of such notice with the same force and effect as if such date were
the date originally established as the expiration date hereof.


Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property). Notwithstanding the foregoing, Landlord shall not
be obligated to expend for such repair and restoration any amount in excess of
the net condemnation proceeds made available to it.


If the Premises shall be affected by any exercise of the power of eminent
domain, then the Annual Fixed Rent, Operating Expenses Allocable to the
Premises, and Tenant’s Tax Payment shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use thereof suffered
by Tenant; and in case of a taking which permanently reduces the Rentable Floor
Area of the Premises, a just proportion of the Annual Fixed Rent, Tenant’s share
of operating costs and Tenant’s share of real estate taxes shall be abated for
the remainder of the Lease Term.




Page 45





--------------------------------------------------------------------------------





6.4    Award
Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Building, the Complex and the Site
and the leasehold hereby created, or any one or more of them, accruing by reason
of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby grants, releases and
assigns to Landlord all Tenant’s rights to such awards, and covenants to execute
and deliver such further assignments and assurances thereof as Landlord may from
time to time request, and if Tenant shall fail to execute and deliver the same
within fifteen (15) days after notice from Landlord, Tenant hereby covenants and
agrees that Landlord shall be irrevocably designated and appointed as its
attorney-in-fact to execute and deliver in Tenant’s name and behalf all such
further assignments thereof which conform with the provisions hereof.


Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of any of Tenant’s usual
trade fixtures installed in the Premises by Tenant at Tenant’s expense, the
unamortized value of any improvements or alterations performed at Tenant’s
expense, and for relocation and moving expenses, provided that such action and
any resulting award shall not affect or diminish the amount of compensation
otherwise recoverable by Landlord from the taking authority.

ARTICLE VII

Default

7.1    Tenant’s Default
(a)
If at any time subsequent to the date of this Lease any one or more of the
following events (herein sometimes called an “Event of Default”) shall occur:



(i)
Tenant shall fail to pay any installment of Annual Fixed Rent, Additional Rent
or other charges for which provision is made herein on or before the date on
which the same become due and payable, and the same continues for five (5) days
after notice from Landlord thereof; or



(ii)
Landlord having rightfully given the notice specified in subdivision (i) above
twice in any calendar year, Tenant shall thereafter in the same calendar year
fail to pay the Annual Fixed Rent, Additional Rent or any other monetary amount
due under this Lease on or before the date on which the same become due and
payable; or



(iii)
Tenant shall assign its interest in this Lease or sublet any portion of the
Premises in violation of the requirements of Section 5.6 through 5.6.6 of this
Lease; or



Page 46





--------------------------------------------------------------------------------






(iv)
Tenant shall fail to perform or observe some term or condition of this Lease
which, because of its character, would immediately jeopardize Landlord’s
interest (such as, but without limitation, failure to comply with the
requirements of Section 5.3 of this Lease or failure to maintain general
liability insurance, or the employment of labor and contractors within the
Premises which interfere with Landlord’s work, in violation of Exhibit B-1), and
such failure continues for three (3) days after notice from Landlord to Tenant
thereof; or



(v)
Tenant shall neglect or fail to perform or observe any other covenant herein
contained on Tenant’s part to be performed or observed and Tenant shall fail to
remedy the same within thirty (30) days after notice to Tenant specifying such
neglect or failure, or if such failure is of such a nature that Tenant cannot
reasonably remedy the same within such thirty (30) day period, Tenant shall fail
to commence promptly to remedy the same and to prosecute such remedy to
completion with diligence and continuity; or



(vi)
Tenant’s leasehold interest in the Premises shall be taken on execution or by
other process of law directed against Tenant; or



(vii)
Tenant shall make an assignment for the benefit of creditors or shall file a
voluntary petition in bankruptcy or shall be adjudicated bankrupt or insolvent,
or shall file any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future federal, state or other statute, law or regulation
for the relief of debtors, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties, or shall admit in writing its inability to
pay its debts generally as they become due; or



(viii)
A petition shall be filed against Tenant in bankruptcy or under any other law
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future Federal, State or
other statute, law or regulation and shall remain undismissed or unstayed for an
aggregate of sixty (60) days (whether or not consecutive), or if any debtor in
possession (whether or not Tenant) trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties or of the Premises shall be
appointed without the consent or acquiescence of Tenant and such appointment
shall remain unvacated or unstayed for an aggregate of sixty (60) days (whether
or not consecutive) then, and in any of said



Page 47





--------------------------------------------------------------------------------




cases (notwithstanding any license of a former breach of covenant or waiver of
the benefit hereof or consent in a former instance).


Landlord lawfully may, immediately or at any time thereafter, and without demand
or further notice terminate this Lease by notice to Tenant, specifying a date
not less than ten (10) days after the giving of such notice on which this Lease
shall terminate, and this Lease shall come to an end on the date specified
therein as fully and completely as if such date were the date herein originally
fixed for the expiration of the Lease Term (Tenant hereby waiving any rights of
redemption), and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.


(b)
If this Lease shall have been terminated as provided in this Article, then
Landlord may, without notice, re- enter the Premises, either by force, summary
proceedings, ejectment or otherwise, and remove and dispossess Tenant and all
other persons and any and all property from the same, as if this Lease had not
been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end.



(c)
In the event that this Lease is terminated under any of the provisions contained
in Section 7.1 (a) or shall be otherwise terminated by breach of any obligation
of Tenant, Tenant covenants and agrees forthwith to pay and be liable for, on
the days originally fixed herein for the payment thereof, amounts equal to the
several installments of rent and other charges reserved as they would, under the
terms of this Lease, become due if this Lease had not been terminated or if
Landlord had not entered or re-entered, as aforesaid, and whether the Premises
be relet or remain vacant, in whole or in part, or for a period less than the
remainder of the Term, and for the whole thereof, but in the event the Premises
be relet by Landlord, Tenant shall be entitled to a credit in the net amount of
rent and other charges received by Landlord in reletting, after deduction of all
expenses incurred in reletting the Premises (including, without limitation,
remodeling costs, brokerage fees and the like), and in collecting the rent in
connection therewith, in the following manner:



Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, amounts received by Landlord
from such reletting for any period shall be credited only against obligations of
Tenant allocable to such period, and shall not


Page 48





--------------------------------------------------------------------------------




be credited against obligations of Tenant hereunder accruing subsequent or prior
to such period; nor shall any credit of any kind be due for any period after the
date when the term of this Lease is scheduled to expire according to its terms.


Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Building shall be deemed to have satisfied Landlord’s obligation to
use “reasonable efforts” hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Building.


(d)
(i)    In the alternative, Landlord may elect, by notice given to Tenant at any
time after such termination and whether or not Landlord shall have collected any
damages under subsection (c) above, but as liquidated final damages and in lieu
of all other damages beyond the date of such notice, to require Tenant to pay
such a sum as at the time of the giving of such notice represents the amount of
the excess, if any, of (a) the discounted present value, at a discount rate of
6%, of the Annual Fixed Rent, Additional Rent, and other charges which would
have been payable by Tenant under this Lease from the date of such notice for
what would be the then unexpired Lease Term if the Lease terms had been fully
complied with by Tenant over and above, (b) the discounted present value, at a
discount rate of 6%, of the Annual Fixed Rent, Additional Rent, and other
charges that would be received by Landlord if the Premises were released at the
time of such notice for the remainder of the Lease Term at the fair market value
(including provisions regarding periodic increases in Annual Fixed Rent if such
are applicable) prevailing at the time of such notice as reasonably determined
by Landlord, plus all expenses which Landlord may have incurred with respect to
the collection of such damages.



(ii)    For the purposes of this Article, if Landlord elects to require Tenant
to pay damages in accordance with the immediately preceding paragraph, the total
rent shall be computed by assuming that Tenant’s Tax Payment, and the Operating
Expenses Allocable to the Premises, would be, for the balance of the unexpired
Term from the date of such notice, the amount thereof (if any) for the
immediately preceding annual period payable by Tenant to Landlord.


(e)
In case of any Event of Default, re-entry, dispossession by summary proceedings
or otherwise, Landlord may (i) re-let the Premises or any part or parts thereof,
either in the name of Landlord or otherwise, for a term or terms which may at
Landlord’s option be equal to or less than or exceed the period which would
otherwise have



Page 49





--------------------------------------------------------------------------------




constituted the balance of the Term of this Lease and may grant concessions or
free rent to the extent that Landlord considers advisable or necessary to re-let
the same and (ii) may make such alterations, repairs and decorations in the
Premises as Landlord in its sole judgment considers advisable or necessary for
the purpose of reletting the Premises; and the making of such alterations,
repairs and decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid. Landlord shall in no event be liable in any
way whatsoever for failure to re-let the Premises, or, in the event that the
Premises are re-let, for failure to collect the rent under re-letting. Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed, or
in the event of Landlord obtaining possession of the Premises, by reason of the
violation by Tenant of any of the covenants and conditions of this Lease.


(f)
The specified remedies to which Landlord may resort hereunder are not intended
to be exclusive of any remedies or means of redress to which Landlord may at any
time be entitled lawfully, and Landlord may invoke any remedy (including the
remedy of specific performance) allowed at law or in equity as if specific
remedies were not herein provided for. Further, nothing contained in this Lease
shall limit or prejudice the right of Landlord to prove for and obtain in
proceedings for bankruptcy or insolvency by reason of the termination of this
Lease, an amount equal to the maximum allowed by any statute or rule of law in
effect at the time when, and governing the proceedings in which, the damages are
to be proved, whether or not the amount be greater, equal to, or less than the
amount of the loss or damages referred to above.






7.2    Landlord’s Default
Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, or such additional time as is
reasonably required to correct any such default (provided that Landlord
diligently and continually prosecutes such cure to completion), after notice by
Tenant to Landlord properly specifying wherein Landlord has failed to perform
any such obligation. Tenant shall not assert any right to deduct the cost of
repairs or any monetary claim against the Landlord from rent thereafter due and
payable, but shall look solely to the Landlord for satisfaction of such claim.

ARTICLE VIII

Insurance and Indemnity

8.1    Tenant’s Indemnity


Page 50





--------------------------------------------------------------------------------




(a)     Indemnity. To the fullest extent permitted by law, Tenant waives any
right to contribution against the Landlord Parties (as hereinafter defined) and
agrees to indemnify and save harmless the Landlord Parties from and against all
claims of whatever nature by a third party arising from or claimed to have
arisen from (i) any act, omission or negligence of the Tenant Parties (as
hereinafter defined); (ii) any accident, injury or damage whatsoever caused to
any person, or to the property of any person, occurring in or about the Premises
from the earlier of (A) the date on which any Tenant Party first enters the
Premises for any reason or (B) the Commencement Date, and thereafter throughout
and until the end of the Lease Term, and after the end of the Lease Term for so
long after the end of the Lease Term as any of Tenant’s Property (as defined in
Section 8.4) remains on the Premises, or Tenant or anyone acting by, through or
under Tenant may use, be in occupancy of any part of, or have access to the
Premises or any portion thereof; (iii) any accident, injury or damage whatsoever
occurring outside the Premises but within the Building, or on common areas or
the Complex, where such accident, injury or damage results, or is claimed to
have resulted, from any act, omission or negligence on the part of any of the
Tenant Parties; or (iv) any breach of this Lease by Tenant. Tenant shall pay
such indemnified amounts as they are incurred by the Landlord Parties. This
indemnification shall not be construed to deny or reduce any other rights or
obligations of indemnity that any of the Landlord Parties may have under this
Lease. The indemnification rights of Landlord Parties provided in this Lease are
their exclusive indemnification rights with respect to this Lease. Landlord
Parties waive any additional rights to indemnification they may have against
Tenant Parties with respect to this Lease under common law. Notwithstanding
anything contained herein to the contrary, Tenant shall not be obligated to
indemnify a Landlord Party for any claims to the extent that such Landlord
Party’s damages in fact result from matters included in Landlord’s indemnity in
Section 8.1.1 of this Article.


(b)     Breach. In the event that Tenant breaches any of its indemnity
obligations hereunder: (i) Tenant shall pay to the Landlord Parties all
liabilities, loss, cost, or expense (including reasonable attorneys’ fees)
incurred as a result of said breach; and (ii) the Landlord Parties may deduct
and offset from any amounts due to Tenant under this Lease any amounts owed by
Tenant pursuant to this Section 8.1(b).


(c)    No limitation. The indemnification obligations under this Section 8.1
shall not be limited in any way by any limitation on the amount or type of
damages, compensation or benefits payable by or for Tenant or any subtenant or
other occupant of the Premises under workers’ compensation acts, disability
benefit acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.


(d)    Subtenants and other occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide similar indemnities to the Landlord
Parties in a form reasonably acceptable to Landlord.


(e)    Survival. The terms of this Section 8.1 shall survive any termination or
expiration of this Lease.


Page 51





--------------------------------------------------------------------------------






(f)    Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof. In addition, in the event that any action or proceeding
shall be brought against one or more Landlord Parties by reason of any such
claim, Tenant, upon request from the Landlord Party, shall resist and defend
such action or proceeding on behalf of the Landlord Party by counsel appointed
by Tenant’s insurer (if such claim is covered by insurance without reservation)
or otherwise by counsel reasonably satisfactory to the Landlord Party. The
Landlord Parties shall not be bound by any compromise or settlement of any such
claim, action or proceeding without the prior written consent of such Landlord
Parties.


(g)    Landlord Parties and Tenant Parties. The term “Landlord Party” or
“Landlord Parties” shall mean Landlord, any affiliate of Landlord, Landlord’s
managing agents for the Building, each mortgagee (if any), each ground lessor
(if any), and each of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents or representatives. For the purposes
of this Lease, the term “Tenant Party” or “Tenant Parties” shall mean Tenant,
any affiliate of Tenant, any permitted subtenant or any other permitted occupant
of the Premises, and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees, beneficiaries, servants,
employees, principals, contractors, licensees, agents, invitees or
representatives.


8.1.1
Landlord’s Indemnity. Subject to the limitations in Section 9.3 and in Section
8.2 and Section 8.13 of this Article, and to the extent not resulting from any
act, omission, fault, negligence or misconduct of Tenant or its contractors,
licensees, invitees, agents, servants or employees, Landlord waives its right to
contribution and agrees to indemnify and save harmless Tenant from and against
any claim by a third party arising from any injury to any person occurring in
the Premises or in the Complex after the date that possession of the Premises is
first delivered to Tenant and until the expiration or earlier termination of the
Lease Term, to the extent such injury results from the negligence or willful
misconduct of Landlord or Landlord's employees, or from any breach or default by
Landlord in the performance or observance of its covenants or obligations under
this Lease; provided, however, that in no event shall the aforesaid indemnity
render Landlord responsible or liable for any loss or damage to fixtures,
personal property or other property of Tenant, and Landlord shall in no event be
liable for any indirect or consequential damages. Tenant shall provide notice of
any such third party claim to Landlord as soon as practicable. Landlord shall
have the right, but not the duty, to defend the claim. The provisions of this
Section shall not be applicable to (i) the holder of any mortgage now or
hereafter on the Property or Building (whether or not such holder shall be a
mortgagee in possession of or shall have exercised any rights under a
conditional, collateral or other assignment of leases and/or rents respecting
the Property or Building), or (ii) any person acquiring title as a result of, or
subsequent to, a foreclosure of any such



Page 52





--------------------------------------------------------------------------------




mortgage or a deed in lieu of foreclosure, except to the extent of liability
insurance maintained by either of the foregoing. The indemnification rights of
Tenant provided in this Lease are its exclusive indemnification rights with
respect to this Lease. Tenant waives any additional rights to indemnification it
may have against Landlord Parties with respect to this Lease under common law.



8.2
Tenant’s Risk

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building and the Complex as Tenant is given the right to use by this Lease
at Tenant’s own risk. The Landlord Parties shall not be liable to the Tenant
Parties for any damage, injury, loss, compensation, or claim (including, but not
limited to, claims for the interruption of or loss to a Tenant Party’s business)
based on, arising out of or resulting from any cause whatsoever, including, but
not limited to, repairs to any portion of the Premises or the Building or the
Complex, any fire, robbery, theft, mysterious disappearance, or any other crime
or casualty, the actions of any other tenants of the Building or of any other
person or persons, or any leakage in any part or portion of the Premises or the
Building or the Complex, or from water, rain or snow that may leak into, or flow
from any part of the Premises or the Building or the Complex, or from drains,
pipes or plumbing fixtures in the Building or the Complex. Any goods, property
or personal effects stored or placed in or about the Premises shall be at the
sole risk of the Tenant Party, and neither the Landlord Parties nor their
insurers shall in any manner be held responsible therefor. The Landlord Parties
shall not be responsible or liable to a Tenant Party, or to those claiming by,
through or under a Tenant Party, for any loss or damage that may be occasioned
by or through the acts or omissions of persons occupying adjoining premises or
any part of the premises adjacent to or connecting with the Premises or any part
of the Building or otherwise. The provisions of this section shall be applicable
to the fullest extent permitted by law, and until the expiration or earlier
termination of the Lease Term, and during such further period as any of Tenant’s
Property remains on the Premises, or Tenant or anyone acting by, through or
under Tenant may use, be in occupancy of any part of, or have access to the
Premises or of the Building.



8.3
Tenant’s Commercial General Liability Insurance



Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long as any of Tenant’s
Property remains on the Premises, or Tenant or anyone acting by, through or
under Tenant may use, be in occupancy of any part of, or have access to the
Premises or any portion thereof, a policy of commercial general liability
insurance, on an occurrence basis, issued on a form at least as broad as
Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another Commercial General Liability
“occurrence” form providing equivalent coverage. Such insurance shall include
contractual liability coverage, specifically covering but not limited to the
indemnification obligations undertaken by Tenant in this Lease. The minimum
limits of liability of such insurance shall be $5,000,000.00 per occurrence,
which may be


Page 53





--------------------------------------------------------------------------------




satisfied through a combination of primary and excess/umbrella insurance. In
addition, in the event Tenant hosts a function in the Premises, in the Building
or on the Property, Tenant agrees to obtain, and cause any persons or parties
providing services for such function to obtain, the appropriate insurance
coverages as determined by Landlord (including liquor liability coverage, if
applicable) and provide Landlord with evidence of the same.



8.4
Tenant’s Property Insurance

Tenant shall maintain at all times during the Term of this Lease, and during
such earlier or later time as Tenant may be performing work in or to the
Premises or have property, fixtures, furniture, equipment, machinery, goods,
supplies, wares or merchandise on the Premises, and continuing thereafter so
long as any of Tenant’s Property, remains on the Premises, or Tenant or anyone
acting by, through or under Tenant may use, be in occupancy of or have access
to, any part of the Premises, business interruption insurance and insurance
against loss or damage covered by the so-called “all risk” or equivalent type
insurance coverage with respect to (i) Tenant’s property, fixtures, furniture,
equipment, machinery, goods, supplies, wares and merchandise, and other property
of Tenant located at the Premises, including, without limitation, the Alexion
Retained FF&E (as defined in Exhibit B-1), (ii) all additions, alterations and
improvements made by or on behalf of the Tenant in the Premises (except to the
extent paid for by Landlord in connection with this Lease) or existing in the
Premises as of the date of this Lease (“Leasehold Improvements”), and (iii) any
property of third parties, including but not limited to leased or rented
property, in the Premises in Tenant’s care, custody, use or control, provided
that such insurance in the case of (iii) may be maintained by such third
parties, (collectively, “Tenant’s Property”). At the request of Landlord, Tenant
shall provide to Landlord a detailed description of the Leasehold Improvements
made by or on behalf of Tenant and the cost thereof. The business interruption
insurance required by this section shall be in minimum amounts typically carried
by prudent tenants engaged in similar operations, but in no event shall be in an
amount less than the Annual Fixed Rent then in effect during any year during the
Term, plus any Additional Rent due and payable for the immediately preceding
year during the Term. The “all risk” insurance required by this section shall be
in an amount at least equal to the full replacement cost of Tenant’s Property.
In addition, during such time as Tenant is performing work in or to the
Premises, Tenant, at Tenant’s expense, shall also maintain, or shall cause its
contractor(s) to maintain, builder’s risk insurance for the full insurable value
of such work. Landlord and such additional persons or entities as Landlord may
reasonably request shall be named as loss payees, as their interests may appear,
on the policy or policies required by this section for Leasehold Improvements.
In the event of loss or damage covered by the “all risk” insurance required by
this Lease, the responsibilities for repairing or restoring the loss or damage
shall be determined in accordance with Article VI. To the extent that Landlord
is obligated to pay for the repair or restoration of the loss or damage covered
by the policy, Landlord shall be paid the proceeds of the “all risk” insurance
covering the loss or damage. To the extent Tenant is obligated to pay for the
repair or restoration of the loss or damage, covered by the policy, Tenant shall
be paid the proceeds of the “all risk” insurance covering the loss or damage. If
both Landlord and Tenant are obligated to pay for the repair or restoration of
the loss or damage covered by the policy, the insurance proceeds shall be paid


Page 54





--------------------------------------------------------------------------------




to each of them in the pro rata proportion of their obligations to repair or
restore the loss or damage. If the loss or damage is not repaired or restored
(for example, if the Lease is terminated pursuant to Article VI), the insurance
proceeds shall be paid to Landlord and Tenant in the pro rata proportion of
their relative contributions to the cost of the leasehold improvements covered
by the policy.



8.5
Tenant’s Other Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term any of Tenant’s Property
remains on the Premises or as Tenant or anyone acting by, through or under
Tenant may use, be in occupancy of, or have access to the Premises or any
portion thereof, (1) automobile liability insurance (covering any automobiles
owned or operated by Tenant at the Site); (2) worker’s compensation insurance as
required by law; and (3) employer’s liability insurance. Such automobile
liability insurance shall be in an amount not less than One Million Dollars
($1,000,000) for each accident. Such employer’s liability insurance shall be in
an amount not less than One Million Dollars ($1,000,000) for each accident, One
Million Dollars ($1,000,000) disease-policy limit, and One Million Dollars
($1,000,000) disease-each employee.



8.6
Requirements for Tenant’s Insurance

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A” and are within a financial size category of not less than “Class
X” in the most current Best’s Key Rating Guide or such similar rating as may be
reasonably selected by Landlord. All such insurance shall be reasonably
acceptable in form and content to Landlord. Tenant shall immediately notify
Landlord upon any cancellation or failure to renew such insurance. All
commercial general liability, excess/umbrella liability and automobile liability
insurance policies shall be primary and noncontributory. No such policy shall
contain any self-insured retention greater than $100,000.00 for property
insurance and $25,000.00 for commercial general liability insurance. Any
deductibles and such self-insured retentions shall be deemed to be “insurance”
for purposes of the waiver in Section 8.13 below. Landlord reserves the right
from time to time to require Tenant to obtain higher minimum amounts of
insurance based on such limits as are customarily carried with respect to
similar properties in the area in which the Premises are located. The minimum
amounts of insurance required by this Lease shall not be reduced by the payment
of claims or for any other reason. In the event Tenant shall fail to obtain or
maintain any insurance meeting the requirements of this Article, or to deliver
such policies or certificates as required by this Article, Landlord may, at its
option, on five (5) days notice to Tenant, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within five (5) days
after delivery to Tenant of bills therefor.




Page 55





--------------------------------------------------------------------------------





8.7
Additional Insureds

To the fullest extent permitted by law, the commercial general liability and
auto insurance carried by Tenant pursuant to this Lease, and any additional
liability insurance carried by Tenant pursuant to Section 8.5 of this Lease or
any other provision of this Lease, shall name Landlord, Landlord’s managing
agent, and such other persons as Landlord may reasonably request from time to
time as additional insureds with respect to liability arising out of or related
to this Lease or the operations of Tenant (collectively “Additional Insureds”).
Such insurance shall provide primary coverage without contribution from any
other insurance carried by or for the benefit of Landlord, Landlord’s managing
agent, or other Additional Insureds. Such insurance shall also waive any right
of subrogation against each Additional Insured. For the avoidance of doubt, each
primary policy and each excess/umbrella policy through which Tenant satisfies
its obligations under this Section 8.7 must provide coverage to the Additional
Insureds that is primary and non-contributory.



8.8
Certificates of Insurance

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the insurance coverage required by this
Lease, and renewal certificates shall be furnished to Landlord at least annually
thereafter, and at least thirty (30) days prior to the expiration date of each
policy for which a certificate was furnished (acceptable forms of such
certificates for liability and property insurance, respectively, as of the date
hereof, are attached as Exhibit H, however, other forms of certificates may
satisfy the requirements of this Section 8.8). Failure by the Tenant to provide
the certificates required by this Section 8.8 shall not be deemed to be a waiver
of the requirements in this Section 8.8. Upon request by Landlord, a true and
complete copy of any insurance policy required by this Lease shall be delivered
to Landlord within ten (10) days following Landlord’s request.



8.9
Subtenants and Other Occupants

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 8.1 above, and
to maintain insurance that meets the requirements of this Article, and otherwise
to comply with the requirements of this Article, provided that the terms of this
Section 8.9 shall not relieve Tenant of any of its obligations to comply with
the requirements of this Article. Tenant shall require all such subtenants and
occupants to supply certificates of insurance evidencing that the insurance
requirements of this Article have been met and shall forward such certificates
to Landlord on or before the earlier of (i) the date on which the subtenant
first enters the Premises or (ii) the commencement of the sublease. Tenant shall
be responsible for identifying and remedying any deficiencies in such
certificates or policy provisions.




Page 56





--------------------------------------------------------------------------------





8.10
No Violation of Building Policies

Tenant shall not commit or permit any violation of the policies of fire, boiler,
sprinkler, water damage or other insurance covering the Complex and/or the
fixtures, equipment and property therein carried by Landlord, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies, or (iii) would result in reputable and independent
insurance companies refusing to insure the Complex or the property of Landlord
in amounts reasonably satisfactory to Landlord.



8.11
Tenant to Pay Premium Increases

If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Complex or on the Property and equipment of Landlord or any other tenant or
subtenant in the Building shall be higher than they otherwise would be, Tenant
shall reimburse Landlord and/or the other tenants and subtenants in the Building
for the additional insurance premiums thereafter paid by Landlord or by any of
the other tenants and subtenants in the Building which shall have been charged
because of the aforesaid reasons, such reimbursement to be made from time to
time on Landlord’s demand.



8.12
Landlord’s Insurance

(a)     Required insurance. Landlord shall maintain insurance against loss or
damage with respect to the Building on an “all risk” or equivalent type
insurance form, with customary exceptions, subject to such deductibles and self
insured retentions as Landlord may determine, in an amount equal to at least the
replacement value of the Building. Landlord shall also maintain such insurance
with respect to any improvements, alterations, and fixtures of Tenant located at
the Premises to the extent paid for by Landlord. The cost of such insurance
shall be treated as a part of Landlord’s Operating Expenses. Payment for losses
thereunder shall be made solely to Landlord.


(b)     Optional insurance. Landlord may maintain such additional insurance with
respect to the Building and the Complex, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. Landlord
may also maintain such other insurance as may from time to time be required by
the holder of any mortgage on the Building or Property. The cost of all such
additional insurance shall also be part of the Landlord’s Operating Expenses.


(c)     Blanket and self-insurance. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, or by Landlord or
any affiliate of Landlord under a


Page 57





--------------------------------------------------------------------------------




program of self-insurance, and in such event Landlord’s Operating Expenses shall
include the portion of the reasonable cost of blanket insurance or
self-insurance that is allocated to the Building.


(d)     No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property or work of Tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor be responsible for, any loss suffered
by Tenant, subtenants or other occupants due to interruption of Tenant’s or any
subtenant’s or occupant’s business.



8.13
Waiver of Subrogation

To the fullest extent permitted by law, and notwithstanding any term or
provision of this Lease to the contrary, the parties hereto waive and release
any and all rights of recovery against the other, and agree not to seek to
recover from the other or to make any claim against the other, and in the case
of Landlord, against all Tenant Parties, and in the case of Tenant, against all
Landlord Parties, for any loss or damage incurred by the waiving/releasing party
to the extent such loss or damage is insured under any insurance policy required
by this Lease or which would have been so insured had the party carried the
insurance it was required to carry hereunder. Tenant shall obtain from its
subtenants and other occupants of the Premises a similar waiver and release of
claims against any or all of Tenant or Landlord. In addition, the parties hereto
(and in the case of Tenant, its subtenants and other occupants of the Premises)
shall procure an appropriate clause in, or endorsement on, any insurance policy
required by this Lease pursuant to which the insurance company waives
subrogation. The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties’ waiver and release of
the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.



8.14
Tenant’s Work

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord’s written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by Tenant’s contractors and their
subcontractors of all tiers pursuant to this Section 8.14 shall name the
Additional Insureds as additional insureds with respect to liability arising out
of or related to their work or services. Such insurance shall provide primary
coverage without contribution from any other insurance carried by or for the
benefit of Landlord, Landlord’s managing agent, or other Additional Insureds.
Such insurance shall also waive any right of subrogation against each Additional
Insured. Tenant shall obtain and submit to Landlord, prior to the earlier of (i)
the entry onto the Premises


Page 58





--------------------------------------------------------------------------------




by such contractors or subcontractors or (ii) commencement of the work or
services, certificates of insurance evidencing compliance with the requirements
of this Section 8.14.

ARTICLE IX

Miscellaneous Provisions

9.1    Waiver
No waiver by Landlord of any condition of this Lease, nor any failure by Tenant
to deliver any security deposit, letter of credit, pre-paid rent, financial
information, guaranty or other item required upon the execution and delivery of
this Lease, shall be construed as excusing satisfaction of any such condition or
the delivery of any such item by Tenant, and Landlord reserves the right to
declare the failure of Tenant to satisfy any such condition or deliver any such
item an Event of Default under this Lease. Further, no waiver at any time of any
of the provisions hereof by Landlord or Tenant shall be construed as a waiver of
any of the other provisions hereof, and a waiver at any time of any of the
provisions hereof shall not be construed as a waiver at any subsequent time of
the same provisions. The consent or approval of Landlord or Tenant to or of any
action by the other requiring such consent or approval shall not be construed to
waive or render unnecessary Landlord’s or Tenant’s consent or approval to or of
subsequent similar act by the other.


No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.



9.2    Cumulative Remedies
Except as expressly provided in this Lease, the specific remedies to which
Landlord may resort under the terms of this Lease are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which such
party may be lawfully entitled in case of any breach or threatened breach by
Tenant of any provisions of this Lease. In addition to the other remedies
provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to a decree compelling
specific performance of any such covenants, conditions or provisions.



9.3    Quiet Enjoyment
This Lease is subject and subordinate to all matters of record. Tenant, subject
to the terms and provisions of this Lease on payment of the rent and observing,
keeping and performing all of the terms and provisions of this Lease on Tenant’s
part to be observed, kept and


Page 59





--------------------------------------------------------------------------------




performed, shall lawfully, peaceably and quietly have, hold, occupy and enjoy
the Premises during the Term (exclusive of any period during which Tenant is
holding over after the termination or expiration of this Lease without the
consent of Landlord), without hindrance or ejection by any persons lawfully
claiming under Landlord to have title to the Premises superior to Tenant,
subject, however, to the terms of this Lease; the foregoing covenant of quiet
enjoyment is in lieu of any other covenant, express or implied; and it is
understood and agreed that this covenant and any and all other covenants of
Landlord contained in this Lease shall be binding upon Landlord and Landlord’s
successors, including ground or master lessees, only with respect to breaches
occurring during Landlord’s or Landlord’s successors’ respective ownership of
Landlord’s interest hereunder, as the case may be.


Further, Tenant specifically agrees to look solely to Landlord’s then equity
interest in the Building at the time owned, or in which Landlord holds an
interest as ground lessee, for recovery of any judgment from Landlord; it being
specifically agreed that neither Landlord (original or successor), nor any
beneficiary of any trust of which any person holding Landlord’s interest is
trustee, nor any member, manager, partner, director or stockholder, nor
Landlord’s managing agent, shall ever be personally liable for any such
judgment, or for the payment of any monetary obligation to Tenant. The provision
contained in the foregoing sentence is not intended to, and shall not, limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord’s successors in interest, or any action not involving the
personal liability of Landlord (original or successor), any successor trustee to
the persons named herein as Landlord, or any beneficiary of any trust of which
any person holding Landlord’s interest is trustee, or of any manager, member,
partner, director or stockholder of Landlord or of Landlord’s managing agent to
respond in monetary damages from Landlord’s assets other than Landlord’s equity
interest aforesaid in the Building, but in no event shall Tenant have the right
to terminate or cancel this Lease or to withhold rent or to set-off any claim or
damages against rent as a result of any default by Landlord or breach by
Landlord of its covenants or any warranties or promises hereunder, except in the
case of a wrongful eviction of Tenant from the demised premises (constructive or
actual) by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same.


In the event that Landlord shall be determined to have acted unreasonably in
withholding any consent or approval under this Lease, the sole recourse and
remedy of Tenant in respect thereof shall be to specifically enforce Landlord’s
obligation to grant such consent or approval, and in no event shall the Landlord
be responsible for any damages of whatever nature in respect of its failure to
give such consent or approval nor shall the same otherwise affect the
obligations of Tenant under this Lease or act as any termination of this Lease.


In no event shall either Tenant or Landlord ever be liable to the other party
for any indirect or consequential damages or loss of profits or the like;
provided, however, that the foregoing shall not limit or alter any procedural
right or remedy of Landlord under this Lease nor shall the same apply to the
obligations of Tenant with respect to any hold over by Tenant after the
expiration or earlier termination of this Lease.




Page 60





--------------------------------------------------------------------------------





9.4    Notice to Mortgagee and Ground Lessor
After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord, as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective unless and until a copy of the same is given to
such holder or ground lessor, and the curing of any of Landlord’s defaults by
such holder or ground lessor within a reasonable time thereafter (including a
reasonable time to obtain possession of the premises if the mortgagee or ground
lessor elects to do so) shall be treated as performance by Landlord. For the
purposes of this Section 9.4 or Section 9.14, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest).



9.5    Assignment of Rents
With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:


(a)
That the execution thereof by Landlord, and the acceptance thereof by the holder
of such mortgage or the ground lessor, shall never be treated as an assumption
by such holder or ground lessor of any of the obligations of Landlord hereunder,
unless such holder, or ground lessor, shall, by notice sent to Tenant,
specifically otherwise elect; and



(b)
That, except as aforesaid, such holder or ground lessor shall be treated as
having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor.



In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord’s obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder subject to the provisions of Section 9.3
hereof. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations hereunder this Lease and provided that Tenant agrees to
attorn to such purchaser. For all purposes, such seller-lessee, and its
successors in title, shall be the landlord hereunder unless and until Landlord’s
position shall have been assumed by such purchaser-lessor.




Page 61





--------------------------------------------------------------------------------





9.6    Surrender
No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of the Lease or a surrender of the Premises.



9.7    Brokerage
(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Lease other than the broker, person
or firm, if any, designated in Section 1.1 hereof (the “Broker”); and in the
event any claim is made against the Landlord relative to dealings by Tenant with
brokers, other than Broker, Tenant shall defend the claim against Landlord with
counsel of Tenant’s selection first approved by Landlord (which approval will
not be unreasonably withheld) and save harmless and indemnify Landlord on
account of loss, cost or damage which may arise by reason of such claim.


(B)    Landlord warrants and represents that Landlord has not dealt with any
broker, in connection with the consummation of this Lease other than Broker; and
in the event any claim is made against the Tenant relative to dealings by
Landlord with brokers, other than Broker, Landlord shall defend the claim
against Tenant with counsel of Landlord’s selection first approved by Tenant
(which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord agrees that it shall be solely responsible for the payment
of brokerage commissions to the Broker for the Original Term of this Lease
pursuant to a separate written agreement between Landlord and Broker.



9.8    Invalidity of Particular Provisions
If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.



9.9    Provisions Binding, Etc.
The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and


Page 62





--------------------------------------------------------------------------------




to his heirs, executors, administrators, successors and assigns. Each term and
each provision of this Lease to be performed by Tenant shall be construed to be
both a covenant and a condition. The reference contained to successors and
assigns of Tenant is not intended to constitute a consent to subletting or
assignment by Tenant.



9.10    Recording; Confidentiality
Tenant agrees not to record the within Lease, but each party hereto agrees, on
the request of the other, to execute a so-called Notice of Lease substantially
in the form attached hereto as Exhibit J. In no event shall such document set
forth rent or other charges payable by Tenant under this Lease; and any such
document shall expressly state that it is executed pursuant to the provisions
contained in this Lease, and is not intended to vary the terms and conditions of
this Lease.


Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law (or except with the written
consent of the Landlord) Tenant shall not disclose the same to any third party
except for Tenant’s partners, lenders, accountants and attorneys who have been
advised of the confidentiality provisions contained herein and agree to be bound
by the same. In the event Tenant is required by law to provide this Lease or
disclose any of its terms, Tenant shall give Landlord prompt notice of such
requirement prior to making disclosure so that Landlord may seek an appropriate
protective order. If failing the entry of a protective order Tenant is compelled
to make disclosure, Tenant shall only disclose portions of the Lease which
Tenant is required to disclose and will exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded to the information so
disclosed. In connection with the foregoing, it is acknowledged and agreed that
Tenant will be required by applicable governmental regulations to disclose this
Lease in its public filings with the United States Securities and Exchange
Commission.



9.11    Notices
Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be sent by
overnight commercial courier or by registered or certified mail, postage or
delivery charges prepaid, as the case may be:


If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: Regional General Counsel.


If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice), with a copy to
Foley Hoag LLP, 155 Seaport Boulevard, Boston, MA 02210, Attn: Hemmie Chang,
Esq..


Page 63





--------------------------------------------------------------------------------






Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.


Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.


Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. Any
notice given by an attorney on behalf of Tenant shall be considered as given by
Tenant and shall be fully effective.


Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.



9.12    When Lease Becomes Binding and Authority
Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modify any of the provisions hereof. Landlord and Tenant hereby
represent and warrant to the other that all necessary action has been taken to
enter this Lease and that the person signing this Lease on behalf of Landlord
and Tenant has been duly authorized to do so.



9.13    Section Headings
The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.



9.14    Rights of Mortgagee


Page 64





--------------------------------------------------------------------------------




This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to each advance made or hereafter to be
made under any mortgage, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions therefor, provided
that the holder of such mortgage agrees to recognize the rights of Tenant under
this Lease (including the right to use and occupy the Premises) upon the payment
of rent and other charges payable by Tenant under this Lease and the performance
by Tenant of Tenant’s obligations hereunder. In confirmation of such
subordination and recognition, Tenant shall execute and deliver promptly such
instruments of subordination and recognition (an “SNDA”) as such mortgagee may
reasonably request subject to receipt of such instruments of recognition from
such mortgagee as Tenant may reasonably request (Tenant hereby agreeing to pay
any legal or other fees charged by the mortgagee in connection with providing
the same). The SNDA shall be in the customary form required by such mortgagee as
amended by such commercially reasonable changes as Tenant may reasonably
require. Tenant hereby appoints such mortgagee (from time to time) as Tenant’s
attorney-in-fact to execute such subordination upon default of Tenant in
complying with such mortgagee’s (from time to time) request. In the event that
any mortgagee or its respective successor in title shall succeed to the interest
of Landlord, then, this Lease shall nevertheless continue in full force and
effect and Tenant shall and does hereby agree to attorn to such mortgagee or
successor and to recognize such mortgagee or successor as its landlord. If any
holder of a mortgage which includes the Premises, executed and recorded prior to
the date of this Lease, shall so elect, this Lease and the rights of Tenant
hereunder, shall be superior in right to the rights of such holder, with the
same force and effect as if this Lease had been executed, delivered and
recorded, or a statutory notice hereof recorded, prior to the execution,
delivery and recording of any such mortgage. The election of any such holder
shall become effective upon either notice from such holder to Tenant in the same
fashion as notices from Landlord to Tenant are to be given hereunder or by the
recording in the appropriate registry or recorder’s office of an instrument in
which such holder subordinates its rights under such mortgage to this Lease.


Landlord hereby represents that as of the date of this Lease, there is no
mortgage or ground lease currently encumbering the Building or the Property.


If in connection with obtaining financing a bank, insurance company, pension
trust or other institutional lender shall request reasonable modifications in
this Lease as a condition to such financing, Tenant will not unreasonably
withhold, delay or condition its consent thereto, provided that such
modifications do not increase the monetary obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created.



9.15    Status Reports and Financial Statements
Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder, Tenant
will, within ten (10) business days after the request of Landlord made from time
to time, furnish to Landlord, or any existing or potential holder of any
mortgage encumbering the Premises, the Building, the Site and/


Page 65





--------------------------------------------------------------------------------




or the Complex or any potential purchaser of the Premises, the Building, the
Site and/or the Complex, (each an “Interested Party”), a statement of the status
of any matter pertaining to this Lease, including, without limitation,
acknowledgments that (or the extent to which) each party is in compliance with
its obligations under the terms of this Lease. In addition, Tenant shall deliver
to Landlord, or any Interested Party designated by Landlord, financial
statements of Tenant and any guarantor of Tenant’s obligations under this Lease,
as reasonably requested by Landlord, including, but not limited to financial
statements for the past three (3) years. Any such status statement or financial
statement delivered by Tenant pursuant to this Section 9.15 (or any financial
statement otherwise delivered by Tenant in connection with this Lease or any
future amendment hereto) may be relied upon by any Interested Party.
Notwithstanding the foregoing, for so long as Tenant’s stock is publicly traded
on a national exchange that requires its financial statements to be publicly
disclosed, Tenant shall have no obligation to deliver any financial statements
to Landlord. Landlord shall keep any non-public information provided by Tenant
pursuant to this Section 9.15 confidential, and shall not disclose the same
other than (i) to Landlord’s officers, employees and consultants (or to any of
the Interested Parties) or (ii) to the extent required by applicable law or by
any administrative, governmental, or judicial proceeding.



9.16    Self-Help
If Tenant shall at any time default (beyond applicable notice and cure periods)
in the performance of any obligation under this Lease (although notice and cure
shall not be required either in an emergency or where Tenant has alleged in
written notice to Landlord that an unsafe or dangerous condition exists),
Landlord shall have the right, but shall not be obligated, to enter upon the
Premises and to perform such obligation notwithstanding the fact that no
specific provision for such substituted performance by Landlord is made in this
Lease with respect to such default. In performing such obligation, Landlord may
make any payment of money or perform any other act. All sums so paid by Landlord
(together with interest at the rate of one and one-half percentage points over
the then prevailing prime rate in Boston as set by Bank of America, N.A., or its
successor (but in no event greater than the maximum rate permitted by applicable
law) and all costs and expenses in connection with the performance of any such
act by Landlord, shall be deemed to be Additional Rent under this Lease and
shall be payable to Landlord immediately on demand. Landlord may exercise the
foregoing rights without waiving any other of its rights or releasing Tenant
from any of its obligations under this Lease.



9.17    Holding Over
Any holding over by Tenant after the expiration or earlier termination of the
term of this Lease shall be treated as a tenancy at sufferance and shall be on
the terms and conditions as set forth in this Lease, as far as applicable except
that Tenant shall pay as a use and occupancy charge an amount equal to 150% for
the first sixty (60) days and thereafter 200% of the greater of (x) the Annual
Fixed Rent and Additional Rent calculated (on a daily basis) at the highest rate
payable under the terms of this Lease, or (y) the fair market rental value of
the Premises, in each case for the period measured from the day on which
Tenant’s hold-over


Page 66





--------------------------------------------------------------------------------




commences and terminating on the day on which Tenant vacates the Premises. In
addition, Tenant shall save Landlord, its agents and employees harmless and will
exonerate, defend and indemnify Landlord, its agents and employees from and
against any and all damages which Landlord may suffer on account of Tenant’s
hold-over in the Premises after the expiration or prior termination of the term
of this Lease. Nothing in the foregoing nor any other term or provision of this
Lease shall be deemed to permit Tenant to retain possession of the Premises or
hold over in the Premises after the expiration or earlier termination of the
Lease Term. All property which remains in the Building or the Premises after the
expiration or termination of this Lease (unless Tenant is then holding over)
shall be conclusively deemed to be abandoned and may either be retained by
Landlord as its property or sold or otherwise disposed of in such manner as
Landlord may see fit. If any part thereof shall be sold, then Landlord may
receive the proceeds of such sale and apply the same, at its option against the
expenses of the sale, the cost of moving and storage, any arrears of rent or
other charges payable hereunder by Tenant to Landlord and any damages to which
Landlord may be entitled under this Lease and at law and in equity.



9.18    Security Deposit
(A)
Within thirty (30) days following the execution of this Lease, Tenant shall pay
to Landlord a security deposit in the amount of Two Million Eight Hundred
Thousand and 00/100 Dollars ($2,800,000.00) and Landlord shall hold the same,
throughout the Term of this Lease (including the Extended Term, if applicable),
unless sooner returned to Tenant as provided in this Section 9.18, as security
for the performance by Tenant of all obligations on the part of Tenant to be
performed under this Lease. Such deposit shall be in the form of an irrevocable,
unconditional, negotiable letter of credit (the “Letter of Credit”). The Letter
of Credit shall (i) be issued by and drawn on a bank reasonably approved by
Landlord and at a minimum having a long term issuer credit rating from Moody’s
Professional Rating Service of A3 or a comparable rating from Standard and
Poor’s Professional Rating Service, (ii) be substantially in the form attached
hereto as Exhibit G, (iii) permit one or more draws thereunder to be made
accompanied only by certification by Landlord or Landlord’s managing agent that
pursuant to the terms of this Lease, Landlord is entitled to draw upon such
Letter of Credit, (iv) permit transfers at any time without charge, (v) permit
presentment in Boston, Massachusetts or by overnight mail or facsimile at
issuer’s location within the continental United States, and (vi) provide that
any notices to Landlord be sent to the notice address provided for Landlord in
this Lease. Landlord hereby approves Silicon Valley Bank, N.A. as the issuer of
the Letter of Credit. If the credit rating for the issuer of such Letter of
Credit falls below the standard set forth in (i) above or if the financial
condition of such issuer changes in any other material adverse way or if any
trustee, receiver or liquidator shall be appointed for the issuer, Landlord
shall have the right to require that Tenant provide a substitute letter of
credit that complies in all respects with the requirements of this Section, and
Tenant’s failure to provide the same within thirty (30) days following
Landlord’s written demand therefor shall entitle Landlord to immediately draw
upon the Letter of Credit. Any such Letter of Credit shall be for a term of two
(2) years (or for one



Page 67





--------------------------------------------------------------------------------




(1) year if the issuer thereof regularly and customarily only issues letters of
credit for a maximum term of one (1) year) and shall in either case provide for
automatic renewals through the date which is sixty (60) days subsequent to the
scheduled expiration of this Lease (as the same may be extended). Any failure or
refusal of the issuer to honor the Letter of Credit shall be at Tenant’s sole
risk and shall not relieve Tenant of its obligations hereunder with regard to
the security deposit. Upon the occurrence of any default of Tenant, Landlord
shall have the right from time to time without prejudice to any other remedy
Landlord may have on account thereof, to draw on all or any portion of such
deposit held as a Letter of Credit and to apply the proceeds of such Letter of
Credit or any cash held as such deposit, or any part thereof, to Landlord’s
damages arising from such default on the part of Tenant under the terms of this
Lease. If Landlord so applies all or any portion of such deposit, Tenant shall
within seven (7) days after notice from Landlord deposit cash with Landlord in
an amount sufficient to restore such deposit to the full amount stated in this
Section 9.18. While Landlord holds any cash deposit Landlord shall have no
obligation to pay interest on the same and shall have the right to commingle the
same with Landlord’s other funds. Neither the holder of a mortgage nor the
Landlord in a ground lease on property which includes the Premises shall ever be
responsible to Tenant for the return or application of any such deposit, whether
or not it succeeds to the position of Landlord hereunder, unless such deposit
shall have been received in hand by such holder or ground Landlord.


Tenant not then being in default and having performed all of its obligations
under     this Lease, including the payment of all Annual Fixed Rent, Landlord
shall return     the deposit, or so much thereof as shall not have theretofore
been applied in     accordance with the terms of this Section 9.18, to Tenant on
the expiration or earlier     termination of the term of this Lease (as the same
may have been extended) and     surrender possession of the Premises by Tenant
to Landlord in the condition     required in the Lease at such time.




(B)
(i)     Landlord shall return a Four Hundred Sixty-Six Thousand Six Hundred
Sixty Six and 66/100 Dollars ($466,666.66) portion of such deposit to Tenant so
that the remainder of such deposit shall be Two Million Three Hundred Thirty
Three Thousand Three Hundred Thirty Three and 34/100 Dollars ($2,333,333.34) (or
if such deposit is in the form of a Letter of Credit, then the Letter of Credit
shall be reduced to Two Million Three Hundred Thirty Three Thousand Three
Hundred Thirty Three and 34/100 Dollars ($2,333,333.34) by either Tenant
providing an amendment to the Letter of Credit (which amendment shall be in form
and substance reasonably acceptable to Landlord) or by Landlord and Tenant
exchanging the Letter of Credit that Landlord is then holding for a substitute
Letter of Credit complying with the terms and requirements of this Section 9.18
in the amount of Two Million Three Hundred Thirty Three Thousand Three Hundred
Thirty Three and 34/100 Dollars ($2,333,333.34)) on the first day of the
twenty-fifth (25th) month of the Lease Term if (w) Tenant is not then in default
under the terms of this Lease without the benefit



Page 68





--------------------------------------------------------------------------------




of notice or grace, (x) Landlord has not applied such deposit or any portion
thereof to Landlord's damages arising from any default on the part of Tenant,
whether or not Tenant has restored the amount so applied by Landlord, (y) there
have been no more than two (2) Event of Default occurrences during the Term, and
(z) Tenant can demonstrate at least One Hundred Fifty Million and 00/100 Dollars
($150,000,000.00) of liquidity consisting of cash or marketable securities.


(ii)     Landlord shall return an additional Four Hundred Sixty-Six Thousand Six
Hundred Sixty Six and 66/100 Dollars ($466,666.66) portion of such deposit to
Tenant so that the remainder of such deposit shall be One Million Eight Hundred
Sixty-Six Thousand Six Hundred Sixty Six and 68/100 Dollars ($1,866,666.68) (or
if such deposit is in the form of a Letter of Credit, then the Letter of Credit
shall be reduced to One Million Eight Hundred Sixty-Six Thousand Six Hundred
Sixty Six and 68/100 Dollars ($1,866,666.68) by either Tenant providing an
amendment to the Letter of Credit (which amendment shall be in form and
substance reasonably acceptable to Landlord) or by Landlord and Tenant
exchanging the Letter of Credit that Landlord is then holding for a substitute
Letter of Credit complying with the terms and requirements of this Section 9.18
in the amount of One Million Eight Hundred Sixty-Six Thousand Six Hundred Sixty
Six and 68/100 Dollars ($1,866,666.68)) on the first day of thirty-seventh
(37th) month of the Lease Term if (w) Tenant is not then in default under the
terms of this Lease without the benefit of notice or grace, (x) Landlord has not
applied such deposit or any portion thereof to Landlord's damages arising from
any default on the part of Tenant, whether or not Tenant has restored the amount
so applied by Landlord, (y) there have been no more than two (2) Event of
Default occurrences during the Term, and (z) Tenant can demonstrate at least One
Hundred Twenty-Five Million and 00/100 Dollars ($125,000,000.00) of liquidity
consisting of cash or marketable securities.


(iii)    Landlord shall return an additional Four Hundred Sixty-Six Thousand Six
Hundred Sixty Six and 68/100 Dollars ($466,666.68) portion of such deposit to
Tenant so that the remainder of such deposit shall be One Million Four Hundred
Thousand and 00/100 Dollars ($1,400,000.00) (or if such deposit is in the form
of a Letter of Credit, then the Letter of Credit shall be reduced One Million
Four Hundred Thousand and 00/100 Dollars ($1,400,000.00) by either Tenant
providing an amendment to the Letter of Credit (which amendment shall be in form
and substance reasonably acceptable to Landlord) or by Landlord and Tenant
exchanging the Letter of Credit that Landlord is then holding for a substitute
Letter of Credit complying with the terms and requirements of this Section 9.18
in the amount of One Million Four Hundred Thousand and 00/100 Dollars
($1,400,000.00)) on the first day of the sixty-first (61st) month of the Lease
Term if (w) Tenant is not then in default under the terms of this Lease without
the benefit of notice or grace, (x) Landlord has not applied such deposit or any
portion thereof to Landlord's damages arising from any default on the part of
Tenant, whether or not Tenant has restored the amount so applied by Landlord,
(y) there have been no more than two (2) Event of Default occurrences during the
Term, and (z) Tenant can demonstrate at least One


Page 69





--------------------------------------------------------------------------------




Hundred Million and 00/100 Dollars ($100,000,000.00) of liquidity consisting of
cash or marketable securities.


(iv)    If Tenant believes that it has satisfied all the conditions precedent to
a reduction in the amount of the security deposit, then it shall request such
reduction in writing to Landlord, which request shall certify to Landlord that
all such conditions have been satisfied. If Landlord determines that all of the
aforesaid conditions are met, the security deposit shall be so reduced in
accordance with this Section. No Letter of Credit shall automatically reduce,
but any reduction in the amount thereof shall require Landlord’s prior written
notice to the issuer of the Letter of Credit of the reduced amount. Promptly
after Landlord’s receipt of Tenant’s request for a reduction as described above,
Landlord shall determine whether such a reduction is permitted in accordance
with this Section, and if it is, Landlord shall notify the issuer of the Letter
of Credit of the amount to which the Letter of Credit shall be reduced.
    

9.19    Late Payment
If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A., (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. Such interest shall be deemed Additional
Rent and shall be paid by Tenant to Landlord upon demand. However, Landlord
agrees to waive the late charge due hereunder for the first late payment by
Tenant under this Lease per calendar year, provided that Landlord receives such
payment within five (5) business days of the Due Date (provided further that if
such payment is not received within the aforesaid five (5) business day period,
interest on the Outstanding Amount will accrue as of the original Due Date. Any
other late payments during the same calendar year shall be subject to the
imposition of the late charge immediately following the Due Date as set forth
above.



9.20    Tenant’s Payments
Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent hereunder, whether or not the provisions requiring
payment of such amounts specifically so state, and shall be payable, unless
otherwise provided in this Lease, within ten (10) days after written demand by
Landlord, and in the case of the non-payment of any such amount, Landlord shall
have, in addition to all of its other rights and remedies, all the rights and
remedies available to Landlord hereunder or by law in the case of non-payment of
Annual Fixed Rent. Unless expressly otherwise provided in this Lease, the


Page 70





--------------------------------------------------------------------------------




performance and observance by Tenant of all the terms, covenants and conditions
of this Lease to be performed and observed by Tenant shall be at Tenant’s sole
cost and expense. If Tenant has not objected to any statement of Additional Rent
which is rendered by Landlord to Tenant within one hundred twenty (120) days
after Landlord has rendered the same to Tenant, then the same shall be deemed to
be a final account between Landlord and Tenant not subject to any further
dispute. In the event that Tenant shall seek Landlord’s consent or approval
under this Lease, then Tenant shall reimburse Landlord, upon demand, as
Additional Rent, for all reasonable costs and expenses, including legal and
architectural costs and expenses, incurred by Landlord in processing such
request, whether or not such consent or approval shall be given. Notwithstanding
anything in this Lease to the contrary, if Landlord or any affiliate of Landlord
has elected to qualify as a real estate investment trust (“REIT”), any service
required or permitted to be performed by Landlord pursuant to this Lease, the
charge or cost of which may be treated as impermissible tenant service income
under the laws governing a REIT, may be performed by a taxable REIT subsidiary
that is affiliated with either Landlord or Landlord’s property manager, an
independent contractor of Landlord or Landlord’s property manager (the “Service
Provider”). If Tenant is subject to a charge under this Lease for any such
service, then, at Landlord’s direction, Tenant will pay such charge either to
Landlord for further payment to the Service Provider or directly to the Service
Provider, and, in either case, (i) Landlord will credit such payment against
Additional Rent due from Tenant under this Lease for such service, and (ii) such
payment to the Service Provider will not relieve Landlord from any obligation
under the Lease concerning the provisions of such service.



9.21    Waiver of Trial by Jury
To induce Landlord to enter into this Lease, Tenant hereby waives any right to
trial by jury in any action, proceeding or counterclaim brought by either
Landlord or Tenant on any matters whatsoever arising out of or any way connected
with this Lease, the relationship of the Landlord and the Tenant, the Tenant’s
use or occupancy of the Premises and/or any claim of injury or damage, including
but not limited to, any summary process eviction action.



9.22    Electronic Signatures
The parties acknowledge and agree that this Lease may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature.  Without
limitation, “electronic signature” shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via pdf) of
an original signature.



9.23    Governing Law
This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.






Page 71





--------------------------------------------------------------------------------




ARTICLE X


Tenant Signage


10.1    Definitions. The following terms have the meanings herein set forth for
all purposes under this Lease, and capitalized terms used in the following
definitions which are not elsewhere defined in this Lease are defined in this
Section 10.1:
(A)
“Building Signage” means one (1) identification sign with Tenant’s name and logo
located on the exterior façade of the Building facing Route 2.

(B)
“Monument Signage” means one (1) exterior monument sign located at the main
entrance to the Site.

(C)
“Permitted Logo” means an entity mark or trade mark commonly used by a member of
the Tenant Group and which, in Landlord’s reasonable discretion, is consistent
with the signage standards of a first class office building in the Boston West
Suburban Market.

(D)
“Permitted Names” means the entity name or trade name of a member of the Tenant
Group and which, in Landlord’s reasonable discretion is consistent with the
signage standards of first class office building in the Boston West Suburban
Market.

(E)
“Signage Appearance Standards” means that the finished appearance, taking into
account the applicable Signage Factors, (i) shall be of high quality and have a
tasteful presentation which is aesthetically compatible and harmonious with the
architectural elements of the Building and the Complex, (ii) complies with any
signage standards required by Legal Requirements, and (iii) shall not interfere
with Landlord’s ability to use, operate, maintain and manage the Building and
the Complex in a first-class manner similar to other office buildings in similar
locations, with similar types of tenants.

(F)
“Signage Factors” means the design, size, materials, quality, method of
attachment, coloring and location of the signage.

(G)
“Signage Occupancy Condition(s)” means as follows: (1) one or more members of
the Tenant Group shall directly (which shall include any permitted sublease or
assignment under this Lease) lease the Building in its entirety; and (2) the
Original Tenant has not assigned this Lease (except for an assignment to a
Permitted Transferee under Section 5.6.4 above) or sublet more than thirty-three
percent (33%) of the Premises (exclusive of subleases to a Permitted Transferee
under Section 5.6.4 above).

(H)
“Tenant Group” means Dicerna Pharmaceuticals, Inc. (the “Original Tenant”) and
any entity to whom this Lease may be assigned or the entire Premises sublet as a
Permitted Transferee under Section 5.6.4 above without Landlord’s consent so
long as such Permitted Transferee is of a character and reputation consistent
with the



Page 72





--------------------------------------------------------------------------------




standards of a first class office building in the Boston West Suburban Market
(it being understood and agreed that any and all other assignees or subtenants
shall not be considered to be a part of the Tenant Group for the purposes
hereof).
(I)
“Tenant’s Signage” means that the Building Signage and the Monument Signage.

10.2
Signage.

(A)
Landlord shall provide and install, at Landlord’s expense, letters or numerals
on exterior doors in the Premises to identify Tenant’s official name and
Building address; all such letters and numerals shall be in the building
standard graphics and no others shall be used or permitted on the Premises. In
addition, Tenant shall have the right, at its sole cost and expense, to install
letters or numerals and other logos or branding within the Premises (“Tenant
Branding”); provided, however that such Tenant Branding shall not be visible
from outside of the Premises and shall be subject to Landlord’s right to
reasonably approve all such Tenant Branding and subject to all of the terms and
conditions of Section 5.12(B) above.

(B)
Provided that the Tenant Group shall continuously meet the Signage Occupancy
Conditions and subject to the provisions of this Lease, Tenant shall have the
exclusive right, at its sole cost and expense, to design and install the
Building Signage on the exterior façade of the Building facing Route 2, subject
to applicable zoning requirements and other applicable Legal Requirements and to
Tenant obtaining all necessary permits and approvals therefor (Landlord hereby
agreeing to cooperate with Tenant, at no cost or expense to Landlord, in
Tenant’s obtaining of such permits and approvals). The final design and location
of the Building Signage shall be subject to Landlord’s approval in Landlord’s
reasonable discretion so long as the final design thereof satisfies the Signage
Appearance Standards.

(C)
As part of Base Building Work, Landlord shall provide a monument signage
structure at the main entrance to the Site (the “Monument Signage Structure”).
Provided that the Tenant Group shall continuously meet the Signage Occupancy
Conditions and subject to the provisions of this Lease, Tenant shall have the
exclusive right, at its sole cost and expense, to design and install the
Monument Signage on the Monument Signage Structure, subject to applicable zoning
requirements and other applicable Legal Requirements and to Tenant obtaining all
necessary permits and approvals therefor (Landlord hereby agreeing to cooperate
with Tenant, at no cost or expense to Landlord, in Tenant’s obtaining of such
permits and approvals). The final design of the Monument Signage shall be
subject to Landlord’s approval in Landlord’s reasonable discretion so long as
the final design thereof satisfies the Signage Appearance Standards.

(D)
Tenant’s Signage shall satisfy, as determined by Landlord in Landlord’s
reasonable discretion, the Signage Appearance Standards in all respects.



Page 73





--------------------------------------------------------------------------------




(E)
The installation and maintenance of Tenant’s Signage shall be at the sole cost
and expense of Tenant. Landlord shall not be liable or responsible to Tenant for
any damage to Tenant’s Signage unless resulting from the negligence or willful
misconduct of Landlord or any of the Landlord Parties and subject to the
provisions of Section 8.13 of this Lease; provided, however, that Landlord, at
Tenant’s sole cost and expense and with Tenant’s prior written approval (which
such approval shall be deemed granted if Tenant fails to respond to Landlord’s
request within five (5) business days after delivery), shall maintain the
Tenant’s Signage and repair any damage to Tenant’s Signage. Tenant agrees to pay
Landlord as Additional Rent the actual and reasonable cost of any such
maintenance and repairs within thirty (30) days after delivery by Landlord of a
bill therefor.

(F)
The rights provided to Tenant under Sections 10.2(B) and (C) are personal to the
Original Tenant and may not be transferred or assigned to any entity that is not
a member of the Tenant Group. Original Tenant may, at its sole cost and expense,
change the Permitted Name and/or related Permitted Logo of Tenant’s Signage from
time to time with Landlord’s prior consent, which shall not be unreasonably
withheld, delayed or conditioned, to another Permitted Name and/or related
Permitted Logo, provided Tenant repairs any damage to the Building as a result
thereof.

(G)
If at any time during the Term, one or more members of the Tenant Group shall
not fulfill the Signage Occupancy Conditions, Landlord may, by notice to Tenant,
direct Tenant to remove the Tenant’s Signage and to effect such repairs as shall
be necessary to the affected areas of the Building to restore such areas to the
condition thereof prior to the installation of the Tenant’s Signage, reasonable
wear and tear excepted. Any such removal and restoration shall be at Tenant’s
sole cost and expense.

(H)
Upon the expiration or earlier termination of this Lease, Tenant shall remove
all (and at any time prior thereto Tenant may remove any) of Tenant’s Signage at
Tenant’s sole cost and expense and shall, at Tenant’s sole cost and expense,
restore any damage to the Building caused by such removal.

(I)
If necessary or advisable in connection with maintenance, repairs or
construction, Landlord may, at Tenant’s cost and expense, temporarily cover or
remove Tenant’s Signage for the reasonable duration of the subject work and
Landlord will be responsible to repair any damage to Tenant’s Signage caused by
Landlord’s performance of such maintenance, repairs or construction.

[signatures on next page]


Page 74





--------------------------------------------------------------------------------




EXECUTED in two or more counterparts each of which shall be deemed to be an
original.


WITNESS:
/s/ Matthew Murray
Matthew Murray


 
LANDLORD:


HAYDEN OFFICE TRUST
/s/ David Provost
___________________________________________
David Provost, for the Trustees of Hayden Office Trust, pursuant to written
delegation, but not individually





WITNESS:
 
TENANT:
 
 
 
/s/ Karen M. Green
___________________________________
 
DICERNA PHARMACEUTICALS, INC., a Delaware corporation
Karen M. Green
 
 
 
 
By:
/s/ John B. Green
 
 
Name:
John B. Green
 
 
Title:
Chief Financial Officer
 
 
Hereunto duly authorized
 
 
 


















EXHIBIT A


DESCRIPTION OF SITE


Those certain parcels of land (together with the buildings and improvements
thereon) situated on the northeasterly side of Route 2 so-called, in Lexington,
Middlesex County, Massachusetts being shown as Parcel 1 and Parcel 2 on a plan
entitled “Plan of Land in Lexington, Mass.,” dated March 19, 1964, by Albert A.
Miller and Wilbur C. Nylander, Civil Engineers & Surveyors, recorded with
Middlesex South District Deeds, Book 10511, Page 298, bounded and described as
follows:


SOUTHWESTERLY
by Route 2 as shown on said plan by two lines measuring respectively 80.34 feet
and 970.47 feet;





Page 75





--------------------------------------------------------------------------------




NORTHWESTERLY
by the 1974 State Highway Layout being a relocation of Spring Street, by two
lines measuring respectively 159.76 feet and 54.99 feet;



NORTHERLY
on a curved line by the junction of said relocated Spring Street and an access
road also part of the 1964 State Highway Layout, all as shown on said plan,
57.08 feet;



NORTHEASTERLY
by said access road as shown on said plan by three lines measuring respectively
231.55 feet, 647.54 feet and 7.13 feet;



NORTHEASTERLY
by the same by several lines measuring respectively

and EASTERLY
101.06 feet, 33.98 feet, 19.62 feet, 57.07 feet and

17.46 feet.


Parcel 1 contains, according to said plan, 45/100 acres, Parcel 2 contains
5-89/100 acres, and both Parcels together contain according to said plan, 6.34
acres.


Said premises are subject to easements, agreements and restrictions of record,
if any, to the extent in force and applicable.


For title see Deed recorded with said registry of Deeds in Book 15217, page 429.


Page 1
Exhibit A
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





EXHIBIT B-1


WORK AGREEMENT






1.1    Substantial Completion
(A)    Plans and Construction Process: Base Building Work.


(1)
Base Building Work. Attached to the Lease as Exhibit B-2 are a space plan and
detailed scope showing certain base building work to be performed by Landlord,
at Landlord’s cost and expense and subject to Landlord first obtaining all
necessary building and other permits and governmental approvals required to
perform such work, in order to prepare the Premises for Tenant’s occupancy (such
work being hereinafter referred to as the “Base Building Work”). For the
purposes of the Lease, the term “Base Building Work” shall mean all labor,
materials and other work necessary for the construction of the improvements
described in Exhibit B-2; provided, however, that Landlord shall have no
responsibility as part of the Base Building Work for the installation or
connection of Tenant’s computer, telephone, other communication equipment,
systems or wiring. The Base Building Work together with the Tenant Improvement
Work (as defined below in Section 1.1(B)(1) of this Exhibit B-1) shall be
collectively referred to herein as “Landlord’s Work.”

            
Landlord shall use commercially reasonable efforts to obtain all necessary
building and other permits and governmental approvals required in connection
with the Base Building Work. However, if for any reason whatsoever outside of
Landlord’s reasonable control, Landlord is unable to obtain any permit or
governmental approval required to construct any component of the Base Building
Work, then (i) Landlord shall be released from the obligation to construct and
finish such component of the Base Building Work pursuant to this Section
1.1(A)(1); (ii) Landlord and Tenant shall identify additional improvements or
incentives of equivalent value to replace the eliminated component(s) of the
Base Building Work (“Alternate Base Building Work”), which Alternate Base
Building Work (if any) shall be completed in accordance with a schedule mutually
agreed upon by Tenant and Landlord and may be completed after substantial
completion of the remainder of Landlord’s Work; and (iii) the Lease shall
otherwise continue in full force and effect for the Premises.


(B)
Plans and Construction Process: Tenant Improvement Work.





Page 1
Exhibit B-1
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------




(1)
Preparation of the Plans. Landlord and Tenant acknowledge that prior to the date
hereof, Landlord, at Landlord’s sole cost and expense, has engaged Perkins +
Will to complete an initial test fit study of the Premises, which shall include
the laboratory space on the first (1st) floor of the Premises and Tenant’s
office space on the second (2nd) and third (3rd) floors of the Premises. No
later than the Tenant Plans Date, Tenant shall deliver to Landlord the data and
information required by Exhibit B-3 attached to the Lease for approval by
Landlord (“Tenant Submission”) for the work (expressly excluding the Base
Building Work) to be performed by Landlord to prepare the Premises for Tenant’s
occupancy (the “Tenant Improvement Work”). Landlord’s approval shall not be
unreasonably withheld or delayed; provided, however, that Landlord’s
determination of matters relating to aesthetic issues relating to alterations or
changes visible outside the Premises shall be in Landlord’s sole discretion.
Landlord, at its cost and expense, shall cause to be prepared a detailed floor
plan layout together with working drawings (the “Plans”) containing at least the
information contained in Tenant’s Submission, provided, however, that the
Landlord shall have no responsibility for the installation or connection of
Tenant’s computer, telephone, other communication equipment, systems or wiring
unless shown on the Plans. As soon as practicable after the preparation of the
Plans, Landlord will issue Tenant a written statement of all costs of the Tenant
Improvement Work which shall include a construction management fee equal to 2.5%
of the cost of hard construction costs of the Tenant Improvement Work.



a.
Alexion Furniture. Alexion Pharma LLC (“Alexion”) is the tenant occupying the
Premises as of the date of this Lease. At Tenant’s request, Landlord is
permitting Alexion to abandon (1) all of its furniture, fixtures, and equipment
that are currently in the second (2nd) and third (3rd) floors of the Premises as
of the date hereof, (2) all of its furniture, fixtures, and equipment that are
currently in the non-laboratory portion of the first (1st) floor of the Premises
as of the date hereof, and (3) the laboratory fixtures and equipment, cabling
and wiring listed on Exhibit B-4 attached hereto (collectively, the “Alexion
FF&E”) in the Premises upon Alexion’s surrender of the Premises. As part of the
preparation and approval of the Plans pursuant to this Section 1.1(B)(1), Tenant
shall identify which Alexion FF&E it shall retain (“Retained Alexion FF&E”) and
which Alexion FF&E shall be removed from the Premises as part of the Tenant
Improvement Work (“Unwanted Alexion FF&E”).



In connection therewith and notwithstanding anything to the contrary contained
herein, the parties acknowledge and agree that (x) Landlord shall permit the
Alexion FF&E to remain in the Premises upon Alexion’s surrender of the Premises,
(y) Landlord shall remove the Unwanted Alexion FF&E from the Premises in
accordance with the


Page 2
Exhibit B-1
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------




Plans as part of the Tenant Improvement Work, and (z) the Retained Alexion FF&E
shall be in the Premises when Landlord delivers the Premises to Tenant and
Landlord’s title to the same shall automatically transfer to Tenant; provided,
however, that Tenant further acknowledges and agrees that (i) Landlord makes no
representation or warranty, express or implied, with respect to the Retained
Alexion FF&E or to Landlord’s title thereto, (ii) Landlord shall have no
obligations whatsoever with respect to the Retained Alexion FF&E except to allow
it to remain in the Premises as set forth in this Section 1.1(B)(1)(a) and to
locate or relocate the Retained Alexion FF&E in the Premises in accordance with
the Plans as part of the Tenant Improvement Work, and (iii) Tenant shall be
solely responsible for the maintenance and subsequent removal of the Retained
Alexion FF&E on or prior to the expiration or earlier termination of this Lease.


(2)
Tenant Plan Excess Costs. To the extent the costs of the Tenant Improvement Work
exceed the Tenant Allowance set forth in Section 1.4 of this Work Agreement,
such excess costs are hereinafter referred to as “Tenant Plan Excess Costs” and
shall be paid by Tenant as Additional Rent in accordance with Section 1.5 of
this Work Agreement. Tenant shall notify Landlord in writing, within three (3)
days of receipt by Tenant of Landlord’s statement of Tenant Plan Excess Costs,
of either its approval thereof and its authorization to Landlord to proceed with
the Tenant Improvement Work in accordance with the Plans or changes in the Plans
reasonably acceptable to Landlord. In the event of the latter modification,
Landlord shall, as soon as practicable after Landlord obtains price quotations
for any changes in the Plans, quote to Tenant all changes in Tenant Plan Excess
Costs resulting from said plan modifications. Except for (i) approved Change
Orders (as hereinafter defined), (ii) Tenant Delays (as hereinafter defined),
and (iii) any and all additional and/or increased costs to perform Tenant
Improvement Work as the result of any errors, defects, discrepancies or
inconsistencies in the Plans (which errors, defects, discrepancies or
inconsistencies shall be promptly reviewed by Tenant and the amount of any
additional and/or increased costs in connection therewith reasonably approved by
Tenant, with any such delay in Tenant’s review and approval contributing to a
Tenant Delay), there shall be no increase in the Tenant Plan Excess Costs
without Tenant’s prior approval.



(3)
Authorization to Proceed Date; Tenant Plans Date; Long Lead Item Release Date.
Tenant shall, on or before the Authorization to Proceed Date, give Landlord
written authorization to proceed with the Tenant Improvement Work in accordance
with the Plans (“Notice to Proceed”). In addition, Tenant shall, on or before
the Tenant Plans Date, execute and deliver to Landlord any affidavits and
documentation required to be executed by Tenant or



Page 3
Exhibit B-1
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------




Tenant’s architect in order to obtain all permits and approvals necessary for
Landlord to commence and complete Landlord’s Work on a timely basis (“Permit
Documentation”). Tenant shall, on or before the Long Lead Item Release Date,
give Landlord written authorization to proceed to purchase and/or contract for
any items of work for which there is a long lead time in obtaining the materials
therefor or which are specially or specifically manufactured, produced or milled
for the work in or to the Premises and require additional time for receipt or
installation (“Long Lead Items”) identified in the Plans submitted prior to such
date (“Long Lead Notice”). Notwithstanding the foregoing, Tenant acknowledges
that (i) certain Long Lead Items may still delay completion of Landlord’s Work
and thus result in a Tenant Delay even if Tenant does authorize them on or
before the Long Lead Item Release Date, and (ii) any Long Lead Items which are
identified in the Plans after the Long Lead Item Release Date may delay
completion of Landlord’s Work and thus result in a Tenant Delay.


(4)
Change Orders. Tenant shall have the right, in accordance herewith, to submit
for Landlord’s approval change proposals subsequent to the preparation of the
Plans and Tenant’s approval of the Tenant Plan Excess Costs, if any (each, a
“Change Proposal”). Landlord agrees to respond to any such Change Proposal
within such time as is reasonably necessary (taking into consideration the
information contained in such Change Proposal) after the submission thereof by
Tenant, advising Tenant of any anticipated increase in costs (“Change Order
Costs”) associated with such Change Proposal, as well as an estimate of any
delay which would likely result in the completion of the Landlord’s Work if a
Change Proposal is made pursuant thereto (“Landlord’s Change Order Response”).
Tenant shall have the right to then approve or withdraw such Change Proposal
within five (5) days after receipt of Landlord’s Change Order Response. If
Tenant fails to respond to Landlord’s Change Order Response within such five (5)
day period, such Change Proposal shall be deemed withdrawn. If Tenant approves
such Change Proposal, then such Change Proposal shall be deemed a “Change Order”
hereunder and if the Change Order is made, then the Change Order Costs
associated with the Change Order shall be deemed additions to the Tenant Plan
Excess Costs and shall be paid in the same manner as Tenant Plan Excess Costs
are paid as set forth in Section 1.5 of this Work Agreement.



(5)
Landlord to Bid Major Trades. As the date of this Lease, Landlord and Tenant
have mutually agreed that J. Calnan & Associates (“Calnan”) shall serve as the
general contractor for the Landlord’s Work. Landlord shall cause Calnan to
competitively bid out that portion of the Tenant Improvement Work comprising the
“Major Trades” (defined as the trades expected to cost in excess of
$100,000.00), it being understood and agreed that the determination as to the
number of subcontractor bids to be obtained shall be in the Landlord’s



Page 4
Exhibit B-1
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------




reasonable discretion. Landlord shall enter into a fixed price or guaranteed
maximum price contract with Calnan.


(C)
Tenant Response to Requests for Information and Approvals. Except to the extent
that another time period is expressly herein set forth, Tenant shall respond to
any request from Landlord, Landlord’s architect, Landlord’s contractor and/or
Landlord’s Construction Representative for approvals or information in
connection with Landlord’s Work, within two (2) business days of Tenant’s
receipt of such request.



(D)
Time of the Essence. Time is of the essence in connection with Tenant’s
obligations under this Section 1.1.



(E)
Tenant Delay.



(1)
A “Tenant Delay” shall be defined as the following:



(a)
Tenant’s failure to provide Tenant’s Submission to Landlord on or before the
Tenant’s Plan Date, to give authorization to Landlord to proceed with the Tenant
Improvement Work on or before the Authorization to Proceed Date or to provide
all required Permit Documentation to Landlord on or before the Authorization to
Proceed Date; or



(b)
Tenant’s failure timely to respond to any request from Landlord, Landlord’s
architect, Landlord’s contractor and/or Landlord’s Construction Representative
including, without limitation, within the time periods set forth in Section
1.1(C) above;



(c)
Tenant’s failure to pay the Tenant Plan Excess Costs in accordance with Section
1.5 of this Work Agreement;



(d)
Any delay due to Long Lead Items;



(f)
Any delay due to changes, alterations or additions required or made by Tenant
after the preparation of the Plans, including, without limitation, Change
Orders; or



(f)
Any other delays caused by Tenant, Tenant’s contractors, architects, engineers
or anyone else engaged by Tenant in connection with the preparation of the
Premises for Tenant’s occupancy, including, without limitation, utility
companies and other entities furnishing communications, data processing or other
service, equipment, or furniture.





Page 5
Exhibit B-1
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------




(2)
Tenant Obligations with Respect to Tenant Delays.



(a)
Tenant covenants that no Tenant Delay shall delay commencement of the Term or
the obligation to pay Annual Fixed Rent or Additional Rent, regardless of the
reason for such Tenant Delay or whether or not it is within the control of
Tenant or any such employee. Landlord’s Work shall be deemed substantially
completed as of the date when Landlord’s Work would have been substantially
completed but for any Tenant Delays, as determined by Landlord in the exercise
of its good faith business judgment, and confirmed by Landlord’s architect.



(b)
Tenant shall reimburse Landlord the amount, if any, by which the cost of
Landlord’s Work is increased as the result of any Tenant Delay.



(c)
Any amounts due from Tenant to Landlord under this Section 1.1(E)(2) shall be
due and payable within thirty (30) days of billing therefor (except that amounts
due in connection with Change Orders shall be paid as provided in Section 1.5 of
this Work Agreement), and shall be considered to be Additional Rent. Nothing
contained in this Section 1.1(E)(2) shall limit or qualify or prejudice any
other covenants, agreements, terms, provisions and conditions contained in the
Lease.



(F)
Substantial Completion of Landlord’s Work.



(1)
Landlord’s Obligations. Subject to Tenant Delays and delays due to Force
Majeure, as defined in Section 6.1 of the Lease, Landlord shall use reasonable
speed and diligence to have Landlord’s Work substantially completed on or before
the Estimated Commencement Date, but Tenant shall have no claim against Landlord
for failure so to complete construction of Landlord’s Work in the Premises,
except for the right to terminate the Lease, without further liability to either
party, in accordance with the provisions hereinafter specified in Section 1.2 of
this Work Agreement. For the avoidance of doubt, the parties acknowledge and
agree that Landlord shall have no responsibility for, and the Landlord’s Work
shall not include, the commissioning of any of Tenant’s laboratory (including,
without limitation, the vivarium) or other equipment and systems.



(2)
Definition of Substantial Completion. The Premises shall be treated as having
been substantially completed (and ready for occupancy for the purposes of
Section 2.4 of the Lease) on the later of:



(a)
The date on which Landlord’s Work, together with common facilities for access
and services to the Premises, has been completed (or would have been completed
except for Tenant Delays) except for (i) items



Page 6
Exhibit B-1
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------




of work and adjustment of equipment and fixtures which can be completed after
occupancy has been taken without causing substantial interference with Tenant’s
use of the Premises (i.e. so-called “punch list” items), (ii) any components of
the Base Building Work which can be completed after occupancy has been taken
without substantial interference with Tenant’s use of the Premises, and (iii)
any components of Alternate Base Building Work (if any), or


(b)
The date when permission has been obtained from the applicable governmental
authority, to the extent required by law, for occupancy by Tenant of the
Premises for the Permitted Use, unless the failure to obtain such permission is
due to a Tenant Delay.



In the event of any dispute as to the date on which Landlord’s Work has been
substantially completed, the reasonable determination of Landlord’s architect as
to such date shall be deemed conclusive and binding on both Landlord and Tenant.


(3)
Incomplete Work. Landlord shall complete as soon as conditions practically
permit any incomplete items of Landlord’s Work, and Tenant shall cooperate with
Landlord in providing access as may be required to complete such work in a
normal manner.



(4)
Early Access by Tenant. Landlord shall permit Tenant access for installing
Tenant’s trade fixtures, equipment and furnishings in portions of the Premises
prior to substantial completion when it can be done without material
interference with remaining work or with the maintenance of harmonious labor
relations. Any such access by Tenant shall be upon all of the terms and
conditions of the Lease (other than the payment of Annual Fixed Rent, Tenant’s
Tax Payment or Operating Expenses Allocable to the Premises) and shall be at
Tenant’s sole risk, and Landlord shall not be responsible for any injury to
persons or damage to property resulting from such early access by Tenant.



(5)
Prohibition on Access by Tenant Prior to Actual Substantial Completion. If,
prior to the date that the Premises are in fact actually substantially complete,
the Premises are deemed to be substantially complete as a result of a Tenant
Delay (i.e. and the Commencement Date has therefor occurred), Tenant shall not
(except with Landlord’s consent) be entitled to take possession of the Premises
for the Permitted Use until the Premises are in fact actually substantially
complete.    Furthermore, other than the payment of Annual Fixed Rent,
Additional Rent, and any other charges due hereunder, Tenant shall not be
required to perform any obligations under the Lease which cannot be performed
without possession of the Premises (such as obligations



Page 7
Exhibit B-1
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------




to maintain the Premises) until such time as the Premises are in fact
substantially complete and Tenant is in possession of the Premises.


1.2    Outside Completion Date
(A)    If Landlord shall have failed substantially to complete Landlord’s Work
on or before the date that is forty-five (45) days subsequent to the Estimated
Commencement Date as defined in Section 1.1 of the Lease (which date shall be
extended automatically for such periods of time as Landlord is prevented from
proceeding with or completing the same by reason of Landlord’s Force Majeure as
defined in Section 6.1 of the Lease or any Tenant Delay without limiting
Landlord’s other rights on account thereof), the Annual Fixed Rent shall be
abated by one (1) day for each day beyond the date which is forty-five (45) days
subsequent to the Estimated Commencement Date (as so extended) that Landlord
fails to substantially complete Landlord’s Work; provided, however, that such
rental abatement shall not continue beyond the Outside Completion Date
regardless if Landlord’s Work is substantially complete as of such date.


(B)    If Landlord shall have failed substantially to complete Landlord’s Work
on or before the Outside Completion Date as defined in Section 1.1 of the Lease
(which date shall be extended automatically for such periods of time as Landlord
is prevented from proceeding with or completing the same by reason of Force
Majeure as defined in Section 6.1 of the Lease (but not more than one hundred
twenty (120) additional days in the aggregate) or any act or failure to act of
Tenant which interferes with Landlord’s construction of the Premises, without
limiting Landlord’s other rights on account thereof), Tenant shall have the
right to terminate the Lease by giving notice to Landlord of Tenant’s desire to
do so before such completion and within the time period from the Outside
Completion Date (as so extended) until the date which is thirty (30) days
subsequent to the Outside Completion Date (as so extended); and, upon the giving
of such notice, the term of the Lease shall cease and come to an end without
further liability or obligation on the part of either party unless, within
thirty (30) days after receipt of such notice, Landlord substantially completes
Landlord’s Work.


(C)     The foregoing rent abatement and right of termination shall be Tenant’s
sole and exclusive remedies for Landlord’s failure so to substantially complete
Landlord’s Work within the time periods set forth above. Each day of Tenant
Delay shall be deemed conclusively to cause an equivalent day of delay by
Landlord in substantially completing the work to be done by Landlord pursuant to
Section 1.1 of this Work Agreement, and thereby automatically extend for each
such equivalent day of delay the date of the Estimated Commencement Date and
Outside Completion Date, as applicable.


1.3    Quality and Performance of Work
All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with all applicable laws, ordinances,
rules, regulations, statutes, by-laws, court decisions, and orders and
requirements of all public


Page 8
Exhibit B-1
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------




authorities (“Legal Requirements”) and all Insurance Requirements (as defined in
Section 5.12 of the Lease). Any work performed by Tenant or its separate
contractors shall be coordinated with any work being performed by or for
Landlord and in such manner as to maintain harmonious labor relations. Each
party may inspect the work of the other at reasonable times and shall promptly
give notice of observed defects. Each party authorizes the other to rely in
connection with design and construction upon approval and other actions on the
party’s behalf by any Construction Representative of the party named in Section
1.1 of the Lease or any person hereafter designated in substitution or addition
by notice to the party relying. Except to the extent to which Tenant shall have
given Landlord notice of respects in which Landlord has not performed Landlord’s
construction obligations under this Work Agreement (if any) (i) not later than
the end of the ninth (9th) full calendar month next beginning after the
Commencement Date with respect to the heating, ventilating and air conditioning
systems servicing the Premises, and (ii) not later than the sixth (6th) full
calendar month next beginning after the Commencement Date with respect to
Landlord’s construction obligations under this Work Agreement not referenced in
(i) above, and except for latent defects which are not reasonably capable of
being identified within the time periods set forth in clauses (i) and (ii)
above, Tenant shall be deemed conclusively to have approved Landlord’s
construction and shall have no claim that Landlord has failed to perform any of
Landlord’s obligations under this Work Agreement (if any). Landlord agrees to
correct or repair at its expense items which are then incomplete or do not
conform to the work contemplated under the Plans and as to which, in either
case, Tenant shall have given notice to Landlord, as aforesaid. Landlord agrees
to enforce (at Tenant’s expense), or assign to Tenant, any warranty claims
against Calnan with respect to the Tenant Improvement Work. For the avoidance of
doubt, nothing in this Section 1.3 shall be deemed to be a representation or
warranty by Landlord, either express or implied, with respect to the condition
of the Retained Alexion FF&E or its fitness or suitability for any particular
use or purpose.


1.4    Special Allowance
Landlord shall provide to Tenant a special allowance equal to the product of (i)
$75.00 and (ii) the Rentable Floor Area of the Premises (the “Tenant
Allowance”). The Tenant Allowance shall be used and applied by Landlord solely
on account of the cost of the Tenant Improvement Work. In no event shall
Landlord’s obligations to pay or reimburse Tenant for any of the costs of the
Tenant Improvement Work exceed the total Tenant Allowance. Notwithstanding the
foregoing, Landlord shall be under no obligation to apply any portion of the
Tenant Allowance for any purposes other than as provided in this Section 1.4. In
addition, in the event that (i) Tenant is in default under the Lease beyond
applicable notice and cure periods or (ii) there are any liens which are not
bonded to the reasonable satisfaction of Landlord against Tenant’s interest in
the Lease or against the Building or the Site arising out of any work performed
by Tenant or any litigation in which Tenant is a party, then, from and after the
date of such event (“Event”) until the same is cured or eliminated, Landlord may
suspend funding the Tenant Allowance and Tenant shall be obligated to pay, as
Additional Rent, all costs of the Tenant Improvement Work in excess of that
portion of the Tenant Allowance funded by Landlord through the date of the
Event, and upon elimination of the Event, Landlord shall resume funding the
Tenant Allowance. Further, the Tenant


Page 9
Exhibit B-1
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------




Allowance shall only be applied towards the cost of leasehold improvements and
in no event shall Landlord be required to make application of any portion of the
Tenant Allowance towards Tenant’s personal property, trade fixtures or moving
expenses or on account of any supervisory fees, overhead, management fees or
other payments to Tenant, or any partner or affiliate of Tenant. In the event
that the costs of the Tenant Improvement Work are less than the Tenant
Allowance, Tenant shall not be entitled to any payment or credit nor shall there
be any application of the same toward Annual Fixed Rent or Additional Rent owed
by Tenant under the Lease.


Notwithstanding the foregoing, it is understood and agreed that Tenant may
utilize up to a maximum of fifteen percent (15%) (the “Cap Amount”) of the
Tenant Allowance towards the cost of architectural and engineering design of the
Tenant Improvement Work, and the installation or connection of Tenant’s
computer, telephone, other communication equipment, systems or wiring shown on
the Plans (the “Special Costs”); provided, however, that the conditions to
application of the Tenant Allowance set forth above have been satisfied and
provided further that, with respect to any Special Costs for which Tenant has
directly contracted, Tenant (i) has paid for all of such Special Costs in full
and has delivered to Landlord lien waivers from all persons who might have a
lien as a result thereof in a from reasonably satisfactory to Landlord, and (ii)
has delivered to Landlord its certificate specifying the cost of such Special
Costs, together with evidence of such cost in the form of paid invoices,
receipts and the like. Landlord shall pay to Tenant the lesser of the amount of
such costs so certified or the Cap Amount within thirty (30) days after the
satisfaction of the foregoing conditions.


1.5    Payment of Tenant Plan Excess Costs


To the extent, if any, that there are Tenant Plan Excess Costs, Tenant shall
reimburse Landlord, as Additional Rent, within ten (10) days of billing
therefor, from time to time during the performance of Landlord’s Work, the
Tenant Plan Excess Costs in the proportion that the Tenant Plan Excess Costs
bear to the total cost for the Landlord’s Work.


 


Page 10
Exhibit B-1
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





EXHIBIT B-2


Base Building Work: Space Plan and Detailed Scope


Element
Description
Demolition – Atrium & Cafe
Remove (i) existing light fixtures (ii) existing glass wall separating the three
(3) story atrium and cafeteria seating area and (iii) existing planter box
located against the elevators.


Exterior Patio & Lawn Area
Construct exterior patios at the front and rear of the Building and landscape
the lawn area at the rear of the Building, in each case, in a manner generally
consistent in design and size as shown on the plan attached to this Exhibit B-2.
Both the front and rear exterior patios shall include (i) new lighting, (ii)
concrete pavers, (iii) landscaping, and (iv) electric outlets. The exterior
patio at the front of the Building will also include a trellis.
 
Bathrooms






Demolish existing bathrooms to their studs. Supply and install new (i) ceramic
floor tile (ii) ceramic wet walls (iii) countertops (iv) acoustical ceiling
tiles and grid (v) 2’x2’ LED light fixtures (vi) toilet partitions (vii) toilet
accessories and (viii) moisture resistant drywall.


Atrium & Cafe


Supply and install new (i) drywall over existing brick walls (ii) LED light
fixtures (iii) 2’x 2’ ceiling tiles and grid (iv) glass enclosure with lighting
on full height of elevator shaft and (v) replace kitchen equipment as needed in
connection with Base Building Work.















Page 1
Exhibit B-2
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Outdoor Patios & Lawn Area Plan


exhibitto10qleasedice_image1.gif [exhibitto10qleasedice_image1.gif]


Page 2
Exhibit B-2
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





EXHIBIT B-3


TENANT PLAN AND WORKING DRAWING REQUIREMENTS




1.
Floor plan indicating location of partitions and doors (details required of
partition and door types).



2.
Location of standard electrical convenience outlets and telephone outlets.



3.
Location and details of special electrical outlets; (e.g. Xerox), including
voltage, amperage, phase and NEMA configuration of outlets.



4.
Reflected ceiling plan showing layout of standard ceiling and lighting fixtures.
Partitions to be shown lightly with switches located indicating fixtures to be
controlled.



5.
Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.



6.
Location and heat load in BTU/Hr. of all special air conditioning and
ventilating requirements and all necessary HVAC mechanical drawings.



7.
Location and details of special structural requirements, e.g., slab penetrations
and areas with floor loadings exceeding a live load of 70 lbs./s.f.



8.
Locations and details of all plumbing fixtures; sinks, drinking fountains, etc.



9.
Location and specifications of floor coverings, e.g., vinyl tile, carpet,
ceramic tile, etc.



10.
Finish schedule plan indicating wall covering, paint or paneling with paint
colors referenced to standard color system.



11.
Details and specifications of special millwork, glass partitions, rolling doors
and grilles, blackboards, shelves, etc.



12.
Hardware schedule indicating door number keyed to plan, size, hardware required
including butts, latchsets or locksets, closures, stops, and any special items
such as thresholds, soundproofing, etc. Keying schedule is required.





Page 1
Exhibit B-3
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------






13.
Verified dimensions of all built-in equipment (file cabinets, lockers, plan
files, etc.).



14.
Location of any special soundproofing requirements.



15.
All drawings to be uniform size (30” X 42”) and shall incorporate the standard
project electrical and plumbing symbols and be at a scale of 1/8” = 1’ or
larger.



16.
Drawing submittal shall include the appropriate quantity required for Landlord
to file for permit along with four half size sets and one full size set for
Landlord’s review and use.



17.
Provide all other information necessary to obtain all permits and approvals for
Landlord’s Work.



18.
Upon completion of the work, Tenant shall provide Landlord with two hard copies
and one electronic CAD file of updated architectural and mechanical drawings to
reflect all project sketches and changes.







Page 2
Exhibit B-3
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





EXHIBIT B-4


ALEXION LABORATORY FIXTURES AND EQUIPMENT




1.
All lab benches/chairs

2.
Racking/storage in the Vivarium

3.
InnoVive Rodent Caging System (12) – inclusive of mobile racking, ventilation
system, caging and bedding supplies

4.
Hydrovar Xylem Water System





Page 1
Exhibit B-4
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





EXHIBIT C


LANDLORD SERVICES




I.    CLEANING


Cleaning and janitorial services shall be provided as needed Monday through
Friday, exclusive of holidays observed by the cleaning company and Saturdays and
Sundays.


A.
OFFICE AREAS



Cleaning and janitorial services to be provided in the office areas shall
include:


1.
Vacuuming, damp mopping of resilient floors and trash removal.



2.
Dusting of horizontal surfaces within normal reach (tenant equipment to remain
in place).



3.
High dusting and dusting of vertical blinds to be rendered as needed.



For the avoidance of doubt, Landlord and Tenant acknowledge and agree that
Landlord shall not be responsible for cleaning the laboratory (including,
without limitation, the vivarium).
                
B.    LAVATORIES


Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:


1.
Dusting, damp mopping of resilient floors, trash removal, sanitizing of basins,
bowls and urinals as well as cleaning of mirrors and bright work.



2.
Refilling of soap, towel, tissue and sanitary dispensers to be rendered as
necessary.



3.
High dusting to be rendered as needed.



C.
MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS



Cleaning and janitorial services to be provided in the common areas of the
building shall include:




Page 1
Exhibit C
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------




1.
Trash removal, vacuuming, dusting and damp mopping of resilient floors and
cleaning and sanitizing of water fountains.



2.
High dusting to be rendered as needed.



D.
WINDOW CLEANING



All exterior windows shall be washed on the inside and outside surfaces at
            frequency necessary to maintain a first class appearance.


II.    HVAC


A.
Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one (1)
person per one hundred fifty (150) square feet of useable floor area served, and
a combined lighting and standard electrical load of 3.0 watts per square foot of
useable floor area. In the event Tenant introduces into the Premises personnel
or equipment which overloads the system’s ability to adequately perform its
proper functions, Landlord shall so notify Tenant in writing and supplementary
system(s) may be required and installed by Landlord at Tenant’s expense, if
within fifteen (15) days Tenant has not modified its use so as not to cause such
overload.



Operating criteria of the basic system shall not be less than the following:


(i)
Cooling season indoor temperature of not in excess of 73 - 79 degrees Fahrenheit
when outdoor temperature is 91 degrees ambient.



(ii)
Heating season minimum room temperature of 68 - 75 degrees Fahrenheit when
outdoor temperature is 6 degrees Fahrenheit ambient.



B.
Landlord shall provide heating, ventilating and air conditioning for the
Premises, but expressly excluding the any portion of the Premises used for
laboratory use, as normal seasonal changes may require during the hours of 6:00
a.m. to 7:00 p.m. Monday through Friday (legal holidays in all cases excepted).
Tenant hereby acknowledges and agrees that Tenant shall be responsible for
providing heating, ventilating and air conditioning for the portion of the
Premises used for laboratory use.



If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
landlord’s best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.




Page 2
Exhibit C
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------




III.    ELECTRICAL SERVICES


A.
Landlord shall provide electric power for a combined load of 3.0 watts per
square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.



B.
In the event that Tenant has special equipment (such as computers and
reproduction equipment) that requires either 3-phase electric power or any
voltage other than 120 volts, or for any other usage in excess of 3.0 watts per
square foot of useable area, Landlord may at its option require the installation
of separate metering (Tenant being solely responsible for the costs of any such
separate meter and the installation thereof) and direct billing to Tenant for
the electric power required for any such special equipment.



C.
Landlord will furnish and install, at Tenant’s expense, all replacement lighting
tubes, lamps and ballasts required by Tenant.



IV.    ELEVATORS


Provide passenger elevator service.


V.    WATER


Provide tempered water for lavatory and kitchen purposes and cold water for
drinking, lavatory, kitchen and toilet purposes.


VI.    CARD ACCESS SYSTEM


Landlord will provide a card access system at entry doors of the Building.


VII.
SNOW PLOWING AND LANDSCAPING.



A.
Landlord will keep the walkways, driveways and parking areas reasonably free
from the accumulation of snow and ice.



B.
Landlord shall maintain the exterior grounds consistent with other first-class
buildings in the Boston West Suburban Market.





Page 3
Exhibit C
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





EXHIBIT D


FLOOR PLAN
hayden2.jpg [hayden2.jpg]








Page 1
Exhibit D
`



--------------------------------------------------------------------------------




hayden3.jpg [hayden3.jpg]


Page 2
Exhibit D
`



--------------------------------------------------------------------------------




hayden4.jpg [hayden4.jpg]


Page 3
Exhibit D
`



--------------------------------------------------------------------------------





EXHIBIT E


FORM OF DECLARATION AFFIXING THE COMMENCEMENT DATE OF LEASE


THIS AGREEMENT made this      day of             , 20___, by and between
[LANDLORD] (hereinafter “Landlord”) and [TENANT] (hereinafter “Tenant”).




W I T N E S S E T H T H A T:


1.    This Agreement is made pursuant to Section [2.4] of that certain Lease
dated [date], between Landlord and Tenant (the “Lease”).


2.    It is hereby stipulated that the Lease Term commenced on [commencement
date], (being the “Commencement Date” under the Lease), and shall end and expire
on [expiration date], unless sooner terminated or extended, as provided for in
the Lease.


WITNESS the execution hereof by persons hereunto duly authorized, the date first
above written.


 
 
LANDLORD:
 
 
 
 
 
[INSERT LL SIGNATURE BLOCK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 







Page 1
Exhibit E
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------




 
 
TENANT:
 
 
 
ATTEST:
 
[TENANT]
 
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
Hereunto duly authorized







Page 2
Exhibit E
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------






EXHIBIT F


BROKER DETERMINATION OF PREVAILING MARKET RENT


Where in the Lease to which this Exhibit F is attached provision is made for a
Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:


1.    Tenant’s Request. Tenant shall send a notice to Landlord by the time set
for such notice in the applicable section of the Lease, requesting a Broker
Determination of the Prevailing Market Rent, which notice to be effective must
(i) make explicit reference to the Lease and to the specific section of the
Lease pursuant to which said request is being made, (ii) include the name of a
broker selected by Tenant to act for Tenant, which broker shall be affiliated
with a major Boston commercial real estate brokerage firm selected by Tenant and
which broker shall have at least ten (10) years experience dealing in properties
of a nature and type generally similar to the Building located in the Boston
West Suburban Market, and (iii) explicitly state that Landlord is required to
notify Tenant within thirty (30) days of an additional broker selected by
Landlord.


2.    Landlord’s Response. Within thirty (30) days after Landlord’s receipt of
Tenant’s notice requesting the Broker Determination and stating the name of the
broker selected by Tenant, Landlord shall give written notice to Tenant of
Landlord’s selection of a broker having at least the affiliation and experience
referred to above.


3.    Selection of Third Broker. Within ten (10) days thereafter the two (2)
brokers so selected shall select a third such broker also having at least the
affiliation and experience referred to above.


4.    Rental Value Determination. Within thirty (30) days after the selection of
the third broker, the three (3) brokers so selected, by majority opinion, shall
make a determination of the annual fair market rental value of the Premises for
the period referred to in the Lease. Such annual fair market rental value
determination (x) may include provision for annual increases in rent during said
term if so determined, (y) shall take into account the as-is condition of the
Premises and all relevant market-based factors and (z) shall take account of,
and be expressed in relation to, the tax and operating cost bases and provisions
for paying for so-called tenant electricity as contained in the Lease. The
brokers shall advise Landlord and Tenant in writing by the expiration of said
thirty (30) day period of the annual fair market rental value which as so
determined shall be referred to as the Prevailing Market Rent.


5.    Resolution of Broker Deadlock. If the Brokers are unable to agree at least
by majority on a determination of annual fair market rental value, then the
brokers shall send a notice to Landlord and Tenant by the end of the thirty (30)
day period for making said determination setting forth their individual
determinations of annual fair market rental value, and the highest such
determination and the lowest such determination shall be disregarded and the
remaining determination shall be deemed to be the determination of annual fair
market rental value and shall be referred to as the Prevailing Market Rent.




Page 1
Exhibit F
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





6.    Costs. Each party shall pay the costs and expenses of the broker selected
by it and each shall pay one half (½) of the costs and expenses of the Third
Broker.


7.    Failure to Select Broker or Failure of Broker to Serve. If Tenant shall
have requested a Broker Determination and Landlord shall not have designated a
broker within the time period provided therefor above, then Tenant’s Broker
shall alone make the determination of Prevailing Market Rent in writing to
Landlord and Tenant within thirty (30) days after the expiration of Landlord’s
right to designate a broker hereunder. If Tenant and Landlord have both
designated brokers but the two brokers so designated do not, within a period of
fifteen (15) days after the appointment of the second broker, agree upon and
designate the Third Broker willing so to act, the Tenant, the Landlord or either
broker previously designated may request the Boston Bar Association (or such
organization as may succeed to the Boston Bar Association) to designate the
Third Broker willing so to act and a broker so appointed shall, for all
purposes, have the same standing and powers as though he had been seasonably
appointed by the brokers first appointed. In case of the inability or refusal to
serve of any person designated as a broker, or in case any broker for any reason
ceases to be such, a broker to fill such vacancy shall be appointed by the
Tenant, the Landlord, the brokers first appointed or the Boston Bar Association
as the case may be, whichever made the original appointment, or if the person
who made the original appointment fails to fill such vacancy, upon application
of any broker who continues to act or by the Landlord or Tenant such vacancy may
be filled by the Boston Bar Association and any broker so appointed to fill such
vacancy shall have the same standing and powers as though originally appointed.












Page 2
Exhibit F
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------






EXHIBIT G


FORM OF LETTER OF CREDIT


[Letterhead of a money center bank acceptable to the Owner]


[Please note the tenant on this Letter of Credit must match the exact tenant
entity in the Lease]




[date]


[Landlord]
c/o Boston Properties LP
800 Boylston Street, Suite 1900
Boston, Massachusetts 02199-8103
Attn: Lease Administration, Legal Dept.




Ladies and Gentlemen:


We hereby establish our Irrevocable Letter of Credit and authorize you to draw
on us at sight for the account of [Tenant] (“Applicant”), the aggregate amount
of [spell out dollar amount] and [__]/100 Dollars [($        )]. You shall have
the right to make partial draws against this Letter of Credit from time to time.


Funds under this Letter of Credit are available to the beneficiary hereof as
follows:


Any or all of the sums hereunder may be drawn down at any time and from time to
time from and after the date hereof by [Landlord] (“Beneficiary”) when
accompanied by this Letter of Credit and a written statement signed by an
individual purporting to be an authorized agent of Beneficiary, certifying that
such moneys are due and owing to Beneficiary pursuant to that certain lease
agreement between Beneficiary, as landlord, and Applicant, as tenant, with
respect to premises located at 33 Hayden Avenue, Lexington, Massachusetts, and a
sight draft executed and endorsed by such individual.


This Letter of Credit is transferable in its entirety to any successor in
interest to Beneficiary as owner of 33 Hayden Avenue, Lexington, Massachusetts.
Should a transfer be desired, such transfer will be subject to the return to us
of this advice, together with written instructions. Any fees related to such
transfer shall be for the account of the Applicant.


The amount of each draft must be endorsed on the reverse hereof by the
negotiating bank. We hereby agree that this Letter of Credit shall be duly
honored upon presentation and delivery of the certification specified above.


This Letter of Credit shall expire on [Final Expiration Date].


Page 1
Exhibit G
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------







Notwithstanding the above expiration date of this Letter of Credit, the term of
this Letter of Credit shall be automatically renewed for successive, additional
one (1) year periods unless, at least sixty (60) days prior to any such date of
expiration, the undersigned shall give written notice to Beneficiary, by
certified mail, return receipt requested and at the address set forth above or
at such other address as may be given to the undersigned by Beneficiary, that
this Letter of Credit will not be renewed.


If any instructions accompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to your account with another bank, we
will only effect such payment by fed wire to a U.S. regulated bank, and we
and/or such other bank may rely on an account number specified in such
instructions even if the number identifies a person or entity different from the
intended payee.


This Letter of Credit is governed by the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication 500.


Very truly yours,


[Name of Issuing Bank]




By:    __________________________
Name:     _________________________
Title:    __________________________










Page 2
Exhibit G
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------






EXHIBIT H


FORM OF CERTIFICATE OF INSURANCE


exhibitto10qleasedice_image5.gif [exhibitto10qleasedice_image5.gif]




Page 1
Exhibit H
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------









exhibitto10qleasedice_image6.jpg [exhibitto10qleasedice_image6.jpg]


    




Page 2
Exhibit H
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------








EXHIBIT I


TENANT’S HAZARDOUS MATERIALS


Chemical
Hazard
Volume
Units
(2-Hydroxypropyl)-beta-cyclodextrin
N/A
100
g
(2'R)-2'-Deoxy-2'-fluoro-2'-methyluridine
Irritant
1
g
(Diacetoxyiodo) benzene
N/A
425
g
(R)-2-Amino-3-(tritylthio)propan-1-ol
N/A
1
g
(Trimethylsilyl)methylmagnesium chloride solution, 1.0M in diethyl ether
Flammable, corrosive
100
ml
(z)-Guggulsterone
N/A
10
mg
1-(2'-Deoxy-5'-O-DMT-2'-fluoro-b-D-arabinofuranosyl)uracil 3'-CE phosphoramidite
N/A
500
mg
1,1,1,3,3,3 Hexafluoro-2-propanol
Corrosive, toxic
1.5
kg
1,2,3,4,6-Penta-O-acetyl-a-D-mannopyranose
N/A
100
g
1,2,5-Dithiazepane hydrochloride
N/A
2.5
g
1,2:5,6-Di-O-isopropylidene-a-D-glucofuranose
N/A
250
g
1,2-Dichloroethane
Flammable, toxic
300
ml
1,2-Dioleoyl-sn-glycero-3-phosphocholine
N/A
10
g
1,2-Dioleyloxy-3-dimethylamino-propane
N/A
60
g
1,2-Dipalmitoyl-sn-glycero-3-phosphocholine
N/A
10
g
1,2-Distearoyl-sn-glycero-3-phosphocholine
N/A
10
g
1,2-O-Isopropylidene-a-d-xylofranose
N/A
50
g
1,3-Di-Boc-2-(trifluoromethylsulfonyl)guanidine
Irritant
25
g
1,3-Di-Boc-Spermine-S-Carboxylic Acid
N/A
1
g
1,3-Dichloro-1,1,3,3,-tetraisopropyl disiloxane
Corrosive
50
g
1,4-Dioxane
Flammable, toxic
600
ml
1,8-Diazabicyclo (5.4.0)undec-7-ene
Corrosive, toxic
300
ml
10% Formalin
Combustible, toxic
50
L
10mM Tris 3% Sucrose pH 7.4
N/A
1
L
10mM Tris, 1% sucrose pH 7.4
N/A
12.5
L
10mM Tris, 1% trehalose pH 7.4
N/A
12.5
L
10x Diluent Concentrate Mouse Albumin Elisa Kit
N/A
30
ml
1-Bromo-3-chloropropane
Toxic
3
L
1-Ethyl-3-(3'-dimethylaminopropyl) carbodiimide hydrochloride
Irritant
25
g
1-Methyl-1H-inazole-4- boronic acid pinacol ester
Irritant
1.25
g



Page 1
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





1-Methyl-2-pyrrolidinone
Combustible, toxic
200
ml
1-Methylimidazole
Combustible, toxic
200
g
1-Palmitoyl-2-oleoyl-sn-glycero-3-phosphoglycerol
N/A
10
g
1-Step Ultra TMB-ELISA
N/A
500
ml
2-(2,4-Dioxo-1,2,3,4-tetrahydropyrimidine-1-YL)acetic acid
N/A
100
g
2-(p-toluidinyl)naphthalene-6-sulfonic acid, sodium salt
Irritant
100
mg
2-(Trimethylsilyl)ethoxymethyl chloride
Flammable, corrosive
5
g
2,2,2-Tribromoethanol
Irritant
25
g
2,2,2-Trifluoroethanol
Flammable, toxic
200
g
2,2'-Anhydrouridine
N/A
50
g
2,2'-Azobis(2-methylpropionitrile)
Flammable, toxic
25
g
2,2'-dithiodipyridine
N/A
10
g
2,4,6-Trihydroxyacetophenone
Irritant
5
g
2,4,6-Trimethylpyridine
Flammable, toxic
100
ml
2,4-Bis((trimethylsilyl)oxy)pyrimidine
N/A
5
g
2,4-Dimethoxybenzylamine
Corrosive
100
ml
2,4-Dimethylbenzoyl chlorosilane
N/A
5
g
2,6-Lutidine
Flammable, irritant
125
ml
2-Amino-4,5-dihydroxypyridine
N/A
25
g
2-Chloroethanol
Flammable, corrosive, toxic
100
g
2-Cyanoethyl N,N,N′,N′- tetraisopropylphosphorodiamidite
Flammable, irritant
10
g
2'-Deoxy-2',2'-difluorocytidine
Toxic
10
g
2'-Deoxy-2'-fluoroinosine
Toxic
10
g
2'-Deoxy-2'Fluorouridine
Toxic
81.5
g
2'-Deoxy-5'-O-DMT-2'-fluorouridine
Toxic
50
g
2'-Deoxyuridine
N/A
100
g
2'-Fluoro-2'-Deoxyuridine
Irritant
25
g
2-Hydroxybenzothiazole
Irritant
10
g
2-Hydroxyethyl 1,2,5-dithiazepane-5-carboxylate
N/A
1
g
2-Mercaptobenzyl alcohol
Irritant
5
g
2-methoxyethanol
Flammable, toxic
100
ml
2-Methylbutane
Flammable, toxic
4.1
L



Page 2
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





2'-O-Methylinosine
N/A
155
g
3-(Dimethylamino)benzoic acid
N/A
10
g
3,4,6-Tri-O-acetyl-D-galactyl
N/A
25
g
3,4-Dimethoxy-3-cylobutene-1,2-dione
Sensitizer
5
g
3-Chloroperbenzoic Acid
Oxidizer, Irritant
200
g
3-Hydroxypropionitrile
N/A
250
g
3-Isobutyl-1-methylxanthine
N/A
100
mg
3-Methyl-2-benzothiazolinone hydrazone hydrochloride monohydrate
Toxic
2.5
g
4(5)-(Hydroxymethyl)Imidazole
Irritant
5
g
4-(dimethylamino)pyridine
Toxic
100
g
4,4' Dimethoxytriphenylmethylchloride
N/A
10
g
4,4'-Dimethoxytrityl chloride
N/A
25
g
4,5-Dicyanoimidazole
Corrosive
105
g
4-Imidazolemethanol hydrochloride
Irritant
50
g
4-Methomorpholine
Flammable, corrosive
100
ml
4-Methoxybenzamide
N/A
5
g
4-Methoxybenzoyl chloride
Combustible, corrosive
25
g
4-Methoxytriphenylmethyl chloride
N/A
100
g
4-Nitrophenyl a-D-mannopyranoside
N/A
20
g
5(6)-Carboxyfluorescein
N/A
1
g
5-(ethylthio)-1H-tetrazole
Flammable, irritant
35
g
5-DMT-Uridine
N/A
25
g
5-Nitroindole
Corrosive
5
g
5'-O-DMT-N6-Benzoyl-2'-Fluoro-2'-Deoxyadensosine
N/A
5
g
5-Phenyl-1-H-tetrazole
Irritant
25
g
5-Sulfosalicylic Acid, Dihydrate
Irritant
125
g
6-(p-Toluidino)-2-naphthalenesulfonic acid sodium salt
Irritant
250
mg
6-Bromo-1-hexanol
Irritant
5
g
6-Mercaptopurine monohydrate
Toxic
5
g
8-Anilino-1-naphalenesulforic acid
N/A
5
g
8-Hydroxy-1,3,6-pyrenetrisulfonic acid trisodium salt
Irritant
1
g
9-Borabicyclo[3.3.1]nonane solution, 0.4M in hexanes
Flammable, toxic
100
ml
a-Amylase from Porcine Pancreas
Toxic
35
mg
Accel TB disinfectant
N/A
869
g
Acetaldehyde ammonia trimer
Irritant
100
g



Page 3
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Acetaldehyde solution, 40% in water
Flammable, toxic
1
kg
Acetaminophen
Irritant
5
vial
Acetate buffer, pH 4.0
Corrosive
1
L
Acetic acid
Flammable, corrosive
7.1
L
Acetic acid-triethylamine solution 2:1
Corrosive
100
ml
Acetic Anhydride
Flammable, toxic, corrosive
600
g
Acetone
Flammable, irritant
40
L
Acetonitrile
Flammable, irritant
69.6
L
Acetyl Chloride
Flammable, corrosive
100
ml
Activated charcoal
N/A
1.25
kg
a-D-Galacturonic acid 1-phosphate lithium salt
N/A
25
mg
AEC Substrate System
Toxic
125
ml
Agarose
N/A
500
g
Agencort RNA Clean XP
N/A
40
ml
Agilent DNA 1000 Reagents
N/A
1
kit
Agilent Small RNA Reagents Part 11
N/A
2
kit
Akt Inhibitor X
Irritant
5
g
Albumin from bovine serum
N/A
100
g
Albumin from human serum
N/A
1
g
Albumin Standard
N/A
20
ml
Alcian blue 8GX
N/A
25
g
Aldehyde dehydrogenase activity colorimetric assay kit
N/A
100
assays
Aldrithiol-2
N/A
5
g
Aluminum Oxide
N/A
100
g
Amberlite IR120 Hydrogen Form
N/A
1
kg
Amberlite IRA-67 free base
N/A
1
kg
Amiloride hydrochloride hydrate
Toxic
1
g
Ammonia solution, 7N in methanol
Flammable, toxic, corrosive
1.3
L
Ammonium acetate
N/A
1.1
kg
Ammonium bicarbonate
Irritant
750
g
Ammonium buffer (10mM) pH 9
Corrosive
4
L
Ammonium cerium(IV) nitrate
Oxidizer, toxic, corrosive
50
g
Ammonium chloride
Irritant
3.75
kg
Ammonium Fluoride .5M in Methanol
Flammable, toxic
300
ml
Ammonium formate
N/A
50
g



Page 4
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Ammonium hydroxide solution
Corrosive
4.4
L
Ammonium phosphate monobasic
N/A
50
g
Ammonium Solution
Corrosive
300
ml
Ammonium sulfate
N/A
100
g
Ammonium thiocyanate
Irritant
250
g
Ammounim Persulfate
Oxidizer, toxic
25
g
Amphotericin B solution
N/A
20
ml
Ampicillin
Sensitizer
25
g
Amyloid Stain, Congo Red
Flammable, irritant
1
kit
Anastandard Fluorescene Assay Calibration Kit
N/A
1
kit
Aniline
Combustible, toxic, corrosive
5
ml
Aniline Blue Solution
Irritant
1.25
L
Antibody to Hepatitis B surface Antigen GsHBsAg
N/A
3
kit
Anti-Digoxigen
N/A
200
ul
Antitbrobin III Human Elisa Kit
N/A
3
kit
Arginine CRS
N/A
50
mg
Argon gas
N/A
35
gal
Ascorbyl palmitate
N/A
125
g
Asialofetuin from fetal calf serum
N/A
250
mg
Atto 520-Biotin
N/A
1
mg
Azido-Dpeg4-NHS ester
N/A
1
g
Azidotrimethylsilane
Flammable, toxic
10
g
Azocasein
N/A
1
g
Barium acetate
Irritant
5
g
BCA Protein Assay Kit
N/A
1
kit
BCA Protein Assay Reagent A
N/A
1
L
BCA Protein Assay Reagent B
N/A
50
ml
BD Phosflow Lyse/fix buffer 5X
Toxic
250
ml
BDH® pH Reference Standard Buffers pH 10
N/A
500
ml
BDH® pH Reference Standard Buffers pH 4
N/A
500
ml
BDH® pH Reference Standard Buffers pH 7
N/A
500
ml
Benzene
Flammable, toxic
500
ml
Benzoyl Chloride
Combustible, corrosive
475
ml
Benzyl alcohol
Irritant
100
ml
Benzyl chloromethyl ether
Toxic, corrosive
10
g
Benzyl chloromethyl ether
Toxic, corrosive
100
ml



Page 5
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Benzylamine
Combustible, corrosive
5
g
Benzyltriethylammonium chloride
Irritant
100
g
Betaine
N/A
50
g
Betulinic Acid
N/A
100
mg
B-Galactosidase Reporter Gene Staining Kit
N/A
1
kit
Biebrich Scarlet-Acid Fuchsin Solution
Irritant
750
ml
Biliribin Assay Kit
N/A
1
kit
Bio-Gel P-60 Gel
N/A
100
g
Bioplex Calibration Kit
N/A
2
kit
Bioplex Pro Mouse Cytokine Grp1Panel
N/A
1
kit
Bioplex Valdationk it 4.0
N/A
1
kit
Bio-Rad protein assay dye reagent concentrate (contains phosphoric acid,
methanol)
Flammable, corrosive
900
ml
Biotin
N/A
1
g
Biotinylated Human alpha 1 antitrypsin
N/A
10
Vial
Bis (diisopropylamino)chloro phosphine
Corrosive
35
g
Bis Cyanoethyl-N,N-diisoopropyl phosphoramidite
Combustible, toxic
4
g
Bleach
Corrosive
6
gal
Bleach-Rite
Corrosive
2
gal
Bloxall Blocking Solution
N/A
400
ml
Bluing reagent (contains methanol)
Flammable
4.5
L
B-Mercaptoethanol
Combustible, toxic
2.35
L
B-Nicotinamide adenine Dinucleotide 2'phosphate reduced tetrasodium salt
N/A
15
vial
Bonded lubricant coating
Flammable, toxic
1
oz
Boron trifluoride diethyl etherate
Flammable, toxic, corrosive
270
ml
Bouin's Solution
Corrosive, toxic
1.125
L
Bovine serum albumin
N/A
120
g
Brefeldin A
Toxic
5
mg
Bromophenol Blue
N/A
5
g
Bromotrimethylsilane
Flammable, corrosive
50
ml
Bromotrimethylsilane 97% stabilized with copper powder or silver wire
Flammable, corrosive
10
g
BSTFA + TMCS
Flammable, corrosive
20
ml
Buffer P1
N/A
500
mL
Buffer P3
Irritant
500
mL
Buffer RCT Lysis Buffer
N/A
910
ml
Buffer RLT Lysis Buffer
Corrosive
490
ml



Page 6
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Buffer RPE
N/A
1.525
L
Buffer RW1
Flammable, corrosive
1.365
L
Buffer RWT
Corrosive, irritant
80
ml
Buffer TCE
Corrosive, irritant
250
ml
Buffer TCL
Corrosive, irritant
250
ml
Buffer TCW
N/A
500
ml
BupH Carbonate-bicarbonate packs
Irritant
40
packs
BupH Phosphate Buffered Saline Packs
Irritant
40
packs
Calcein sodium salt
N/A
5
g
Calcium acetate monohydrate
N/A
100
g
Calcium chloride anhydrous
Irritant
500
g
Calcium chloride dihydrate
Irritant
525
g
Camphor-10-Sulfonic Acid
Corrosive
100
g
Carbon dioxide tanks
Asphyxiant
315
gal
Carbonate-bicarbonate buffer
N/A
50
capsules
Casein from bovine Milk
N/A
500
g
CC-C3d Elisa Kit
N/A
1
kit
CD303CBDCA-2 Biotin Human
N/A
1
ml
CDI
Corrosive
25
g
Celite 545 Filter Aid (diatomaceous earth)
Irritant
500
g
Celite 577
Irritant
1
kg
Cesium Carbonate
Corrosive, irritant
50
g
Cesium chloride
N/A
200
g
Chloforom-D
Toxic
280
g
Chloroform
Toxic
6.1
L
Chloromethyl pivalate
Flammable, irritant
100
g
Chloroquine diphosphate salt
N/A
75
g
Chlorosulfonyl isocyanate
Toxic, corrosive
25
g
Chlorpromazine hydrochloride
Toxic
5
g
Cholesterol
N/A
36
g
Cholesteryl chloroformate
Corrosive
25
g
Chromium(VI) oxide
Oxidizer, toxic, corrosive
50
g
CID 11210285 Hydrochloride
N/A
5
mg
Citrate buffer (10mM) pH 5
Corrosive
4
L
Citrate buffer solution 0.09M
Corrosive
100
ml
Citrate, 0.5M buffer solution pH 4.5
Corrosive
500
ml
Citric Acid
Irritant
3.1
kg



Page 7
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Clarity OTX non-red LD/LYS buffer
Corrosive
500
ml
Clear Merox Resin
Flammable, irritant
20
ml
Clidox-S
Corrosive
9
qt
Clidox-S Activator
Corrosive
5
gal
Clidox-S Base
Corrosive
5
gal
Cobalt chloride hexahydrate
Toxic
125
g
Collagenase Type C-Filtered
Toxic
1
g
Complement C3 Mouse Elisa Kit
N/A
2
kit
Concanavalin A from Canavalia ensiformis (Jack bean)
Toxic
50
mg
Congo red
Toxic
3.75
g
Converge Spray TB
Irritant
1
L
Coomassie Brilliant Blue G-25
N/A
10
g
Coomassie electrophoresis stain
N/A
500
ml
Coomassie Protein Assay Reagent
N/A
950
ml
Copper (II) Bromide-dimethyl sulfide
N/A
15
g
Copper (II) Sulfate
Irritant
100
g
Copper (II) Sulfate Pentahydrate
Irritant
100
g
Copper(II) trifluoromethanesulfonate
Corrosive
5
g
Creatine Colormetric Detection Kit
N/A
37
kit
Creatine monohydrate
N/A
100
g
Creatinine
N/A
10
g
Cremophor EL
N/A
1
kg
Crystal Violet
Corrosive, toxic
525
ml
Cycloheximide
Toxic
1
g
Cyclophosphamide monohydrate
Toxic
10
g
Cytochrome C Reductase
N/A
1
kit
Cytoseal 60
Irritant
16
oz
D-(-)-Quinic acid
N/A
25
g
D-(+)-Galacturonic acid monohydrate
N/A
25
g
D-(+)-Glucose
N/A
3.6
kg
D-(+)-Mannose
N/A
50
g
D-(+)-Trehalose
N/A
600
g
Dab Enhancer
Irritant
10
ml
Dab substrate Kit
Irritant
1
kit
Dead End Colormetric Tunel system
Toxic
4
kit
Decaethylene glycol mono-dodecyl ether
Corrosive
1
kg
Deferoxamine mesylate
N/A
2
g
Deproteinizing Sample Preparation Kit
Oxidizer, corrosive
1
Kit
Dermalone Ointment
N/A
30
ml
Dess-Martin Periodinane
Oxidizer, Irritant
210
g



Page 8
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Dextran
N/A
15
mg
Dextrose
N/A
1.5
kg
D-Fructose
N/A
1.3
kg
D-Glucose Monohydrate
N/A
1
kg
Diaphorase
N/A
2
kit
Dichloromethane
Toxic
51.1
L
Dichloromethylphosphine
Flammable, toxic, corrosive
15
ml
Diethyl (hydroxymethyl)phosphonate
N/A
125
ml
Diethyl Ether
Flammable, irritant
6.2
L
Diethyl phosphite
Corrosive
250
g
Diethyl Pyrocarbonate
Irritant
5
ml
DIG Easy Hyb
N/A
500
ml
Digiwash and Block Buffer Set
Irritant
1
kit
Diisopropylamine
Flammable, corrosive, toxic
100
ml
Diisopropylammonium tetrazolide
N/A
5
g
Dimethyl Chlorophosphate
Corrosive, toxic
5
ml
Dimethyl Oxalate
Irritant
100
g
Dimethyl phosphite
Combustible, toxic
125
g
Dimethyl sulfoxide
Combustible
3.03
L
Diphenyl Phosphoryl Azide
Toxic
25
g
Disulfiram
Toxic
2
g
Di-tert-butyl dicarbonate
Flammable, toxic, corrosive
25
g
Di-tert-butyl N,N-diisopropylphosphoramidite
Irritant
1
g
DL-Dithiothreitol
Irritant
1
g
D-Mannose-6-phosphate sodium salt
Toxic
500
mg
DMEM medium
N/A
2
L
DNASE Stop Solution
N/A
26.5
ml
DNAzol Reagent
Irritant
100
ml
Dodecyltrimethylammonium bromide
Irritant
25
g
DOTAP Liposomal Transfection Reagent
N/A
400
ml
Doxorubicin hydrochloride
Toxic
40
mg
DPBS 1X
N/A
32.5
L
DPBS, no calcium, no magnesium
N/A
6
L
Drierite
Toxic
10
lbs
DriSolv® Alcohol, reagent
Flammable, toxic
200
ml
DualGlo Stop& glo Buffer
Toxic
100
ml
Dynabeads Human DC Enrichment k=Kit
N/A
1
kit



Page 9
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





EDC (1-Ethyl-3-(3-dimethylaminopropyl) carbodiimide
Corrosive
25
g
Elisa Starter Acccessory Kit
N/A
1
kit
Enzyme Linked Immunosorbent Assay (ELISA) for Apolipoprotein c3
Corrosive
16
kit
Eosin phloxine
Flammable, toxic
4
L
Eosin Y, alcoholic
N/A
4
L
Erbitux (Cetuximab)
N/A
400
ml
Erbium (III) trifluoromethanesulfonate
Irritant
5
g
Ethanol
Flammable, irritant
94.5
L
Ethanolamine
Combustible, corrosive
100
ml
Ethidium bromide solution, 10 mg/ml
Toxic
10
ml
Ethyl Acetate
Flammable, irritant
8.4
L
Ethyl Trifluoroacetate
Flammable, corrosive
25
g
Ethylene glycol-bis(2-aminoethylether)-N,N,N',N'-tetraacetic acid
N/A
10
g
Ethylenediamine
Flammable, toxic, corrosive
105
ml
Ethylenediamine tetraacetic acid
Irritant
575
g
Ethylenediamine tetraacetic acid solution
Irritant
2
L
Evans Blue
Toxic
10
g
EZ Blue Gel Staining Kit
N/A
500
ml
Fast Green FCF
Toxic
25
g
Ferric chloride, test solution
Corrosive
100
ml
Ferric citrate
N/A
250
g
Fexaramine
Irritant
5
mg
Ficoll 400
N/A
25
g
Ficoll Paque Plus
N/A
400
ml
Flash Gel Loading Dye
N/A
4
ml
Fluoromount-G
N/A
25
ml
Fluoroscein
Irritant
1
g
FMOC-Glycinol
Corrosive
10
g
Folic acid
N/A
25
g
Formaldehyde 37%
Flammable, toxic, corrosive
6
L
Formic acid
Flammable, toxic, corrosive
900
mL
Forskolin
N/A
5
mg
Fructose
N/A
500
g
Fugene 6 Transfection Reagent E2693
N/A
0.5
ml



Page 10
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





g418 Disulfate Salt
N/A
1
g
Gel Filtration Calibration Kit
N/A
1
kit
Gelatin from cold water fish skin
N/A
500
g
Gelatin from porcine skin, Type A
N/A
100
g
Gelcode blue stain reagent
N/A
500
ml
Gene Jet Genomic DNA Purification Kit
Flammable, corrosive
1
kit
Geneticin
N/A
200
ml
Gentle Review Stripping Buffer
Corrosive
500
ml
Glucashield (1->3)-beta-D-Glucan inhibiting buffer
Irritant
110
ml
Glutathione, 98%
N/A
5
g
Glycerol
N/A
1.2
L
Glycine
N/A
2.5
kg
Glycine methyl ester hydrochloride
N/A
100
g
Glycolic acid
Corrosive
525
g
Glyoxylic acid monohydrate
N/A
10
g
Goat IgG Polyclonal Isotype Control
N/A
10
mg
Guanidine hydrochloride
Irritant
1.5
kg
Guanidine Hydrochloride Solution
Irritant
100
ml
Guanidine thiocyanate
Corrosive
1.25
kg
Guanidine thiocyanate solution
Corrosive
250
ml
Gum Arabic from Acacia tree
N/A
500
g
Hanks Balanced Salt Solution
N/A
2.5
L
HARLECO® Crystal Violet
Corrosive, toxic
1
L
Harris’ Hematoxylin
N/A
500
ml
HATU (contains O-(7-azobenzotriazol-1-yl)-1,1,3,3-tetramethyuronium
hexafluorophosphate)
Flammable, irritant
50
g
HBsAg EIA 3.0 Low Positive Control
N/A
8
ml
HBsAg EIA 3.0 Negative Control
N/A
12
ml
HBsAg EIA 3.0 Positive Control
N/A
8
ml
HBTU [2-(1H-Benzotriazole-1-yl)-1,1,3,3-tetramethyluronium hexafluorophosphate]
Irritant
50
g
Helium gas
N/A
35
gal
Hematoxylin QS
N/A
100
ml
Hemayoxylin (Modified Mayer's Solution)
N/A
250
ml
Heparin Sodium
N/A
1
g
Hepes
N/A
1.45
L
Hexamethyldisilazane
Flammable, toxic
100
ml
Hexane
Flammable, toxic
17.3
L
Hexylamine
Flammable, toxic, corrosive
100
ml



Page 11
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





High Capacity cDNA Reverse Transcription Kit
N/A
1
Kit
High Vacuum Grease
N/A
150
g
Histo-Clear
Flammable, irritant
3
gal
Hman SAA Elisa Kit
N/A
3
kit
HMGB1 Eilsa
N/A
4
kit
Human Alpha Antitrypsin Elisa Kit
N/A
3
kit
Human Antithrombin III Elisa Kit
N/A
2
kit
Human CD45 PE-Texas Red Conjugate
N/A
0.5
ml
Human PCSK9 Elisa Kit
N/A
1
30-2606
Human SAA Elisa Kit
N/A
1
kit
Human SAA Simplex
N/A
1
kit
Hyaluronidase BRP
N/A
50
mg
Hydrazine Acetate
Toxic
25
g
Hydrobromic acid solution, 33% in acetic acid
Corrosive
50
ml
Hydrochloric acid
Corrosive
6.8
L
Hydrogen fluoride pyridine (70% HF, 30% pyridine)
Toxic, corrosive
125
g
Hydrogen gas
Flammable
14
L
Hydrogen Peroxide
Corrosive
2.435
L
Hydroxylamine hydrochloride
Corrosive, toxic
200
g
I Script RT-qPCR Sample Prep Reagent
N/A
10
ml
IGEPAL CA-630
N/A
100
ml
IiTaq Universal Probes One Step Kit
N/A
5
ml
Illustra Plasmid Prep Mini Spin Kit
N/A
1
kit
Imidazole
Corrosive, toxic
700
g
Imidazole Buffer Solution
Corrosive, toxic
100
ml
Immpact Vector Red Alkiline Phosphate Substrate Kit
N/A
1
kit
Immunoprecipitation Kit DynabeadsProtein G
N/A
2
kit
Inosine
N/A
100
g
Instant Blue staining solution
N/A
1
L
Insulin Solution Human
N/A
5
ml
Insulin Transferrin Selenium
N/A
10
ml
INTERFERin-HYS siRNA Transfection Reagent
N/A
0.2
ml
Iodine
Toxic
100
g
Iodomethane
Toxic, corrosive
100
g
Iodomethyl Pivalate
Combustible, corrosive
25
g
Iodotrimethylsilane
Flammable, corrosive
5
g
Iradecon
Corrosive
1
L



Page 12
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Isoflurane
Toxic
500
ml
Isopentyl Nitrite
Flammable, toxic
100
ml
Isopropanol
Flammable, irritant
52.1
L
Jet OEI Hepatocyte DNA Transfection Reagent
N/A
0.1
ml
Jetprime Transfecion Reagent
N/A
0.75
ml
Jones reagent
Oxidizer, toxic, corrosive
25
ml
Ketone Body Assay
N/A
1
kit
Kolliphor EL
N/A
1
kg
L-(+)-Cysteine hydrochloride monohydrate
N/A
25
g
Lactate Colorimetric/Fluorometric Assay Kit
N/A
100
assays
Lactate Dehydrogenase Assay Kit
N/A
1
L
Laemmli Sample Buffer
N/A
10
ml
L-Arginine
N/A
100
g
L-Aspartic Acid Sodium Salt Monohydrate
N/A
25
g
LB Medium Miller
N/A
500
mL
LDS Sample Buffer Non Reducing
N/A
5
ml
Lead (IV) acetate
Toxic
1
kg
L-Glutamic acid monosodium salt monohydrate
N/A
250
g
L-Glutathione
N/A
100
g
L-Histidine
N/A
10
g
Lidocaine
N/A
25
g
Lipofectamine 2000
N/A
3
ml
Lipofectamine 3000
N/A
4.5
ml
Lipofectamine RNAiMax Reagent
N/A
12
ml
Lipoprotein Low Density from Human Plasma
N/A
5
mg
Lithium Chloride
Irritant
100
g
Lithium Chloride Precipitation Solution
Irritant
100
ml
Lithium Hydroxide
Corrosive
100
g
L-Lysine
N/A
1
g
L-methionine methyl ester hydrochloride
N/A
25
g
LVO 110 hydrocracked mineral oil
N/A
1
L
MagMax Wash 2 Solution
N/A
2
L
Magnesium Acetate
N/A
250
ml
Magnesium Bromide
N/A
1
g
Magnesium Chloride
N/A
150
ml
Magnesium sulfate
N/A
500
g
Maleic acid
Corrosive, toxic
1000
g
Manganese (II) chloride tetrahydrate
Corrosive, toxic
5
g
Mannitol
N/A
125
g
MES hemisodium salt
N/A
10
pak



Page 13
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





MES, Free Acid, ULTROL® Grade
N/A
300
g
Methanol
Flammable, toxic
31.5
L
Methyl cellulose
N/A
350
g
Methyl Glyoxylate
Irritant
2
g
Methyl green 1.0%
Irritant
50
ml
Methyl Sulfoxide
Combustible
1.5
L
Methylamine solution
Flammable, toxic, corrosive
100
ml
Methylene blue solution
Irritant
100
ml
Methylmagnesium bromide solution, 3M in diethyl ether
Flammable, corrosive
200
ml
Methyltriphenyl phosphonium bromide
Toxic
100
g
Methyltriphenyl phosphonium Iodide
Irritant
25
g
miRNA ISH Cell Assay Kit
Flammable, corrosive
1
kit
MiRvana MiRNA Isolation Kit
Flammable, corrosive
1
kit
Molybdenum (VI) oxide
Irritant
200
g
Monensin sodium salt
N/A
500
mg
Monosodium Glutamate
N/A
1
g
Mouse Albumin Elisa Kit
N/A
3
kit
Mouse Blood Urea Nitrogen Kit
N/A
1
kit
Mouse Cardiac IN-1
N/A
1
kit
Mouse IFN-Gamma Platinum Elisa
N/A
1
kit
Mouse TNF Alpha Instant Elisa Test
N/A
1
kit
MPEG-2000-DMPE
N/A
20
g
MPEG-2000-DSPE
N/A
20
g
Murine Serum Amyloid A Enzyme Immunoassay
N/A
1
kit
N(2-Aminoethyl)-2-nitrobenzene-1-sulfonamide
N/A
2.5
g
N-(3-Dimethylaminopropyl)-N-ethylcarbamide hydrochloride
Corrosive
25
g
N-(3-Dimethylaminopropyl)-N'-ethylcarbodiimide hydrochloride
Corrosive
25
g
N-(tert-Butoxycarbonyl)-L-cysteine methyl ester
N/A
5
ml
N,N-Diisopropylethylamine
Flammable, toxic, corrosive
1.4
L
N,N-Dimethylacetamide
Toxic
1.7
L
N,N-Dimethylformamide
Flammable, toxic
6.05
L
N,N'-Disuccinimidyl Carbonate
N/A
125
g
N,N'-Disuccinimidyl Chloride
N/A
25
g
NADH Disodium Salt
N/A
500
mg



Page 14
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





n-Butyllithium solution, 2.0M in cyclohexane
Flammable, toxic, corrosive
200
ml
Neodisher MA
Corrosive
10
kg
New-Blot Nitro Stripping Buffer
Corrosive
100
ml
N-Hydroxy-5-norbomene-2,3-dicarboxylic Acid imide
N/A
50
g
N-Hydroxysuccinimide
N/A
225
g
N-Iodosuccinimide
Irritant
25
g
Nitrogen tanks
Asphyxiant
350
gal
N-Lauroyl sarcosine sodium salt
N/A
500
g
Nonidet P40 Substitute
N/A
1
l
Normal Saline Solution
N/A
1
L
Novex Tris Glycine Gel
N/A
1
box
Nu Page-MES SDS running Buffer 20x
N/A
500
ml
NucBlue Live Cell stain Ready Probes Reagent
N/A
15
ml
NucRed Live 647
N/A
15
ml
NuPAGE LDS Sample buffer
N/A
60
ml
NuPAGE MES SDS running buffer
N/A
1
L
NuPAGE MOPS SDS running buffer
N/A
500
ml
Nupage Sample Reducing Agent
Corrosive
1
ml
O-(Carboxymethyl)hydroxylamine hemihydrochloride
N/A
1
g
Oil 19 Ultragrade
N/A
2
L
Oil Red O Solution
N/A
1
L
Oleanolic Acid
N/A
100
mg
Oligo Clean And Concentrate
Irritant
1
kit
Omni-Cleaner XL autoclave cleaner
Irritant
16
oz
Optiprep
N/A
250
ml
Oxalate Assay Kit
Corrosive
600
assays
Oxygen Tanks
Oxidizer
140
gal
Oxyma Pure
N/A
10
g
Palladium Acetate
Corrosive
10
g
Palladium Hydroxide on Activated Charcoal
Irritant
15
g
Palmitic Acid
N/A
10
g
PAMAM dendrimer
Flammable, toxic
4
g
p-Anisaldehyde
N/A
100
g
Paraformaldehyde, 16% solution
Flammable, toxic, corrosive
200
ml
PBS (10x) buffer
N/A
1.1
L
Perchloric acid
Oxidizer, toxic, corrosive
100
ml
Percoll
N/A
1
L



Page 15
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Perediluted Protein Assay Standards Bovine Serum Albumin
N/A
1
kit
Periodic Acid
Oxidizer, corrosive
200
g
Periodic Acid Solution
Oxidizer, corrosive
1
L
Peroxidase From Horseraddish
N/A
100
mg
Petroleum ether
Flammable, toxic
5
L
pH Electrode storage solution
N/A
500
ml
Phase Murine Serum Amyloid A
N/A
7
kit
Phenlymethylsulfonyl fluoride
Toxic, corrosive
1
g
Phenol
Toxic, corrosive
50
g
Phenol:chloroform (1:1)
Combustible, toxic, corrosive
100
ml
Phenol:chloroform:isoamyl alcohol, ultrapure
Toxic, corrosive
100
ml
Phosphate-buffered saline PBS pH 7.4
N/A
2.5
L
Phosphodiesterase I from Crotalus adamanteus venom
N/A
2
vial
Phosphodiesterase II from bovine spleen
N/A
50
units
Phosphomolybdic/Phosphotungstic Acid Solution
Corrosive
125
ml
Phosphorus (V) Oxychloride
Toxic, corrosive
25
ml
Picro Sirius Red Solution
N/A
1
L
Pierce BCA Protein Assay Kit
N/A
3
kit
Pierce BCA Protein Assay Reagent A
N/A
1
L
Pierce BCA Protein Assay Reagent B
N/A
50
ml
Pierce Bovine Serum Albumin Standard Ampule
N/A
20
ml
Pierce IP Lysis Buffer
N/A
100
ml
Pierce Protease and Phosphatase Inhibitor mini tablets
Irritant
20
tablets
Pierce Reversible Stain
N/A
500
ml
Pierce RIPA Buffer
N/A
100
ml
Pierce Sensitizer
N/A
250
ml
Pierce Stain eraser
N/A
250
ml
Pluronic F-127
N/A
250
g
PMA (Phorbol 12-myristate 13-acetate)
N/A
1
mg
PMSF (phenylmethyl sulfonyl fluoride)
Corrosive, toxic
5
g
Poly (acrylic acid)
N/A
100
g
Poly(acrylic acid) partial sodium salt
N/A
250
g
poly(ethylene glycol)
N/A
1
kg



Page 16
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Poly(vinyl alcohol)
N/A
25
g
Polyacrylamide solution
N/A
1
L
Polyethylene Glycol
N/A
10
g
Polyethylene Glycol 200
N/A
1
g
Polyethylene glycol 3350 powder
N/A
1
kg
Polyethylenimine Branched
N/A
200
ml
Poly-L-Lysine
N/A
10
ml
Polysorbate 80, Solution
N/A
1.5
L
Ponceau S solution
N/A
500
ml
Potassium Carbonate solution
Irritant
500
ml
Potassium (Meta) Periodate
Oxidizer, toxic, corrosive
100
g
Potassium acetate
N/A
1
kg
Potassium Acetate solution
N/A
450
ml
Potassium Bis (Trimethylsilyl) amide solution 1M in THF
Flammable, toxic, corrosive
100
ml
Potassium carbonate
Irritant
1
kg
Potassium chloride
N/A
1
kg
Potassium chloride solution
N/A
450
ml
Potassium citrate tribasic monohydrate
N/A
100
g
Potassium cyanide
Toxic, corrosive
25
g
Potassium hydrogen carbonate
N/A
500
g
Potassium Hydroxide
Corrosive
1.75
kg
Potassium hydroxide solution, 45%
Corrosive
500
ml
Potassium permanganate
Oxidizer, corrosive
500
g
Potassium phosphate dibasic
N/A
100
g
Potassium phosphate monobasic
N/A
100
g
Potassium Pyrophosphate
Irritant
25
ml
Potassium Thioacetate
N/A
25
g
p-Phenylenediamine
Toxic
50
g
Prang
N/A
1
gal
Pre-Diluted Protein Assay Standards: Bovine Serum Albumin
N/A
2
kit
Primetime Gene Expression Mastermix
N/A
1
kit
Procarta Plex Basic Kit
N/A
1
kit
ProClin 150
Corrosive
50
ml
Propylene Glycol
N/A
4
L
Protein A IgG Binding Buffer
N/A
1
L
Protein goat Sample Lysis Kit
N/A
25
ml
p-toluenesulfonic acid Monohydrate
Irritant
105
g
p-Toluenesulfonic acid, 12% in acetic acid
Corrosive
250
g



Page 17
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





p-Toluenesulfonyl hydrazide
Flammable, toxic
25
g
Pure Lock RNA Minikit
N/A
1
kit
Puromycin
N/A
10
ml
Pyrene
N/A
25
g
Pyridine
Flammable, irritant
3.8
L
Pyridine Hydrochloride
Irritant
5
g
Pyridine-2-boronic acid pinacol ester
N/A
50
mg
Pyridinium P-Toluenesulfonate
N/A
25
g
Pyridinum Dichromate
Flammable, oxidizer, corrosive, toxic
100
g
Pyrochrome Limulus amebocyte lysate (LAL)
N/A
320
ml
Pyrosol LAL reconstitution buffer
N/A
27.5
ml
Pyrotell Limulus amebocyte lysate (LAL)
N/A
25
ml
Pyruvate Assay Kit
Combustible, corrosive
500
assays
Pyruvic acid
Combustible, corrosive
25
g
QB Citrate Buffer pH 3
N/A
9
L
QB Citrate Buffer pH 4
N/A
7
L
QC Colloidal Coomassie Stain
Flammable
2.015
L
QIAmp DNA Blood Mini Kit
Corrosive, irritant
1
kit
Qiaquick Gel Purification Kit
Flammable, corrosive
1
kit
QIAquick PCR purification kit
Flammable, corrosive
1
kit
Qiaxel RNA Quality Control Kit
Flammable, corrosive
1
kit
Qiazol Lysis Reagent
Corrosive
4.4
L
QiQuick Gel Extraction Kit
Flammable, corrosive
1
kit
Quantigene 2.0 Assay Kit
N/A
2
kit
Quantikine Elisa
N/A
1
kit
Quantikine Elisa Human a-fetoprotein
N/A
2
kit
Quatricide
Irritant
4
L
Quatricide PV
Irritant
2
gal
R.T.U. Normal Goat Serum 2.5%
N/A
100
ml
Rabbit IgG
N/A
1
kit
RC DC Protein Assay kit
Corrosive
500
ml
Reagent Diluent Concentrate 2
N/A
1
kit
Red Blood Cell Lysis Solution
Irritant
100
ml
Red Mercox Resin
Flammable, irritant
60
mL



Page 18
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Red Z
N/A
5.5
lbs
Resazurin Sodium Salt
N/A
5
g
Restore Western Blot Stripping buffer
Corrosive
1
L
Retinoic Acid
Irritant
1
g
RiboZol ME RNA extraction reagent
Corrosive, toxic
60
ml
Rimadyl (Carprofen)
Toxic
20
ml
RIPA Buffer
Irritant
500
ml
RIPA Buffer with Triton and Glycerol
Irritant
250
ml
RNA Later
Irritant
4.5
L
RNA Lysis Buffer
Corrosive, irritant
800
ml
Rnase Free Dnase set
Sensitizer
15
kit
Rnase Zap
Irritant
450
ml
RNeasy FFPE Kit
Sensitizer
1
kit
RNeasy Minikit
Flammable, corrosive
2
kit
Ruthenium (IV) Oixide hydrate
Irritant
5
g
Ruthenium(III) chloride hydrate
Corrosive
5
g
Safranin O
Corrosive
25
g
Saline solution 0.9%
N/A
100
mL
Sample Loading Buffer
Irritant
10
ml
Sample Processing Kit, Blood Samples
Corrosive, irritant
1
Kit
Saponin
Irritant
25
g
Schiff's Reagent
Corrosive, toxic
500
ml
Seeblue Plus 2 Prestained Standard
N/A
500
ul
Selenium Dioxide
Toxic
10
g
Semicarbazide hydrochloride
Toxic
5
g
SequaGel-UreaGel System Buffer
N/A
200
ml
SequaGel-UreaGel System Concentrate
N/A
1
L
SequaGel-UreaGel System dilutant
N/A
1
L
Serum Amyloid A SAA mouse Kit
N/A
2
kit
Shikimic acid
Corrosive
1
g
Si Nuclease Assay Buffer
N/A
500
ml
Signal Stain ® Ab Diluent
N/A
200
ml
Signalstain Dab Substrate Kit
N/A
1
kit
Silica Flash F60
N/A
1
kg
Silica Gel Packets
N/A
3
g
Silicon Oil Based Standard Solution
N/A
50
g
Sillver Nitrate 5% Aqueous
Irritant
250
ml
Silver Carbonate
Irritant
100
g
Silver (I) Fluoride
Corrosive
10
g
Silver nitrate
Oxidizer, corrosive
125
g



Page 19
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Silver perchlorate
Oxidizer, corrosive
25
g
Slowfade Gold Antifade Reagent with DAPI
N/A
2
ml
S-Methyl Methanethiolsulfonate
Combustible
5
g
S-Methylisothiourea hemisulfate salt
Irritant
100
g
SOC medium
N/A
100
mL
Sodium
Flammable, toxic, corrosive
100
g
Sodium Acetate
N/A
2.85
L
Sodium ascorbate
N/A
450
g
Sodium Azide
Toxic
100
g
Sodium azide, solution 5% (w/v)
N/A
1
L
Sodium Bicarbonate
N/A
1.1
kg
Sodium borohydride
Flammable, toxic, corrosive
50
g
Sodium bromide
N/A
500
g
Sodium cacodylate buffer 0.1M, pH 7
Toxic
100
ml
Sodium carbonate
Irritant
105
g
Sodium chloride
N/A
5.1
kg
Sodium chloride solution
N/A
1
L
Sodium Chloride-Tris-EDTA buffer
N/A
1
L
Sodium citrate dihydrate
N/A
500
g
Sodium citrate, 0.5M buffer solution pH 5.0
N/A
250
mL
Sodium Cyanoborohydride
Flammable, toxic, corrosive
25
g
Sodium dodecyl sulfate
Flammable, corrosive
1
g
Sodium dodecyl sulfate buffer
Corrosive
170
ml
Sodium fluoride
Toxic
25
g
Sodium Glyoxylate Monohydrate
N/A
1
g
Sodium Hydride
Flammable
300
g
Sodium Hydroxide
Corrosive
1
kg
Sodium hydroxide DILUT-IT
Corrosive
1
pk
Sodium hydroxide solution
Corrosive
9
L
Sodium iodide
Irritant
110
g
Sodium Methoxide Solution
Flammable, corrosive
350
ml
Sodium oxalate
Irritant
200
g
Sodium oxalate solution
Irritant
1
L
Sodium perborate tetrahydrate
Oxidizer, toxic, corrosive
250
g
Sodium perchlorate
Oxidizer, toxic
2.75
kg
Sodium periodate
Oxidizer, toxic, corrosive
100
g
Sodium phenylpyruvate
N/A
5
g



Page 20
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Sodium Phosphate Buffer pH 7
Irritant
3.5
L
Sodium phosphate dibasic
Irritant
1
kg
Sodium phosphate monobasic
Irritant
1.75
kg
Sodium Phosphate Monobasic Dihydrate
N/A
250
g
Sodium Pyruvate
N/A
25
g
Sodium Succinate
Irritant
250
ml
Sodium sulfate
N/A
5
kg
Sodium Thiosulfate
N/A
1
kg
Sodium-2- methyl-2-propanethiolate
Corrosive
10
g
Soybean Oil
N/A
500
ml
SP Sepharose Fast Flow
Flammable, irritant
25
ml
Spermadine trihydrochloride
Irritant
5
g
Spermidine
Corrosive
2
g
Spinkote Lubricant
N/A
500
g
Sporicidin
Corrosive, irritant
3
L
SSC Buffer, 20X
N/A
280
ml
SSO Advanced Universal Probes Supermix
N/A
50
ml
Stearylamine
Corrosive, toxic
500
g
Stop Solution
Corrosive
200
ml
Streptavidin agarose resin
N/A
2
ml
Streptavidin Peroxidase Conjugate
N/A
10
Vial
Succinic Acid Disodium Salt
N/A
100
g
Sucrose
N/A
1.5
kg
Sudan IV Staining Solution (Herxheimer II)
N/A
500
ml
Sulfur trioxide pyridine complex
Corrosive, irritant
100
g
Sulfuric acid
Corrosive
2.1
L
Sure Blue TMB Microweell Peroxidase Substrate
N/A
1
kit
SV 96 Total RNA Isolation System
N/A
31
kit
Synthafreeze
N/A
50
ml
Synthechol
N/A
10
g
TAE 50X
N/A
1.55
L
Taqman Fast Advanced Master Kit
N/A
0.5
mL
Taqman Gene Expression Master Mix
N/A
5
ml
Taqman miRNA ABL Purification Bead kit
N/A
1
kit
TBE Buffer 10x
N/A
1
l
TBE Urea Sample Buffer
N/A
30
ml
TBS (10x)
N/A
700
ml
TBS Tween buffer
N/A
2
L
TBS-Tween 20
N/A
150
ml
TCEP HCL
Corrosive
1
g



Page 21
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





TEMED
Flammable, toxic, corrosive
60
ml
TEMPO
Corrosive
40
g
Tergitol Solution
Corrosive, toxic
100
ml
Tert-Butanol
Flammable, irritant
450
ml
Tert-Butyldimethylchlorosilane
Flammable, corrosive
525
g
Tetra-Boc-spermine-5-carboxylic Acid
N/A
2
g
Tetrabromomethane
Corrosive
100
 
Tetrabutylammonium fluoride 1M in THF
Flammable, corrosive, toxic
1
ml
Tetrabutylammonium Fluoride Solution
Flammable, toxic, corrosive
100
ml
Tetrabutylammonium iodide
Irritant
25
g
Tetraethylammonium bromide
N/A
250
g
Tetrahydro-3-furanmethanol
Irritant
5
g
Tetrahydrofuran
Flammable, toxic
2.2
L
Tetrahydrofurfuryl alcohol
Combustible, toxic
10
g
Thioacetamide
Toxic
500
g
Thymidine
N/A
5
g
Tin(IV) chloride solution, 1.0M in methylene chloride
Corrosive, toxic
100
ml
Tissue and Cell Lysis Solution
N/A
600
mL
Tissue Plus O.C.T. Compound
N/A
1.78
L
Toluene
Flammable, toxic
6.25
L
Toluene-4-sulfonic acid dibenzyl-a-ylidenehydrazone
N/A
25
g
Toyopearl HW-75F
N/A
500
ml
T-PER Tissue Protein Extraction Reagent
N/A
1.5
L
trans-4-hydroxy-L-proline
N/A
75
g
Transfer Buffer
N/A
700
ml
Tributyltin hydr+A830:A875ide, contains 0.05% BHT as stabilizer
Flammable, toxic
10
g
Trichloroacetic acid
Corrosive, toxic
850
g
Tricine
N/A
25
g
triethanolamine
N/A
100
ml
Triethyl Phosphate
Irritant
100
ml
Triethylamine
Flammable, toxic
1.5
L
Triethylamine acetate buffer, 2.0M
N/A
5.8
L
Triethylamine Trihydrofluoride
Toxic, corrosive
130
ml



Page 22
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Triethylammonium Acetate
N/A
2.1
l
Triethylammonium acetate buffer
N/A
400
ml
Triethylsilane
Flammable
25
g
Trifluoroacetic acid
Corrosive, toxic
250
ml
Trifluoroacetic Anhydride
Corrosive, toxic
25
g
Trifluoromethanesulfonic Acid
Toxic, corrosive
50
g
Trimethylsilyl trifluoromethanesulfonate
Flammable, corrosive
20
ml
Tri-n-butylphosphine
Flammable, toxic, corrosive
100
ml
Triphenyl methanethiol
Irritant
25
g
Tris
N/A
2.1
kg
Tris (2-carboxyethyl)phosphine hydrochloride solution
Irritant
10
ml
Tris (3-hydroxypropyltriazolylmethyl)anine
Irritant
100
mg
Tris (hydroxymethyl) aminomethane
N/A
100
g
Tris 1M
N/A
100
ml
Tris Acetate SDS Running Buffer
N/A
500
ml
Tris EDTA buffer
N/A
11
L
Tris Glycine SDS buffer (10X)
N/A
1.1
L
Tris HCl buffer 1M
N/A
7.5
L
Tris Saline Buffer
N/A
500
ml
Tris(2-carboxyethyl)phosphine hydrochloride solution
Irritant
10
ml
Tris-HCl solution
N/A
1
L
Tris-K-Mg++ Buffer
N/A
400
mL
Triton Lysis Buffer
N/A
500
ml
Triton X-100
Irritant
5.4
L
Trizma hydrochloride
N/A
1.4
kg
Trizol LS Reagent
Combustible, toxic, corrosive
100
ml
True Nuclear Transcription Factor
N/A
1
kit
TruSeq DNA PCR-Free CT Kit
N/A
1
kit
Trypan blue
Toxic
25
g
Trypan Blue Solution, 0.4%
Toxic
422
ml
TSA Kit #22
N/A
1
Kit
Tumor Dissociation Kit Mouse
N/A
2
kit
Turbo Capture 96 mRNA Kit
N/A
3
kit
Tween 20
N/A
820
ml
Tween 80
N/A
2.5
L
Urea
N/A
200
g
Urea
N/A
2
L
Uridine
N/A
26
g



Page 23
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





Uridine 5′-diphosphoglucuronic acid trisodium salt
N/A
50
mg
Vacuum Pump Oil
Irritant
2
L
Vanillin
Irritant
100
g
Vecta Mount
Toxic
180
ml
Vectastain Goat Normal Serum
N/A
10
ml
ViewRNA ISH Tissue 2-Plex Assay Kit
N/A
24
assays
Visualize Buffer Pak Immulon
N/A
1
Kit
Von Kossa (Calcium Stain) Silver Nitrate Solution
Corrosive
125
ml
Wash Solution Concentrate
N/A
350
ml
Weigert's Iron Hematoxylin A
Flammable, irritant
1.25
L
Weigert's Iron Hematoxylin B
Corrosive
2
L
Wescodyne
Corrosive
4
L
Xylene
Flammable, toxic
500
mL
Yellow Core Buffer
N/A
12.5
ml







Page 24
Exhibit I
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------






EXHIBIT J


FORM OF NOTICE OF LEASE




Notice is hereby given, pursuant to the provisions of Massachusetts General Laws
Chapter 183, Section 4, of the following Lease:


LANDLORD:
HAYDEN OFFICE TRUST
TENANT:
DICERNA PHARMACEUTICALS, INC., a Delaware corporation
DATE OF EXECUTION:
___________, 2018
ORIGINAL TERM COMMENCEMENT DATE:
 
DESCRIPTION OF LEASED PREMISES:
 
ORIGINAL TERM:
 
EXTENSION RIGHTS:
 



The foregoing is a summary of certain terms of the Lease for purposes of giving
notice thereof, and shall not be deemed to modify or amend the terms of the
Lease. For Landlord’s title to the Property, see deed recorded with the
Middlesex South District Registry of Deeds in Book _____, Page ____.


Executed as a sealed instrument on this _____ day of _____________, 20___.




WITNESS:


____________________________________
 
LANDLORD:


HAYDEN OFFICE TRUST


___________________________________________
David Provost, for the Trustees of Hayden Office Trust, pursuant to written
delegation, but not individually







Page 1
Exhibit J
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------





WITNESS:
 
TENANT:
 
 
 
___________________________________
 
DICERNA PHARMACEUTICALS, INC., a Delaware corporation
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
Hereunto duly authorized
 
 
 











Page 2
Exhibit J
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)



--------------------------------------------------------------------------------











COMMONWEALTH OF MASSACHUSETTS    )
)
COUNTY OF __________________    )


On this ______ day of ___________, 20__, before me, the undersigned notary
public, personally appeared David Provost, proved to me through satisfactory
evidence of identification, which were __________________________, to be the
person whose name is signed on the preceding or attached document and
acknowledged to me that he signed it voluntarily for its stated purpose for the
Trustees of Hayden Office Trust, pursuant to written delegation, but not
individually.


    
(Official Signature and Seal of Notary)
My Commission Expires:    








COMMONWEALTH OF MASSACHUSETTS    )
)
COUNTY OF __________________    )


On this ______ day of ___________, 20__, before me, the undersigned notary
public, personally appeared _____________________, proved to me through
satisfactory evidence of identification, which were __________________________,
to be the person whose name is signed on the preceding or attached document and
acknowledged to me that (he)(she) signed it voluntarily for its stated purpose,
as ___________________ for Dicerna Pharmaceuticals, Inc.


    
(Official Signature and Seal of Notary)
My Commission Expires:    


Page 3
Exhibit J
S:\Legal\Lexington\33 Hayden Avenue\Leases\Dicerna Pharmaceuticals (g)

